                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20       Desc
                                                                                                    Main Document    Page 1 of 148



                                                                        1 David S. Kupetz (CA Bar No. 125062)
                                                                            dkupetz@sulmeyerlaw.com
                                                                        2 Asa S. Hami (CA Bar No. 210728)
                                                                            ahami@sulmeyerlaw.com
                                                                        3 Claire K. Wu (CA Bar No. 295966)
                                                                            ckwu@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                        5 333 South Grand Ave., Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Attorneys for Debtor and Debtor in Possession
                                                                        8 One Way Loans, LLC, d/b/a PowerLend

                                                                        9                            UNITED STATES BANKRUPTCY COURT
                                                                       10                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
  A Professional Corporation




                                                                       11 In re                                           Case No. 2:18-bk-24572-SK
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 ONE WAY LOANS, LLC, a California limited        Chapter 11
                                                                          liability company, d/b/a POWERLEND,
                                                                       13                                                 FIRST AMENDED DISCLOSURE
                                                                                         Debtor.                          STATEMENT AND CHAPTER 11 PLAN OF
                                                                       14                                                 LIQUIDATION FOR ONE WAY LOANS,
                                                                                                                          LLC
SulmeyerKupetz,




                                                                       15
                                                                                                                          Disclosure Statement Hearing
                                                                       16
                                                                                                                          Date: October 2, 2019
                                                                       17                                                 Time: 9:00 a.m.
                                                                                                                          Place: Courtroom 1575
                                                                       18                                                        255 East Temple Street
                                                                                                                                 Los Angeles, CA 90012
                                                                       19
                                                                                                                          Plan Confirmation Hearing
                                                                       20
                                                                                                                          Date: To Be Set
                                                                       21                                                 Time: To Be Set
                                                                                                                          Place: Courtroom 1575
                                                                       22                                                        255 East Temple Street
                                                                                                                                 Los Angeles, CA 90012
                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                            CKW 2686315v2
                                                                      Case 2:18-bk-24572-SK              Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                           Desc
                                                                                                          Main Document    Page 2 of 148



                                                                        1                                                    TABLE OF CONTENTS
                                                                                                                                                                                                                  Page
                                                                        2

                                                                        3 I.        INTRODUCTION ..................................................................................................................1

                                                                        4 II.       GENERAL DISCLAIMER AND VOTING PROCEDURE .................................................1

                                                                        5 III.      WHO MAY OBJECT TO CONFIRMATION OF THE PLAN ............................................5

                                                                        6 IV.       WHO MAY VOTE TO ACCEPT OR REJECT THE PLAN ................................................5

                                                                        7 V.        VOTES NECESSARY TO CONFIRM THE PLAN .............................................................8

                                                                        8 VI.       INFORMATION REGARDING VOTING IN THIS CASE .................................................9

                                                                        9 VII.      DESCRIPTION OF DEBTOR’S PAST AND FUTURE BUSINESS AND
                                                                                    EVENTS PRECIPITATING BANKRUPTCY FILING........................................................9
                                                                       10
                                                                            VIII.   CRITICAL PLAN PROVISIONS .......................................................................................13
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                                        (a)        Collections on the Debtor's performing and non-performing
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                          loan portfolios. .................................................................................13

                                                                       13                               (b)        Recovery from litigation to be commenced against First
                                                                                                                   Associates Loan Servicing, LLC (the "FA Litigation"). ..................13
                                                                       14
                                                                                                        (c)        Sale of the Watermark Property. ......................................................13
SulmeyerKupetz,




                                                                       15
                                                                                                        (d)        Repayment of DIP Lender. ...............................................................14
                                                                       16
                                                                                                        (e)        Distribution to Unsecured Creditors. ...............................................14
                                                                       17
                                                                            IX.     DESCRIPTION AND TREATMENT OF CLAIMS ...........................................................15
                                                                       18
                                                                                    A.        Overview of Plan Payments .....................................................................................15
                                                                       19
                                                                                    B.        Administrative Expense Claims ...............................................................................19
                                                                       20
                                                                                              Administrative Expense # 4 .....................................................................................21
                                                                       21
                                                                                    C.        Priority Unsecured Tax Claims ................................................................................22
                                                                       22
                                                                                    D.        CLASS ONE: First Priority Secured Claim and Superpriority Claim of
                                                                       23                     IGCFCO III, LLC (DIP Lender). .............................................................................23

                                                                       24           E.        CLASS TWO: General Unsecured Claims of Non-Insiders ...................................25

                                                                       25           F.        CLASS THREE: Insider General Unsecured Claims .............................................26

                                                                       26           G.        CLASS FOUR: Unsecured Priority Wage Claims of Non-Insiders .......................29

                                                                       27           H.        CLASS FIVE: Unsecured Priority Wage Claims of Insiders .................................30

                                                                       28           I.        CLASS SIX: Equity Interests ..................................................................................31

                                                                            CKW 2686315v2                                                     i
                                                                      Case 2:18-bk-24572-SK                 Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                                Desc
                                                                                                             Main Document    Page 3 of 148



                                                                        1 X.          SOURCE OF MONEY TO PAY CLAIMS AND INTEREST-HOLDERS........................32

                                                                        2 XI.         FINANCIAL RECORDS TO ASSIST IN DETERMINING WHETHER
                                                                                      PROPOSED PAYMENT IS FEASIBLE .............................................................................33
                                                                        3
                                                                             XII.     ASSETS AND LIABILITIES OF THE ESTATE ...............................................................33
                                                                        4
                                                                                      A.        Assets .......................................................................................................................33
                                                                        5
                                                                                      B.        Liabilities ..................................................................................................................33
                                                                        6
                                                                                      C.        Summary ..................................................................................................................33
                                                                        7
                                                                             XIII.    TREATMENT OF NONCONSENTING CLASSES ..........................................................33
                                                                        8
                                                                             XIV. TREATMENT OF NONCONSENTING MEMBERS OF CONSENTING CLASS
                                                                        9         (CHAPTER 7 LIQUIDATION ANALYSIS) ......................................................................34
                                                                       10 XV.         FUTURE DEBTOR .............................................................................................................36
  A Professional Corporation




                                                                       11             D.        Management of Debtor.............................................................................................36
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12             E.        Disbursing Agent......................................................................................................40

                                                                       13             F.        Future Financial Outlook .........................................................................................40

                                                                       14 XVI. SALE OR TRANSFER OF PROPERTY; ASSUMPTION OF CONTRACTS AND
                                                                                LEASES; OTHER PROVISIONS .......................................................................................43
SulmeyerKupetz,




                                                                       15
                                                                                G.   Assumption and Rejection of Unexpired Leases and Executory Contracts .............43
                                                                       16
                                                                                H.   Amendment #1 to Crest Sublease ............................................................................45
                                                                       17
                                                                                I.   Miscellaneous and Other Plan Provisions ................................................................45
                                                                       18
                                                                          XVII. BANKRUPTCY PROCEEDINGS ......................................................................................49
                                                                       19
                                                                                J.   Filing of Petition, Schedules, And Statement of Financial Affairs ..........................49
                                                                       20
                                                                                K.   “First Day” Motions And Related Orders ................................................................50
                                                                       21
                                                                                L.   Employment of Professionals...................................................................................50
                                                                       22
                                                                                M.   DIP Financing Facility .............................................................................................51
                                                                       23
                                                                                N.   First Motion to Extend Plan Exclusivity Periods .....................................................51
                                                                       24
                                                                                O.   Claim Objections ......................................................................................................51
                                                                       25
                                                                                P.   Motion to Approve Sublease ....................................................................................52
                                                                       26
                                                                                H.   Second Motion to Extend Plan Exclusivity Periods.................................................52
                                                                       27
                                                                                I.   Motion to Reject Loan Servicing Agreement with First Associates ........................52
                                                                       28

                                                                             CKW 2686315v2                                                         ii
                                                                      Case 2:18-bk-24572-SK              Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                             Desc
                                                                                                          Main Document    Page 4 of 148



                                                                        1           J.       Motion for Relief from the Automatic Stay .............................................................52

                                                                        2 XVIII. TAX CONSEQUENCES OF PLAN....................................................................................52

                                                                        3 XIX. EFFECT OF CONFIRMATION OF PLAN ........................................................................57

                                                                        4           A.       General Comments ...................................................................................................57

                                                                        5           B.       Discharge of Liability for Payment of Debts; Status of Liens; Equity
                                                                                             Security Holders .......................................................................................................58
                                                                        6
                                                                                    C.       Modification of the Plan ...........................................................................................58
                                                                        7
                                                                                    D.       Post-Confirmation Causes of Action........................................................................58
                                                                        8
                                                                                    E.       Final Decree .............................................................................................................58
                                                                        9
                                                                                    F.       Other Administrative Provisions ..............................................................................59
                                                                       10
                                                                            XX.     DECLARATION IN SUPPORT OF DISCLOSURE STATEMENT AND PLAN ............65
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                            CKW 2686315v2                                                     iii
                                                                      Case 2:18-bk-24572-SK     Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                                                 Main Document    Page 5 of 148



                                                                        1                                        LIST OF EXHIBITS

                                                                        2    Appendix of Definitions                                               EXH A
                                                                        3    List of all GUCs                                                      EXH B

                                                                        4    List of all Priority Unsecured Wage Claims                            EXH C
                                                                             Additional Plan and DS Provisions                                     EXH D
                                                                        5
                                                                             Projected Income, Expenses and Plan Payments                          EXH E
                                                                        6
                                                                             List of all Non-Insider GUCs and Amount of Claim                      EXH F
                                                                        7
                                                                             List of all Insider GUCs and Amount of Claim                          EXH G
                                                                        8    List of all Non-Insider Priority Wage Claims and Amount of Claim      EXH H
                                                                        9    List of all Insider Priority Wage Claims and Amount of Claim          EXH I
                                                                       10    Balance Sheets, Cash Flow, Income and Expense Statements              EXH J
  A Professional Corporation




                                                                       11    List of FMV of Assets                                                 EXH K
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                             Payroll Analysis                                                      EXH L
                                                                       12
                                                                             Amendment #1 to Crest Sublease                                        EXH M
                                                                       13
                                                                             Liquidation Analysis                                                  EXH N
                                                                       14
                                                                             Vendor List                                                           EXH O
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                          1
                                                                      Case 2:18-bk-24572-SK            Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                           Desc
                                                                                                        Main Document    Page 6 of 148



                                                                        1 I.        INTRODUCTION 1

                                                                        2           On December 17, 2018 (the “Petition Date”), One Way Loans, LLC, d/b/a PowerLend (the

                                                                        3 “Debtor”) filed a bankruptcy petition under Chapter 11 of the Bankruptcy Code (the “Code”). The

                                                                        4 document you are reading is both the Plan of Liquidation (the “Plan”) and the Disclosure Statement

                                                                        5 (the “DS”). The Debtor (the “Proponent”) has proposed the Plan to treat the claims of the Debtor’s

                                                                        6 creditors and, if applicable, the interests of shareholders or partners. A DS describes the

                                                                        7 assumptions that underlie the Plan and how the Plan will be executed. The Bankruptcy Court (the

                                                                        8 “Court”) has approved the form of this document as an adequate DS, containing enough information

                                                                        9 to enable parties affected by the Plan to make an informed judgment about the Plan. The Court has
                                                                       10 not yet confirmed the Plan, which means the terms of the Plan are not now binding on anyone.
  A Professional Corporation




                                                                       11           The Proponent has reserved _____________, 2019 at _____ a.m./p.m. in Courtroom 1575 for
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 a hearing to determine whether the Court will confirm the Plan.

                                                                       13           Any interested party desiring further information should contact: Asa S. Hami or Claire K.

                                                                       14 Wu, SulmeyerKupetz, A Professional Corporation, 333 S. Grand Ave., Suite 3400, Los Angeles,
SulmeyerKupetz,




                                                                       15 California 90071; Tel: 213-626-2311; E-mail: ahami@sulmeyerlaw.com; ckwu@sulmeyerlaw.com.

                                                                       16 II.       GENERAL DISCLAIMER AND VOTING PROCEDURE

                                                                       17           PLEASE READ THIS DOCUMENT, INCLUDING THE ATTACHED EXHIBITS,

                                                                       18 CAREFULLY. IT EXPLAINS WHO MAY OBJECT TO CONFIRMATION OF THE PLAN.

                                                                       19           IT EXPLAINS WHO IS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN. IT

                                                                       20 ALSO TELLS ALL CREDITORS AND ANY SHAREHOLDERS OR PARTNERS WHAT

                                                                       21 TREATMENT THEY CAN EXPECT TO RECEIVE UNDER THE PLAN, SHOULD THE PLAN

                                                                       22 BE CONFIRMED BY THE COURT.

                                                                       23           THE SOURCES OF FINANCIAL DATA RELIED UPON IN FORMULATING THIS

                                                                       24 DOCUMENT ARE SET FORTH IN THE DECLARATION IN SECTION XX BELOW. ALL

                                                                       25 REPRESENTATIONS ARE TRUE AND CORRECT TO THE PROPONENT'S KNOWLEDGE.

                                                                       26
                                                                            1
                                                                       27    Capitalized terms not otherwise defined in the body of this Plan and DS shall have the meaning ascribed to them in
                                                                            the Appendix of Definitions attached hereto as Exhibit A. In the event of any inconsistency between the definition of
                                                                       28   a capitalized term as defined in the Appendix of Definitions and as may be defined in the body of this Plan and DS,
                                                                            the definition in the Appendix of Definitions shall control.

                                                                            CKW 2686315v2                                             1
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                    Main Document    Page 7 of 148



                                                                        1           NO REPRESENTATIONS CONCERNING THE DEBTOR THAT ARE INCONSISTENT

                                                                        2 WITH ANYTHING CONTAINED HEREIN ARE AUTHORIZED EXCEPT TO THE EXTENT, IF

                                                                        3 AT ALL, THAT THE COURT ORDERS OTHERWISE.

                                                                        4           After carefully reviewing this document and the attached exhibits, please vote on the

                                                                        5 enclosed ballot and return it in the enclosed envelope.

                                                                        6           The Proponent has reserved a hearing date for a hearing to determine whether the Court will

                                                                        7 confirm the Plan. Please refer to Section I above for the specific hearing date. If, after receiving the

                                                                        8 ballots, it appears that the Proponent has the requisite number of votes required by the Code, the

                                                                        9 Proponent will file a Motion for an Order Confirming the Plan.
                                                                       10           The Motion shall at least be served on all impaired creditors and partners or shareholders
  A Professional Corporation




                                                                       11 who reject the Plan and on the Office of the United States Trustee. Any Opposition to the Motion
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 shall be filed and served on the Proponent no later than fourteen days prior to the hearing date.

                                                                       13 Failure to oppose the confirmation of the Plan may be deemed consent to the Plan's confirmation.

                                                                       14           IN MAKING A DECISION TO ACCEPT OR REJECT THE PLAN, EACH HOLDER OF A
SulmeyerKupetz,




                                                                       15 CLAIM OR INTEREST MUST RELY ON ITS OWN EXAMINATION OF THE DEBTOR, AND

                                                                       16 THE TERMS OF THE PLAN, INCLUDING THE MERITS AND RISKS INVOLVED, AS

                                                                       17 DESCRIBED IN THE DS. IN ADDITION, CONFIRMATION, AND CONSUMMATION OF

                                                                       18 THE PLAN MAY BE SUBJECT TO CONDITIONS PRECEDENT. THERE CAN BE NO

                                                                       19 ASSURANCE THAT EACH OF THESE CONDITIONS WILL BE SATISFIED OR WAIVED, AS

                                                                       20 PROVIDED IN THE PLAN, OR THAT THE PLAN WILL BE CONSUMMATED. EVEN AFTER

                                                                       21 THE EFFECTIVE DATE, DISTRIBUTIONS UNDER THE PLAN MAY BE SUBJECT TO

                                                                       22 SUBSTANTIAL DELAYS FOR HOLDERS OF CLAIMS THAT ARE DISPUTED.

                                                                       23           SOME MATTERS DISCUSSED HEREIN OR IN ACCOMPANYING EXHIBITS, SUCH
                                                                       24 AS PROJECTIONS OR FORECASTS, ARE “FORWARD LOOKING STATEMENTS”

                                                                       25 WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF

                                                                       26 1995. SUCH FORWARD LOOKING STATEMENTS ARE SUBJECT TO RISKS,

                                                                       27 UNCERTAINTIES, AND OTHER FACTORS THAT COULD CAUSE ACTUAL RESULTS TO

                                                                       28 DIFFER MATERIALLY FROM FUTURE RESULTS EXPRESSED OR IMPLIED BY SUCH

                                                                            CKW 2686315v2                                    2
                                                                      Case 2:18-bk-24572-SK    Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                                                Main Document    Page 8 of 148



                                                                        1 FORWARD LOOKING STATEMENTS. FURTHERMORE, THE FINANCIAL

                                                                        2 INFORMATION CONTAINED HEREIN HAS NOT BEEN THE SUBJECT OF AN AUDIT.

                                                                        3 ANY PROJECTED PERCENTAGE OF DISTRIBUTIONS REPRESENTS THE DEBTOR’S

                                                                        4 GOOD FAITH ESTIMATE OF WHAT CREDITORS WILL RECEIVE PURSUANT TO THE

                                                                        5 PLAN. SUBSEQUENT TO THE DATE HEREOF, THERE CAN BE NO ASSURANCE THAT:

                                                                        6 (A) THE INFORMATION AND REPRESENTATIONS CONTAINED HEREIN WILL

                                                                        7 CONTINUE TO BE MATERIALLY ACCURATE; OR (B) THE DS CONTAINS ALL

                                                                        8 MATERIAL INFORMATION.

                                                                        9           NO PARTY IS AUTHORIZED BY THE DEBTOR TO GIVE ANY INFORMATION OR
                                                                       10 MAKE ANY REPRESENTATIONS WITH RESPECT TO THE PLAN OTHER THAN THAT
  A Professional Corporation




                                                                       11 WHICH IS CONTAINED IN THIS DS. NO REPRESENTATIONS OR INFORMATION
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 CONCERNING THE DEBTOR, ITS PRESENT OR FUTURE BUSINESS OPERATIONS, OR

                                                                       13 THE VALUE OF ITS ASSETS HAVE BEEN AUTHORIZED BY THE DEBTOR, OTHER THAN

                                                                       14 AS SET FORTH HEREIN. ANY INFORMATION OR REPRESENTATIONS GIVEN TO
SulmeyerKupetz,




                                                                       15 OBTAIN YOUR ACCEPTANCE OR REJECTION OF THE PLAN THAT ARE DIFFERENT

                                                                       16 FROM OR INCONSISTENT WITH THE INFORMATION OR REPRESENTATIONS

                                                                       17 CONTAINED HEREIN AND IN THE PLAN SHOULD NOT BE RELIED UPON BY ANY

                                                                       18 HOLDERS OF CLAIMS OR INTERESTS VOTING ON THE PLAN.

                                                                       19           THE DS HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE
                                                                       20 BANKRUPTCY CODE AND NOT IN ACCORDANCE WITH FEDERAL OR STATE

                                                                       21 SECURITIES LAWS OR OTHER APPLICABLE NON-BANKRUPTCY LAW. ENTITIES

                                                                       22 HOLDING OR TRADING IN OR OTHERWISE PURCHASING, SELLING OR

                                                                       23 TRANSFERRING CLAIMS AGAINST, INTERESTS IN, OR SECURITIES OF, THE DEBTOR

                                                                       24 SHOULD EVALUATE THE DS ONLY IN LIGHT OF THE PURPOSE FOR WHICH IT WAS

                                                                       25 PREPARED.

                                                                       26           THE DS HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND

                                                                       27 EXCHANGE COMMISSION (THE “COMMISSION”) OR BY ANY STATE SECURITIES

                                                                       28 COMMISSION OR SIMILAR PUBLIC, GOVERNMENTAL OR REGULATORY AUTHORITY,

                                                                            CKW 2686315v2                          3
                                                                      Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                                               Main Document    Page 9 of 148



                                                                        1 AND NEITHER THE COMMISSION NOR ANY SUCH AUTHORITY HAS PASSED UPON

                                                                        2 THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED HEREIN.

                                                                        3           WITH RESPECT TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND

                                                                        4 OTHER PENDING OR THREATENED ACTIONS (WHETHER PENDING OR NOT), THE DS

                                                                        5 AND THE INFORMATION CONTAINED HEREIN SHALL NOT BE CONSTRUED AS AN

                                                                        6 ADMISSION OR STIPULATION BY ANY ENTITY, BUT RATHER STATEMENTS MADE IN

                                                                        7 SETTLEMENT NEGOTIATIONS GOVERNED BY RULE 408 OF THE FEDERAL RULES OF

                                                                        8 EVIDENCE AND ANY OTHER RULE OR STATUTE OF SIMILAR IMPORT.

                                                                        9           THE CONTENTS OF THE DS SHOULD NOT BE CONSTRUED AS LEGAL,
                                                                       10 BUSINESS, OR TAX ADVICE. EACH CREDITOR AND INTEREST HOLDER SHOULD
  A Professional Corporation




                                                                       11 CONSULT ITS OWN LEGAL COUNSEL AND ACCOUNTANT AS TO LEGAL, TAX, AND
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 OTHER MATTERS CONCERNING ITS CLAIM OR INTEREST.

                                                                       13           UNDER THE BANKRUPTCY CODE, A VOTE FOR ACCEPTANCE OR REJECTION
                                                                       14 OF A PLAN MAY NOT BE SOLICITED UNLESS THE CLAIMANT HAS RECEIVED A COPY
SulmeyerKupetz,




                                                                       15 OF A DISCLOSURE STATEMENT THAT IS ULTIMATELY APPROVED BY THE

                                                                       16 BANKRUPTCY COURT. WITH THIS DS, THE DEBTOR IS SOLICITING ACCEPTANCES OF

                                                                       17 THE PLAN BY CREDITORS WHO ARE IMPAIRED BY, AND ENTITLED TO VOTE UNDER,

                                                                       18 THE PLAN. THIS SOLICITATION OF VOTES TO ACCEPT THE PLAN IS GOVERNED BY

                                                                       19 THE PROVISIONS OF SECTION 1125(f) OF THE BANKRUPTCY CODE. VIOLATIONS OF

                                                                       20 SECTION 1125(f) OF THE BANKRUPTCY CODE MAY RESULT IN SANCTIONS BY THE

                                                                       21 BANKRUPTCY COURT, INCLUDING DISALLOWANCE OF ANY IMPROPERLY-

                                                                       22 SOLICITED VOTE.

                                                                       23           NO REPRESENTATIONS OR ASSURANCES, IF ANY, CONCERNING THE
                                                                       24 DEBTOR OR CONCERNING THE PLAN ARE AUTHORIZED BY THE DEBTOR OTHER

                                                                       25 THAN AS SET FORTH IN THIS DS. YOU SHOULD NOT RELY ON ANY

                                                                       26 REPRESENTATIONS OR INDUCEMENTS MADE BY ANY PERSON TO SECURE YOUR

                                                                       27 VOTE OTHER THAN THOSE IN THIS DS IN DETERMINING WHETHER TO VOTE

                                                                       28 FOR OR AGAINST THE PLAN. ANY ADDITIONAL REPRESENTATIONS OR

                                                                            CKW 2686315v2                         4
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 10 of 148



                                                                        1 INDUCEMENTS SHOULD BE REPORTED TO COUNSEL FOR THE DEBTOR WHO

                                                                        2 RESERVES THE RIGHT TO DELIVER SUCH INFORMATION TO THE BANKRUPTCY

                                                                        3 COURT.

                                                                        4           THIS IS A SOLICITATION SOLELY BY THE DEBTOR AND IS NOT A

                                                                        5 SOLICITATION BY ANY ATTORNEY, FINANCIAL ADVISOR, ACCOUNTANT, OR

                                                                        6 OTHER PROFESSIONAL OF THE DEBTOR. THE REPRESENTATIONS, IF ANY,

                                                                        7 MADE IN THIS DS ARE THOSE OF THE DEBTOR AND NOT OF ANY ATTORNEY,

                                                                        8 FINANCIAL ADVISOR, ACCOUNTANT, OR OTHER PROFESSIONAL OF THE

                                                                        9 DEBTOR, EXCEPT AS MAY BE OTHERWISE SPECIFICALLY AND EXPRESSLY
                                                                       10 INDICATED.
  A Professional Corporation




                                                                       11           THE DS SETS FORTH INFORMATION FROM AND ABOUT THE DEBTOR WITHOUT
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 PROFESSIONAL COMMENT, OPINION, OR VERIFICATION AND DOES NOT SUGGEST

                                                                       13 COMPREHENSIVE OR EXHAUSTIVE TREATMENT HAS BEEN GIVEN TO MATTERS

                                                                       14 IDENTIFIED HEREIN. AGAIN, EACH HOLDER OF A CLAIM, AND ANY OTHER PARTY IN
SulmeyerKupetz,




                                                                       15 INTEREST, IS URGED TO CONSULT WITH INDEPENDENT PROFESSIONALS AND

                                                                       16 INVESTIGATE ANY SUCH MATTERS PRIOR TO RELIANCE.

                                                                       17 III.      WHO MAY OBJECT TO CONFIRMATION OF THE PLAN
                                                                       18           Any party in interest may object to confirmation of the Plan, but as explained below not
                                                                       19 everyone is entitled to vote to accept or reject the Plan.

                                                                       20 IV.       WHO MAY VOTE TO ACCEPT OR REJECT THE PLAN
                                                                       21           A party can vote to accept or reject the Plan only if the party has an Allowed and Impaired
                                                                       22 claim or interest. A claim is defined by the Code to include a right to payment from the Debtor.

                                                                       23 An interest represents an ownership stake in the Debtor.

                                                                       24           In order to vote, a Creditor or Interest-holder must first have an allowed claim or interest.

                                                                       25 With the exceptions explained below, a claim is allowed for voting purposes if proof of the claim or

                                                                       26 interest is properly filed before any bar date and no party in interest has objected, or if the Court has

                                                                       27 entered an order allowing the claim or interest. Please refer to Section VI below for specific

                                                                       28 information regarding bar dates in this case.

                                                                            CKW 2686315v2                                      5
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                    Main Document    Page 11 of 148



                                                                        1           Under certain circumstances, a creditor may have an allowed claim for voting purposes even

                                                                        2 if a proof of claim was not filed and the bar date for filing a proof of claim has passed. A claim or

                                                                        3 interest is allowed for voting purposes if it is (a) timely and properly scheduled or filed, and not

                                                                        4 objected to; (b) objected to, and was allowed by settlement of the parties or a court order, or (c)

                                                                        5 deemed allowed. A claim is deemed allowed for voting purposes if the claim is listed on the

                                                                        6 Debtor’s schedules and is not scheduled as disputed, contingent, unliquidated, or unknown, and is

                                                                        7 not otherwise the subject of an objection. Exhibit B contains a list of general unsecured claims that

                                                                        8 are not scheduled as disputed, contingent, or unliquidated. Exhibit C contains a list of priority

                                                                        9 unsecured wage claims that are not scheduled as disputed, contingent, or unliquidated. The claimant
                                                                       10 in Class 1 is the only party holding a secured claim (which secured claim is not disputed, contingent,
  A Professional Corporation




                                                                       11 or unliquidated). The unsecured tax claim identified below (Section IX.C) is the only priority
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 unsecured tax claim (which priority unsecured tax claim is not disputed, contingent, or unliquidated).

                                                                       13           Similarly, an interest is deemed allowed for voting purposes if it is shown on the list of

                                                                       14 equity security holders filed by the Debtor with the Court and is not scheduled as disputed, and is not
SulmeyerKupetz,




                                                                       15 otherwise the subject of an objection. Allowed claims and interests are provided for in the Plan in

                                                                       16 the relevant category or class (respectively, an “Allowed Claim” or “Allowed Interest”).

                                                                       17           In order to vote, an Allowed Claim or Interest must also be impaired by the Plan.

                                                                       18           Impaired creditors include those whose legal, equitable, and contractual rights are altered by

                                                                       19 the Plan, even if the alteration is beneficial to the creditor. A contract provision that entitles a

                                                                       20 creditor to accelerated payment upon default does not, however, necessarily render the claimant

                                                                       21 impaired, even if the Debtor defaulted and the Plan does not provide the creditor with accelerated

                                                                       22 payment. The creditor is deemed unimpaired so long as the Plan cures the default, reinstates the

                                                                       23 maturity of such claim as it existed before default, compensates for any damages incurred as a result

                                                                       24 of reasonable reliance upon the acceleration clause, and (except for a default arising from failure to

                                                                       25 operate a nonresidential lease subject to 11 U.S.C. § 365 (b)(1)(A) (West Supp. 2006)) compensates

                                                                       26 for any actual pecuniary loss incurred as a result of any failure to perform a non-monetary

                                                                       27 obligation.

                                                                       28           Impaired interest-holders include those whose legal, equitable, and contractual rights are

                                                                            CKW 2686315v2                                      6
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                    Main Document    Page 12 of 148



                                                                        1 altered by the Plan, even if the alteration is beneficial to the interest holder.

                                                                        2           There are also some types of claims that the Code requires be treated a certain way. For that

                                                                        3 reason they are considered unimpaired and, therefore, holders of these claims cannot vote.

                                                                        4           To summarize, there are two prerequisites to voting: a Claim or Interest must be both

                                                                        5 Allowed and Impaired under the Plan.

                                                                        6           If a creditor or interest-holder has an Allowed and Impaired Claim or Interest, then he or she

                                                                        7 may vote either to accept or reject the Plan (unimpaired claimants or interest-holders are deemed to

                                                                        8 have accepted the Plan). Impaired Claims or Interests are placed in classes and it is the class that

                                                                        9 must accept the Plan. Members of unimpaired classes do not vote, although as stated above, they
                                                                       10 may object to confirmation of the Plan. Even if all classes do not vote in favor of the Plan, the Plan
  A Professional Corporation




                                                                       11 may nonetheless be confirmed if the dissenting classes are treated in a manner prescribed by the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Code. Please refer to Section VI below for information regarding impaired and unimpaired classes

                                                                       13 in this case.

                                                                       14           Section IX sets forth which Claims are in which class. Secured Claims are placed in
SulmeyerKupetz,




                                                                       15 separate classes from unsecured claims. Fed. R. Bankr. P. 3018(d) provides: “A creditor whose

                                                                       16 claim has been allowed in part as a secured claim and in part as an unsecured claim shall be entitled

                                                                       17 to accept or reject a plan in both capacities.”

                                                                       18           A Claim or Interest is disallowed if it was timely objected to by a party in interest and the
                                                                       19 court ordered that the claim or interest be disallowed in part or entirely. A claim also is disallowed

                                                                       20 if: (a) it is listed on the Debtor’s schedules as disputed, contingent, or unliquidated, and the Claimant

                                                                       21 did not file a timely proof of claim; or (b) it is not listed on the Debtor’s schedules at all and the

                                                                       22 Claimant did not file a timely proof of claim. Disallowed claims and interests are not treated

                                                                       23 under the Plan.

                                                                       24           A claim or interest is disputed (each, a “Disputed Claim,” and collectively, “Disputed

                                                                       25 Claims”) if a ruling on allowance has not been made, and (a) a proof of claim or interest has been

                                                                       26 filed or deemed filed and a party in interest has filed an objection that remains pending; or (b) a

                                                                       27 proof of claim or interest has not been filed (and the deadline to file a proof of claim has not yet

                                                                       28 expired) and the Debtor scheduled such claim or interest as disputed, contingent, unliquidated, or

                                                                            CKW 2686315v2                                      7
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                   Desc
                                                                                                    Main Document    Page 13 of 148



                                                                        1 unknown.

                                                                        2           If the holder of a claim or interest wants to vote, but holds a claim or interest that has either

                                                                        3 (a) been objected to, or (b) has been scheduled by the Debtor as contingent, disputed, unliquidated,

                                                                        4 or unknown, and the holder has not filed a proof of claim or interest, the holder must file a motion to

                                                                        5 have its claim or interest allowed for voting purposes in time for that motion to be heard before the

                                                                        6 hearing on confirmation of the Plan.

                                                                        7           No distribution will be made on the disputed portion of a claim or interest unless allowed by

                                                                        8 a final non-appealable order. FRBP 9019 authorizes the Debtor to settle disputed claims with court

                                                                        9 approval; but, court approval is not required for any settlement on or after the Effective Date. See
                                                                       10 Exhibit D for additional provisions regarding post-confirmation compromises. The Debtor is
  A Professional Corporation




                                                                       11 required to reserve funds to pay the amount claimants would receive if the claim is allowed in full
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 (unless the court approves a different amount). To the extent a Disputed Claim is disallowed, the

                                                                       13 funds that had been reserved for such claims will be distributed to the Post-Confirmation Debtor.

                                                                       14 See Section XVI below for additional provisions relating to disputed claims.
SulmeyerKupetz,




                                                                       15           A holder of a claim or interest who has delivered a valid ballot voting on the Plan may

                                                                       16 withdraw or change such vote prior to confirmation of the Plan solely in accordance with Rule

                                                                       17 3018(a) of the Bankruptcy Rules, which provides, in relevant part, that the Bankruptcy Court may

                                                                       18 permit a creditor or interest holder to change or withdraw its vote after notice and hearing and for

                                                                       19 cause shown.

                                                                       20           Section 1111(b) allows a partially secured claim to be treated as fully secured under certain

                                                                       21 conditions, notwithstanding § 506(a). Claimants should consult their attorney to evaluate if a

                                                                       22 § 1111(b) election is available and is in their best interest, and to identify the deadline for making an

                                                                       23 election.

                                                                       24 V.        VOTES NECESSARY TO CONFIRM THE PLAN

                                                                       25           The Court may confirm the Plan if at least one non-insider impaired class of claims has

                                                                       26 accepted the Plan and certain statutory requirements are met as to both nonconsenting members

                                                                       27 within a consenting class and as to dissenting classes. A class of claims has accepted the Plan when

                                                                       28 more than one-half in number and at least two-thirds in amount of the allowed claims actually

                                                                            CKW 2686315v2                                      8
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 14 of 148



                                                                        1 voting, vote in favor of the Plan. A class of interests has accepted the Plan when at least two-thirds

                                                                        2 in amount of the allowed interests of such class actually voting have accepted it. It is important to

                                                                        3 remember that even if the requisite number of votes to confirm the Plan are obtained, the Plan will

                                                                        4 not bind the parties unless and until the Court makes an independent determination that confirmation

                                                                        5 is appropriate. That is the subject of any upcoming confirmation hearing.

                                                                        6           The Debtor intends to utilize the “cramdown” requirements and procedures if and as

                                                                        7 necessary to confirm the Plan.

                                                                        8 VI.       INFORMATION REGARDING VOTING IN THIS CASE

                                                                        9           The bar date for filing a proof of claim in this case was March 15, 2019.
                                                                       10           The bar date for objecting to claims was May 15, 2019.
  A Professional Corporation




                                                                       11           With respect to a claim arising from the rejection of any executory contract or unexpired
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 lease ("Rejection Claim"), the deadline for the Debtor to file an objection to any such Rejection

                                                                       13 Claim is 30 days from the filing of the Rejection Claim.

                                                                       14           In this case the Proponent believes that Classes 1, 2, 3, 4, and 6 are impaired and therefore
SulmeyerKupetz,




                                                                       15 entitled to vote. Class 5 is unimpaired and therefore do not vote. A party that disputes the

                                                                       16 Proponent’s characterization of its claim or interest as unimpaired may request a finding of

                                                                       17 impairment from the Court in order to obtain the right to vote.

                                                                       18           Ballots must be received by the Proponent, addressed to Claire K. Wu, SulmeyerKupetz, A

                                                                       19 Professional Corporation, 333 S. Grand Avenue, Suite 3400, Los Angeles, California 90071;

                                                                       20 Facsimile: 213-629-4520; e-mail: ckwu@sulmeyerlaw.com, by ________________, 2019.

                                                                       21 VII.      DESCRIPTION OF DEBTOR’S PAST AND FUTURE BUSINESS AND EVENTS

                                                                       22           PRECIPITATING BANKRUPTCY FILING

                                                                       23           The Debtor is a limited liability company. The Debtor conducted 100% of its business

                                                                       24 activity in Los Angeles, California, since April 2017.

                                                                       25           What follows is a brief summary of the dates and circumstances that led Debtor to file

                                                                       26 bankruptcy:

                                                                       27           The Debtor, a California limited liability company, dba PowerLend, was founded on April

                                                                       28 11, 2017, in California. The Debtor operates an online subprime small-loan consumer finance

                                                                            CKW 2686315v2                                     9
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                   Main Document    Page 15 of 148



                                                                        1 business in the State of California. It provided fast, flexible, and affordable loan products to

                                                                        2 individuals in need of immediate cash. The Debtor’s goal was to bridge cash flow shortages with

                                                                        3 industry-leading financial solutions that are both affordable to, and in the best interest of,

                                                                        4 individuals, while at the same time improve their credit. The Debtor is licensed in California,

                                                                        5 Missouri, and Utah.

                                                                        6           The Debtor originated its first loan on February 6, 2018. The Debtor funded over 1,000

                                                                        7 consumer loans in excess of $2,800,000 during its first few months of operations in 2018, and

                                                                        8 continued to do so with limited staffing. As of the Petition Date, the Debtor was servicing

                                                                        9 approximately $1,900,000 of delinquent loans.
                                                                       10           The Debtor’s active loan accounts were serviced (until recently) by a third-party servicer,
  A Professional Corporation




                                                                       11 First Associates, where regular consumer payments from these loans were deposited into an account
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 in the Debtor’s name. Defaulted or “de-boarded” customer loan accounts were and are currently

                                                                       13 serviced by the Debtor’s in-house collection team.

                                                                       14           Around the time the Debtor was created, it entered negotiations with JGB Collateral, LLC,
SulmeyerKupetz,




                                                                       15 as agent for JGB (Cayman) Glenmachrie Ltd., and JGB (Cayman) Glenmachrie Ltd. (together,

                                                                       16 “JGB”), who agreed to provide the Debtor an initial credit facility in the amount of $30,125,000.00

                                                                       17 (the “JGB Facility”). The JGB Facility was supposed to allow the Debtor to begin its loan making

                                                                       18 operations. The loan arrangement between the parties included numerous forms of collateral

                                                                       19 demanded by JGB to secure its interests, including primarily a first priority lien on a certain parcel

                                                                       20 of real property known as “Watermark” in Muskegon, MI, which includes 23-acres and a mixed use

                                                                       21 building (the “Watermark Property”). As of June 2018, the owner of the Watermark Property, P&G

                                                                       22 Holdings, LLC ("P&G"), estimated the value of the Watermark Property at $12.1 million.

                                                                       23           Pursuant to the terms of the Debtor’s loan agreement with JGB, it was further agreed and

                                                                       24 understood that JGB would continue to fund the Debtor’s loan operations on a regular basis, with up

                                                                       25 to an additional $25,000,000.00 in capital. However, JGB then only funded $5,125,000 under that

                                                                       26 JGB Facility, and refused to provide additional capital funds. This left the Debtor with a limited

                                                                       27 amount of working capital and affected its ability to generate new loans.

                                                                       28           On or about October 8, 2018, JGB defaulted the Debtor for a litany of alleged defaults

                                                                            CKW 2686315v2                                    10
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                    Main Document    Page 16 of 148



                                                                        1 (which the Debtor disputed). JGB then commenced an action against the Debtor in the New York

                                                                        2 Supreme Court and sought a preliminary injunction, among other things, to seize the Debtor’s bank

                                                                        3 accounts and access to loan collections.

                                                                        4           To avoid the disastrous results to the Debtor and its creditors if JGB were successful, the

                                                                        5 Debtor commenced this case on December 17, 2018, to protect it and its creditors’ interests with the

                                                                        6 goal of reorganizing. The Debtor continues to manage and operate its business as a debtor in

                                                                        7 possession.

                                                                        8           What follows is a brief description of the Debtor’s business and future business plans:

                                                                        9           As explained above, the Debtor operates an online subprime small-loan consumer finance
                                                                       10 business in the State of California. The Debtor offered three short-term loan programs in the
  A Professional Corporation




                                                                       11 principal sums of $2,600, $5,000, and $10,000. Over the course of the Debtor’s operations, the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 $2,600 loan program consisted of approximately 92% of its new loans, with the remaining 8%

                                                                       13 consisting of the $5,000 loan program. As of the Petition Date, the Debtor had not originated any

                                                                       14 loans under its $10,000 loan program.
SulmeyerKupetz,




                                                                       15           The Debtor originally intended to continue this same business post-confirmation, and had
                                                                       16 been working to obtain replacement financing to retire the JGB Facility and provide the Debtor with

                                                                       17 working capital and additional funding to resume originating new loans. To that end, pre-petition,

                                                                       18 the Debtor sought financing from credit facilities that would leverage its existing loan portfolio. The

                                                                       19 Debtor continued to seek such financing during this case to payoff and replace the JGB Facility, and

                                                                       20 obtain additional capital for operations and to originate new loans. The Debtor’s efforts were

                                                                       21 ultimately successful.

                                                                       22           More specifically, after intense negotiations, on or about March 14, 2019, the Debtor

                                                                       23 finalized the terms of a proposed superpriority, senior secured, single-draw post-petition credit

                                                                       24 facility in the aggregate principal amount of $6,575,000 (the “DIP Facility”) from IGCFCO III, LLC

                                                                       25 (the “DIP Lender”).

                                                                       26           On March 14, 2019, the Debtor filed an emergency motion for interim and final orders

                                                                       27 approving the DIP Facility and for related relief. The Court set the matter for an interim hearing on

                                                                       28 an emergency basis for March 15, 2019. After the interim hearing, on March 18, 2019, the Court

                                                                            CKW 2686315v2                                    11
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                    Main Document    Page 17 of 148



                                                                        1 entered an order authorizing the DIP Facility on an interim basis [Dkt. No. 115] (the “Interim DIP

                                                                        2 Financing Order”), pursuant to the terms of the Interim DIP Financing Order and that certain

                                                                        3 “Superpriority Senior Secured Debtor-in-Possession Credit Agreement,” by and among the Debtor,

                                                                        4 P&G (together with the Debtor, the “DIP Loan Borrowers”), certain identified guarantor parties (the

                                                                        5 “DIP Loan Guarantors”), and the DIP Lender (as the same may be amended, restated, supplemented

                                                                        6 or otherwise modified from time to time, the “DIP Loan Agreement”).

                                                                        7           As more specifically set forth in the DIP Loan Agreement, except with respect to Excluded

                                                                        8 Assets (defined in Section 1 to the DIP Loan Agreement), and subordinate only to the Carve-Out and

                                                                        9 Permitted Priming Liens (defined in Section 1 to the DIP Loan Agreement), the DIP Lender holds a
                                                                       10 first priority, valid, binding, enforceable, and perfected security interest in, and liens upon, all of the
  A Professional Corporation




                                                                       11 assets of the DIP Loan Borrowers and DIP Loan Guarantors, whether now existing or hereafter
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 arising or acquired and wherever located, including without limitation any such property in which a

                                                                       13 lien is granted to the DIP Lender pursuant to any of the Loan Documents (as defined in the DIP

                                                                       14 Loan Agreement), the Interim Order, or any other order entered or issued by the Bankruptcy Court
SulmeyerKupetz,




                                                                       15 (the “DIP Collateral”). Among other things, the DIP Collateral includes the Watermark Property.

                                                                       16           As part of negotiations relating to the DIP Facility, the Debtor managed to negotiate a

                                                                       17 discounted payoff amount for the JGB Facility. Whereas JGB asserted that, as of March 1, 2019, the

                                                                       18 outstanding balance due under the JGB Facility was over $6,300,000, JGB agreed to accept

                                                                       19 $5,800,000 in full and complete satisfaction and release of all obligations under the JGB Facility (the

                                                                       20 “Discounted JGB Payoff Amount”), on the condition that such amount be paid no later than March

                                                                       21 20, 2019, subject to extension pursuant to agreement of the parties.

                                                                       22           On March 26, 2019, after additional extensive efforts by the Debtor and other parties

                                                                       23 involved, and two extensions of the deadline to pay the Discounted JGB Payoff Amount, the DIP

                                                                       24 Facility closed. Through this new funding, JGB received the Discounted JGB Payoff Amount and

                                                                       25 the Debtor obtained critical working capital and funds. On March 29, 2019, the Court entered its

                                                                       26 order authorizing the DIP Facility on a final basis (the “Final DIP Order”). A true and correct copy

                                                                       27 of the executed DIP Loan Agreement are attached as an exhibit to the Debtor’s emergency motion

                                                                       28 located on the Bankruptcy Court’s docket at Docket No. 104, and the Final DIP Order is located on

                                                                            CKW 2686315v2                                     12
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 18 of 148



                                                                        1 the Bankruptcy Court’s docket at Docket No. 123. A copy of the DIP Loan Agreement and the Final

                                                                        2 DIP Order are also available upon written request to the Debtor’s counsel.

                                                                        3           Since the entry of the Final DIP Order, the Debtor began working towards an exit strategy,

                                                                        4 which involved identifying and negotiating an infusion of additional cash to fund a Chapter 11 plan

                                                                        5 and post-confirmation operations of the Debtor. Based on the circumstances of the case, however,

                                                                        6 the Debtor's strategy necessarily shifted. As set forth in further detail in Section VIII below, the

                                                                        7 Debtor is now seeking to engage in an orderly liquidation through this Plan. Further details relating

                                                                        8 to the Debtor’s financial condition and post-confirmation operations (consisting solely of collections

                                                                        9 on the Debtor's currently existing performing and non-performing loan portfolios) are found in
                                                                       10 Sections X, XI, XII, XVI, and XV.
  A Professional Corporation




                                                                       11 VIII. CRITICAL PLAN PROVISIONS
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           Listed below are the sources of money earmarked to pay creditors and interest-holders, and
                                                                       13 an overview of critical plan provisions:

                                                                       14           (a)     Collections on the Debtor's performing and non-performing loan portfolios. The
SulmeyerKupetz,




                                                                       15 Debtor will collect on performing and non-performing loans using bare-bones staffing in

                                                                       16 accordance with a budget to be agreed upon among the Debtor and the DIP Lender. The Debtor

                                                                       17 anticipates collection on its loan portfolios in the total amount of $1,621,049 over a 24-month

                                                                       18 period ($122,229 on account of performing loans and $1,498,750 on account of non-performing

                                                                       19 loans). Net collections are estimated to be $716,908. Other than the costs necessary for

                                                                       20 collection, the proceeds from such collections shall be held in escrow and not disbursed pending

                                                                       21 the sale of the Watermark Property.

                                                                       22           (b)     Recovery from litigation to be commenced against First Associates Loan Servicing,

                                                                       23 LLC (the "FA Litigation"). The FA litigation will seek to recover approximately $78,000 in pre-

                                                                       24 petition fees paid to First Associates post-petition. The Debtor anticipates employing special

                                                                       25 counsel on a contingency basis to pursue such litigation. The estimated net amount of recovery is

                                                                       26 approximately $50,000.

                                                                       27           (c)     Sale of the Watermark Property. In July 2019, P&G entered into a broker

                                                                       28 agreement for the marketing of the Watermark Property. The Debtor, after consultation with P&G

                                                                            CKW 2686315v2                                   13
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 19 of 148



                                                                        1 and the DIP Lender, anticipates a robust marketing process, and that the Watermark Property will

                                                                        2 be sold by P&G before the end of 2019 in an amount sufficient to pay all obligations owed to the

                                                                        3 DIP Lender under the DIP Loan Agreement. The Debtor further anticipates that confirmation of

                                                                        4 this Plan will proceed on a parallel track with the marketing and sale of the Watermark Property

                                                                        5 by P&G. The Debtor does not believe that the sale of the Watermark Property (including, but not

                                                                        6 limited to, any marketing, sales commissions, timing of any sale, or the net proceeds realized from

                                                                        7 such sale) will impact feasibility or confirmation of the Plan. Its relevance to the liquidation plan

                                                                        8 lies in the fact that the DIP Lender is contemplated to be repaid from the sale of the Watermark

                                                                        9 Property.
                                                                       10           (d)     Repayment of DIP Lender. While the Watermark Property is being marketed, the
  A Professional Corporation




                                                                       11 Debtor will continue to collect upon the Debtor's performing and non-performing loan portfolios,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the proceeds of which remain subject to the DIP Lender’s collateral. By agreement with the

                                                                       13 Debtor and expressly subject to a separate agreement among P&G and the DIP Loan Guarantors,

                                                                       14 the DIP Lender has agreed to permit the Debtor to continue to use the DIP Collateral to collect
SulmeyerKupetz,




                                                                       15 upon its loan portfolios, and rather than taking possession of the net proceeds from those

                                                                       16 collections, all proceeds from such collections, other than the Debtor’s expenses, shall be held in

                                                                       17 escrow pending the sale of the Watermark Property. The DIP Lender is contemplated to be repaid

                                                                       18 from the sale of the Watermark Property, however, if the proceeds from the sale of the Watermark

                                                                       19 Property are not sufficient to repay the DIP Lender in full, the DIP Lender has agreed it will not

                                                                       20 seek repayment on account of its security interest in the Debtor's property, including from the

                                                                       21 proceeds of the Debtor's performing and non-performing loan portfolios, without first seeking to

                                                                       22 satisfy its claims from P&G or another DIP Loan Guarantor. As set forth above, the net proceeds

                                                                       23 of the Debtor's collections shall be held in escrow pending the sale of the Watermark Property, and

                                                                       24 not disbursed until such time as the DIP Facility is satisfied.

                                                                       25           (e)     Distribution to Unsecured Creditors. When the Watermark Property has been sold,

                                                                       26 and the DIP Facility has been fully satisfied, the amounts held in escrow shall be available for a

                                                                       27 distribution on account of general unsecured creditors. The Debtor anticipates that general

                                                                       28 unsecured creditors can expect payment in:

                                                                            CKW 2686315v2                                   14
                                                                      Case 2:18-bk-24572-SK              Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                    Desc
                                                                                                         Main Document    Page 20 of 148



                                                                        1           ●       January 2020 (est.) (based upon the anticipated closing of the Watermark Property

                                                                        2 in December 2019);

                                                                        3           ●       in the amount of $22,223 (to be distributed among general unsecured creditors

                                                                        4 holding Allowed General Unsecured Claims); and

                                                                        5           ●       continuing every 3 months for 24 months (in amounts as set forth in the

                                                                        6 accompanying cash projections until approximately 45% of the Allowed amount of General

                                                                        7 Unsecured Claims is paid) (See Exhibit E).

                                                                        8 IX.       DESCRIPTION AND TREATMENT OF CLAIMS

                                                                        9           A.      Overview of Plan Payments
                                                                       10           Below is a summary of who gets paid what, when, and from what source. The identity of
  A Professional Corporation




                                                                       11 members within a particular class is explained beginning on the next page. The second column lists
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 two amounts: (1) first, the amount of each payment, or if only one is to be made, then that amount;

                                                                       13 (2) second, the total amount that will be paid. The Proponent is usually not required by law to pay

                                                                       14 an unsecured creditor or interest holder everything it would otherwise be entitled to, had a
SulmeyerKupetz,




                                                                       15 bankruptcy case not commenced. The “Payment Due Date” column states the frequency with which

                                                                       16 payments will be made and the starting and ending dates. Look at the starting date to figure out who

                                                                       17 will be paid before and after you and in what amount. The “Source of Payment” column describes

                                                                       18 the expected source of payment. Further details regarding the source of payment are found in

                                                                       19 Sections X and XI.

                                                                       20           The timing of payments to many creditors is normally determined by the “Effective Date.”

                                                                       21 For instance, administrative claims, unless otherwise stated, must be paid by the Effective Date. The

                                                                       22 timing of payments to impaired creditors is also generally measured from the Effective Date. In this

                                                                       23 case, however, the timing of payments (including administrative claims) is not tied to the Effective

                                                                       24 Date, but rather, to the dates set forth in the accompanying cash projections (See Exhibit E). For

                                                                       25 Plan purposes, the Effective Date will be _____________, 2019.

                                                                       26                                  Amount of each Payment
                                                                                  Payment Recipient        (Total amount to be paid)            Payment Due Date          Source of Payment
                                                                       27
                                                                             1. Administrative Expense     $350,000 (est.), or such In full satisfaction, settlement,   Net collections on
                                                                       28    Claim of:                     other Amount Allowed by release, discharge, and              loan portfolios/


                                                                            CKW 2686315v2                                              15
                                                                      Case 2:18-bk-24572-SK             Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                       Desc
                                                                                                        Main Document    Page 21 of 148



                                                                        1                                 Court                   extinguishment of, and in               Recovery from FA
                                                                             SulmeyerKupetz, A                                    exchange for such, Administrative       Litigation
                                                                        2    Professional Corporation     ($305,375)              Expense Claim, the holder of the
                                                                                                                                  Administrative Expense Claim
                                                                        3    (Debtor’s Bankruptcy                                 shall receive: (a) a cash
                                                                             Counsel)                                             distribution equal to
                                                                        4                                                         approximately 87% of the unpaid
                                                                                                                                  portion of the Allowed amount of
                                                                        5                                                         the Administrative Expense
                                                                                                                                  Claim; (b) to be paid, as set forth
                                                                        6                                                         in the accompanying cash
                                                                                                                                  projections, in regular installments
                                                                        7                                                         (every 3 months over 24 months),
                                                                                                                                  pending the sale of the Watermark
                                                                        8                                                         Property; (c) with the first
                                                                                                                                  installment payment anticipated to
                                                                        9                                                         be made in January 2020.
                                                                             2. Administrative Expense    $40,000 (est.), or such In full satisfaction, settlement,       Net collections on
                                                                       10    Claim of:                    other Amount Allowed by release, discharge, and                 loan portfolios/
                                                                                                          Court                   extinguishment of, and in               Recovery from FA
  A Professional Corporation




                                                                       11    ASI Advisors LLC                                     exchange for such, Administrative       Litigation
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                                          ($34,900)               Expense Claim, the holder of the
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12    (Debtor’s Financial Advisor)                         Administrative Expense Claim
                                                                                                                                  shall receive: (a) a cash
                                                                       13                                                         distribution equal to
                                                                                                                                  approximately 87% of the unpaid
                                                                       14                                                         portion of the Allowed amount of
                                                                                                                                  the Administrative Expense
SulmeyerKupetz,




                                                                       15                                                         Claim; (b) to be paid, as set forth
                                                                                                                                  in the accompanying cash
                                                                       16                                                         projections, in regular installments
                                                                                                                                  (every 3 months over 24 months),
                                                                       17                                                         pending the sale of the Watermark
                                                                                                                                  Property; (c) with the first
                                                                       18                                                         installment payment anticipated to
                                                                                                                                  be made in January 2020.
                                                                       19    3. Administrative Expense    $11,793, or such other  In full satisfaction, settlement,       Net collections on
                                                                             Claim of:                    Amount Allowed by       release, discharge, and                 loan portfolios/
                                                                       20                                 Court                   extinguishment of, and in exchange      Recovery from FA
                                                                             Ordinary Course Trade                                for such, Administrative Expense        Litigation
                                                                       21    Vendors                      ($11,793)               Claim, the holder of the
                                                                                                                                  Administrative Expense Claim
                                                                       22    See Exhibit O for a list of                          shall: (a) be paid the Allowed
                                                                             all Ordinary Course Trade                            Amount in the ordinary course
                                                                       23    Vendors                                              pursuant to contract; or (b) pursuant
                                                                                                                                  to such other terms (including with
                                                                       24                                                         respect to the amount paid) as may
                                                                                                                                  be agreed upon between the holder
                                                                       25                                                         of such Administrative Expense
                                                                                                                                  Claim and the Debtor. Obligations
                                                                       26                                                         that arise after confirmation of the
                                                                                                                                  Plan shall be paid as they come due.
                                                                       27    4. Administrative Expense    $31,625 (est.), or such In full satisfaction, settlement,       Net collections on
                                                                             Claim/Cure Claims of:        other Amount Allowed by release, discharge, and                 loan portfolios/
                                                                       28                                 Court                   extinguishment of, and in               Recovery from FA


                                                                            CKW 2686315v2                                         16
                                                                      Case 2:18-bk-24572-SK                Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                      Desc
                                                                                                           Main Document    Page 22 of 148



                                                                        1    Parties to the following                                exchange for such, Administrative      Litigation
                                                                             Executory Contracts                                     Expense Claim, the holder of the
                                                                        2                                                            Administrative Expense Claim
                                                                             a.   Effortless                 a.   ($20,824)          shall: (a) be paid, as set forth in
                                                                        3    b.   Infinity Enterprise        b.   ($5,895)           the accompanying cash
                                                                                  Lending                                            projections; or (b) pursuant to such
                                                                        4    c.   Trans Union LLC            c.   ($4,905)           other terms (including with respect
                                                                                                                                     to the amount paid) as may be
                                                                        5                                                            agreed upon between the holder of
                                                                                                                                     such Administrative Expense
                                                                        6                                                            Claim and the Debtor. (See
                                                                                                                                     Section XVI for further details on
                                                                        7                                                            payment of Cure Claims).
                                                                                                                                     Obligations that arise after
                                                                        8                                                            confirmation of the Plan shall be
                                                                                                                                     paid as they come due.
                                                                        9    5. Priority Unsecured Tax       $12,865                 In full satisfaction, settlement,      Net collections on
                                                                             Claim City of:                                          release, discharge, and                loan portfolios/
                                                                       10                                    ($13,508)               extinguishment of, and in              Recovery from FA
                                                                             Culver City, Revenue                                    exchange for such, Priority            Litigation
  A Professional Corporation




                                                                       11    Division                                                Unsecured Tax Claim, the holder
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                                                                     of this Claim shall receive regular
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                                            installment payments, in cash, to
                                                                                                                                     be paid, as set forth in the
                                                                       13                                                            accompanying cash projections, in
                                                                                                                                     regular installments (every 3
                                                                       14                                                            months over 24 months), pending
                                                                                                                                     the sale of the Watermark
SulmeyerKupetz,




                                                                       15                                                            Property.
                                                                             6. Class 1: First Priority      Pursuant to DIP Loan    March 26, 2021 (current Maturity       Sale proceeds from the
                                                                       16    Secured Claim of DIP            Agreement               Date of DIP Facility under DIP         Watermark Property,
                                                                             Lender                                                  Loan Agreement, unless extended        with any deficiency to
                                                                       17                                                            or otherwise modified in               be first paid by P&G
                                                                                                                                     accordance with the DIP Loan           or another DIP Loan
                                                                       18                                                            Agreement).                            Guarantor, and in the
                                                                                                                                                                            event that the DIP
                                                                       19                                                                                                   Facility is not paid in
                                                                                                                                                                            full, from net
                                                                       20                                                                                                   collections on loan
                                                                                                                                                                            portfolios/ Recovery
                                                                       21                                                                                                   from FA Litigation.
                                                                             7. Class 2: Non-Insider         $477,655                In full satisfaction, settlement,      Net collections on
                                                                       22    General Unsecured Claims                                release, discharge, and                loan portfolios/
                                                                                                             ($214,945)              extinguishment of, and in              Recovery from FA
                                                                       23    See Exhibit F for a list of                             exchange for such, Allowed Non-        Litigation
                                                                             all Class 2 claimants and                               Insider General Unsecured Claims,
                                                                       24    amount of Claim as                                      the holder of such a General
                                                                             scheduled and/or filed (as                              Unsecured Claim shall receive: (a)
                                                                       25    of March 28, 2019).                                     a cash distribution equal to
                                                                                                                                     approximately 45% of the Allowed
                                                                       26                                                            amount of its General Unsecured
                                                                                                                                     Claim; (b) paid, as set forth in the
                                                                       27                                                            accompanying cash projections, in
                                                                                                                                     regular installments (every 3
                                                                       28                                                            months over 24 months), pending


                                                                            CKW 2686315v2                                           17
                                                                      Case 2:18-bk-24572-SK                Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                            Desc
                                                                                                           Main Document    Page 23 of 148



                                                                        1                                                                 the sale of the Watermark
                                                                                                                                          Property; (c) with the first
                                                                        2                                                                 installment payment anticipated to
                                                                                                                                          be made in January 2020. Holders
                                                                        3                                                                 of Non-Insider General Unsecured
                                                                                                                                          Claim will not receive any interest
                                                                        4                                                                 on account of such Claim.
                                                                             8. Class 3: Insider General       $203,890                   In full satisfaction, settlement,       Net collections on
                                                                        5    Unsecured Claims                                             release, discharge, and                 loan portfolios/
                                                                                                               (Up to no more than the    extinguishment of, and in exchange      Recovery from FA
                                                                        6    See Exhibit G for a list of       aggregate of $81,556)      for such, Allowed Insider General       Litigation
                                                                             all Class 3 claimants and                                    Unsecured Claims, after payment of
                                                                        7    amount of Claim as                                           Allowed Administrative Expense
                                                                             scheduled and/or filed (as                                   Claims, Priority Unsecured Tax
                                                                        8    of March 28, 2019).                                          Claims, Non-Insider Priority Wage
                                                                                                                                          Claims, and Non-Insider General
                                                                        9                                                                 Unsecured Claims in accordance
                                                                                                                                          with the respective treatment of
                                                                       10                                                                 such Claims under the Plan, only to
                                                                                                                                          the extent of available funds, the
  A Professional Corporation




                                                                       11                                                                 holders of Insider General
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                                                                          Unsecured Claims shall: (a) receive
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                                                 a cash distribution equal to
                                                                                                                                          approximately 40% of the Allowed
                                                                       13                                                                 amount of its General Unsecured
                                                                                                                                          Claim; or (b) be paid pursuant to
                                                                       14                                                                 such other terms (including with
                                                                                                                                          respect to the amount paid) as may
SulmeyerKupetz,




                                                                       15                                                                 be agreed upon between the holder
                                                                                                                                          of such Insider General Unsecured
                                                                       16                                                                 Claim and the Debtor. Holders of
                                                                                                                                          Insider General Unsecured Claims
                                                                       17                                                                 will not receive any interest on
                                                                                                                                          account of such Claim.
                                                                       18    9. Class 4: Non-Insider           $57,118                    In full satisfaction, settlement,       Net collections on
                                                                             Priority Wage Claims                                         release, discharge, and                 loan portfolios/
                                                                       19                                      ($59,974)                  extinguishment of, and in               Recovery from FA
                                                                             See Exhibit H for a list of all                              exchange for such, Non-Insider          Litigation
                                                                       20    Class 4 claimants and amount                                 Priority Wage Claim, the holder of
                                                                             of Claim as scheduled.                                       this Claim shall receive regular
                                                                       21                                                                 installment payments, in cash: (a)
                                                                                                                                          of a total value, as of the Effective
                                                                       22                                                                 Date, equal to the Allowed amount
                                                                                                                                          of such claim; (b) to be paid, as set
                                                                       23                                                                 forth in the accompanying cash
                                                                                                                                          projections, in regular installments
                                                                       24                                                                 (every 3 months over 24 months),
                                                                                                                                          pending the sale of the Watermark
                                                                       25                                                                 Property; (c) with the first
                                                                                                                                          installment payment anticipated to
                                                                       26                                                                 be made in January 2020.
                                                                             10. Class 5: Insider Priority     $51,400                    In full satisfaction, settlement,       Net collections on
                                                                       27    Wage Claims                                                  release, discharge, and                 loan portfolios/
                                                                                                               (Up to no more than the    extinguishment of, and in               Recovery from FA
                                                                       28    See Exhibit I for a list of all   aggregate of $51,400)      exchange for such, Insider Priority     Litigation


                                                                            CKW 2686315v2                                                18
                                                                      Case 2:18-bk-24572-SK           Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                          Desc
                                                                                                      Main Document    Page 24 of 148



                                                                        1    Class 5 claimants and                                   Wage Claim, after payment of
                                                                             amount of Claim as                                      Allowed Administrative Expense
                                                                        2    scheduled.                                              Claims, Priority Unsecured Tax
                                                                                                                                     Claims, Non-Insider Priority Wage
                                                                        3                                                            Claims, and Non-Insider General
                                                                                                                                     Unsecured Claims in accordance
                                                                        4                                                            with the respective treatment of
                                                                                                                                     such Claims under the Plan, only
                                                                        5                                                            to the extent of available funds,
                                                                                                                                     the holders of Insider Priority
                                                                        6                                                            Wage Claims shall: (a) receive a
                                                                                                                                     cash distribution equal to
                                                                        7                                                            approximately 100% of the
                                                                                                                                     Allowed amount of its Priority
                                                                        8                                                            Wage Claim; or (b) be paid
                                                                                                                                     pursuant to such other terms
                                                                        9                                                            (including with respect to the
                                                                                                                                     amount paid) as may be agreed
                                                                       10                                                            upon between the holder of such
                                                                                                                                     Insider Priority Wage Claim and
  A Professional Corporation




                                                                       11                                                            the Debtor. Holders of Insider
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                                                                     Priority Wage Claims will not
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                                            receive any interest on account of
                                                                                                                                     such Claim.
                                                                       13    11. Class 6: Interests      No payment received.        N/a                                  N/a
                                                                                                         Holders of allowed Class
                                                                       14                                6 Interests will retain
                                                                                                         their existing Equity
SulmeyerKupetz,




                                                                       15                                Interests in the Debtor,
                                                                                                         pending implementation
                                                                       16                                of the Plan and
                                                                                                         dissolution of Debtor.
                                                                       17
                                                                                     All claims listed below are undisputed. Certain Claimants or Interest holders are affiliates of
                                                                       18
                                                                            the Debtor.
                                                                       19
                                                                                     Below is a detailed description and treatment of Administrative Expense Claims, Claims and
                                                                       20
                                                                            Interests
                                                                       21
                                                                                     B.       Administrative Expense Claims
                                                                       22
                                                                                              1.      These include the “actual, necessary costs and expenses of preserving the
                                                                       23
                                                                            estate” as determined by the Court after notice to creditors of a request for payment and after a
                                                                       24
                                                                            hearing thereon.
                                                                       25
                                                                                              2.      The Code requires that allowed administrative expenses be paid on the
                                                                       26
                                                                            Effective Date unless the party holding the administrative expense agrees otherwise. The
                                                                       27
                                                                            Claimants have agreed otherwise (i.e., Claimants have agreed to accept later payment), as set forth
                                                                       28

                                                                            CKW 2686315v2                                           19
                                                                      Case 2:18-bk-24572-SK            Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                           Desc
                                                                                                       Main Document    Page 25 of 148



                                                                        1 below.

                                                                        2                    3.       The deadline to file requests for allowance and payment of any and all

                                                                        3 Administrative Expense Claims is 45 calendar days after the Effective Date. Other than post-

                                                                        4 Petition Date trade payables not payable in the ordinary course of business until after the Effective

                                                                        5 Date, all applications for allowance and payment of Administrative Expense Claims that have not

                                                                        6 been paid, released, or otherwise settled, including, but not limited to, final applications for

                                                                        7 allowance and payment of Administrative Expense Claims for Professional fees and expenses,

                                                                        8 shall be filed by this deadline or forever be barred from doing so. Professionals shall file a final

                                                                        9 application for allowance and payment of their fees and expenses in accordance with the
                                                                       10 Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules, and any orders or rules of the
  A Professional Corporation




                                                                       11 Court, which shall act as the only necessary documentation of Administrative Expense Claims for
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Professionals.

                                                                       13                    4.       All requests for allowance and payment of Administrative Expense Claims
                                                                       14 have been filed or are anticipated to be filed, and the Claims and amounts indicated below are the
SulmeyerKupetz,




                                                                       15 amounts requested or anticipated to be requested.

                                                                       16                    Administrative Expense #1

                                                                       17                    1.       Claimant: SulmeyerKupetz, A Professional Corporation, Debtor’s

                                                                       18 Bankruptcy Counsel

                                                                       19                    2.       $350,000 (est.), subject to Court approval 2

                                                                       20                    3.       In full satisfaction, settlement, release, discharge, and extinguishment of,

                                                                       21 and in exchange for such, Administrative Expense Claim, the holder of the Administrative

                                                                       22 Expense Claim shall receive: (a) a cash distribution equal to approximately 87% of the unpaid

                                                                       23 portion of the Allowed amount of the Administrative Expense Claim; (b) to be paid, as set forth in

                                                                       24 the accompanying cash projections, in regular installments (every 3 months over 24 months),

                                                                       25 pending the sale of the Watermark Property; (c) with the first installment payment anticipated to

                                                                       26 be made in January 2020. Claimant has agreed to not be paid on the Effective Date.

                                                                       27
                                                                            2
                                                                       28    This is only an estimate; the actual amount of Professional fees and costs outstanding on the Effective Date may be
                                                                            higher or lower than the amount reflected above, and, as a result, this amount is subject to modification.

                                                                            CKW 2686315v2                                            20
                                                                      Case 2:18-bk-24572-SK              Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                         Main Document    Page 26 of 148



                                                                        1                      Administrative Expense # 2

                                                                        2                      1.       Claimant: ASI Advisors, LLC, Debtor’s Financial Advisor

                                                                        3                      2.       $40,000 (est.), subject to Court approval 3

                                                                        4                      3.       In full satisfaction, settlement, release, discharge, and extinguishment of,

                                                                        5 and in exchange for such, Administrative Expense Claim, the holder of the Administrative

                                                                        6 Expense Claim shall receive: (a) a cash distribution equal to approximately 87% of the unpaid

                                                                        7 portion of the Allowed amount of the Administrative Expense Claim; (b) to be paid, as set forth in

                                                                        8 the accompanying cash projections, in regular installments (every 3 months over 24 months),

                                                                        9 pending the sale of the Watermark Property; (c) with the first installment payment anticipated to
                                                                       10 be made in January 2020. Claimant has agreed to not be paid on the Effective Date.
  A Professional Corporation




                                                                       11                      Administrative Expense # 3
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                      1.       Claimant: Ordinary Course Trade Vendors (See Exhibit O)

                                                                       13                      2.       $11,793

                                                                       14                      3.       In full satisfaction, settlement, release, discharge, and extinguishment of,
SulmeyerKupetz,




                                                                       15 and in exchange for such, Administrative Expense Claim, the holder of the Administrative

                                                                       16 Expense Claim shall: (a) be paid the Allowed Amount in the ordinary course pursuant to contract;

                                                                       17 or (b) pursuant to such other terms (including with respect to the amount paid) as may be agreed

                                                                       18 upon between the holder of such Administrative Expense Claim and the Debtor. Obligations that

                                                                       19 arise after confirmation of the Plan shall be paid as they come due.

                                                                       20                      Administrative Expense # 4

                                                                       21                      1.       Claimants: Parties to the following Executory Contracts and in the

                                                                       22 following amounts (or such other amounts as may be Allowed by the Court), which amount shall

                                                                       23 constitute the Cure Claim for such Executory Contract:

                                                                       24                               (a)     Effortless: $20,824

                                                                       25                               (b)     Infinity Enterprise Lending: $5,895

                                                                       26                               (c)     Trans Union LLC: $4,905

                                                                       27

                                                                       28
                                                                            3
                                                                                See immediately preceding footnote.

                                                                            CKW 2686315v2                                         21
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 27 of 148



                                                                        1                   2.    In full satisfaction, settlement, release, discharge, and extinguishment of,

                                                                        2 and in exchange for such, Administrative Expense Claim, the holder of the Administrative

                                                                        3 Expense Claim shall: (a) be paid, as set forth in the accompanying cash projections; or (b)

                                                                        4 pursuant to such other terms (including with respect to the amount paid) as may be agreed upon

                                                                        5 between the holder of such Administrative Expense Claim and the Debtor. See Section XVI for

                                                                        6 further details on payment of Cure Claims. Obligations that arise after confirmation of the Plan

                                                                        7 shall be paid as they come due.

                                                                        8 TOTAL ADMINISTRATIVE EXPENSE CLAIMS (est.): $383,692.

                                                                        9           C.      Priority Unsecured Tax Claims
                                                                       10                   1.    This is a city license business tax.
  A Professional Corporation




                                                                       11                   2.    The Code requires that the holders of such claims receive regular
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 installment payments in cash over a period ending not later than five years after the date of the

                                                                       13 order for relief, unless agreed otherwise. The claimant has not agreed otherwise. The total cash

                                                                       14 payments must have a present value equal to the amount of the allowed claim. The treatment of
SulmeyerKupetz,




                                                                       15 this claim is in a manner not less favorable than the most favored nonpriority unsecured claim

                                                                       16 provided in this Plan (other than any cash payments to an administratively convenient class). The

                                                                       17 amount of the allowed claim includes the amount of tax owed plus 2.5% interest. See 11 U.S.C. §

                                                                       18 511. The present value is calculated as of the Effective Date.

                                                                       19                   3.    The only Unsecured Tax Claim of which the Debtor is aware and its

                                                                       20 treatment is as follows:

                                                                       21                         (a)     Claimant: City of Culver City, Revenue Division

                                                                       22                         (b)     Date of order for relief: December 17, 2018

                                                                       23                         (c)     Total amount of Allowed Claim as of Petition Date: $12,865

                                                                       24                         (d)     Total amount of cash payments (over time) to satisfy the Claim:

                                                                       25 $13,508

                                                                       26                         (e)     Interest rate (to compensate creditor because claim is paid over

                                                                       27 time): 2.5% (or as may be required or otherwise Allowed by the Court)

                                                                       28                         (f)     First payment date: January 2020 (est.)

                                                                            CKW 2686315v2                                    22
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 28 of 148



                                                                        1                         (g)     Amount of each installment: See Exhibit E attached

                                                                        2                         (h)     Frequency of payments: Every 3 months over 24 months

                                                                        3                         (i)     Total yearly payments: $0.00 (YR1); $6,458 (YR2); $7,051 (YR3)

                                                                        4                         (j)     Final Payment date: September 2021 (est.)

                                                                        5                         (k)     Additional Comments: In full satisfaction, settlement, release,

                                                                        6 discharge, and extinguishment of, and in exchange for such, Priority Unsecured Tax Claim, the

                                                                        7 holder of this Claim shall receive regular installment payments, in cash, to be paid, as set forth in

                                                                        8 the accompanying cash projections, in regular installments (every 3 months over 24 months),

                                                                        9 pending the sale of the Watermark Property.
                                                                       10 TOTAL UNSECURED TAX CLAIM(S): $13,508.
  A Professional Corporation




                                                                       11           D.      CLASS ONE: First Priority Secured Claim and Superpriority Claim of
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 IGCFCO III, LLC (DIP Lender).

                                                                       13                   1.    Total amount of Allowed Claim: $6,575,000 (principal), plus interest as set

                                                                       14 forth in the DIP Loan Agreement, but in no event less than $8,320,000.
SulmeyerKupetz,




                                                                       15                   2.    Total amount of payments (over time) to satisfy the secured claim: Except

                                                                       16 as otherwise set forth in the DIP Loan Agreement, no less than $8,320,000.

                                                                       17                   3.    Interest rate (to compensate creditor because claim is paid over time):

                                                                       18 Except as otherwise set forth in the DIP Loan Agreement: (i) non-default interest rate of 16%,

                                                                       19 compounded quarterly, on the principal portion of the DIP Loan outstanding from time to time, to

                                                                       20 be paid-in-kind as set forth in Section 7.1 to the DIP Loan Agreement; and (ii) default interest rate

                                                                       21 of 19% on all obligations due upon the occurrence and during the continuance of an Event of

                                                                       22 Default (as defined in the DIP Loan Agreement).

                                                                       23                   4.    Impairment: Impaired.

                                                                       24                   5.    First payment date: Except as otherwise set forth in the DIP Loan

                                                                       25 Agreement, or as agreed between the Debtor and the DIP Lender, no payments due until the DIP

                                                                       26 Loan Maturity Date.

                                                                       27                   6.    Amount of each installment: Except as otherwise set forth in the DIP Loan

                                                                       28 Agreement, or as agreed between the Debtor and the DIP Lender, no installment payments to be

                                                                            CKW 2686315v2                                    23
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 29 of 148



                                                                        1 made.

                                                                        2                   7.    Frequency of payments: Except as otherwise set forth in the DIP Loan

                                                                        3 Agreement, or as agreed between the Debtor and the DIP Lender, no payments due until the DIP

                                                                        4 Loan Maturity Date.

                                                                        5                   8.    Total yearly payments: Except as otherwise set forth in the DIP Loan

                                                                        6 Agreement, or as agreed between the Debtor and the DIP Lender, no payments due until the DIP

                                                                        7 Loan Maturity Date.

                                                                        8                   9.    Final payment date: The earlier of: (i) March 26, 2021, (ii) the occurrence

                                                                        9 of an Event of Default (as defined in the DIP Loan Agreement), unless the DIP Lender in its sole
                                                                       10 and absolute discretion waives such occurrence); or (iii) the date on which the DIP Loan
  A Professional Corporation




                                                                       11 Obligations are paid in full (the “DIP Loan Maturity Date”).
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   10.   Lien: Lien is modified by the Plan. Upon confirmation, and based upon a

                                                                       13 budget for actual necessary expenses, the DIP Lender shall release the Debtor's performing and

                                                                       14 non-performing loan portfolios from its collateral base to be used by the Debtor in connection with
SulmeyerKupetz,




                                                                       15 its collection of performing and non-performing loans. The net proceeds of the Debtor's

                                                                       16 collections shall be held in escrow and not disbursed pending the satisfaction of the DIP Facility.

                                                                       17                   11.   Description of Collateral: As more specifically set forth in the DIP Loan

                                                                       18 Agreement, except with respect to Excluded Assets (defined in Section 1 to the DIP Loan

                                                                       19 Agreement), and subordinate only to the Carve-Out and Permitted Priming Liens (defined in

                                                                       20 Section 1 to the DIP Loan Agreement), the DIP Lender holds a first priority, valid, binding,

                                                                       21 enforceable, and perfected security interest in, and liens upon, all of the assets of the DIP Loan

                                                                       22 Borrowers and DIP Loan Guarantors, whether now existing or hereafter arising or acquired and

                                                                       23 wherever located, including without limitation any such property in which a lien is granted to the

                                                                       24 DIP Lender pursuant to any of the Loan Documents (as defined in the DIP Loan Agreement), the

                                                                       25 Interim Order, or any other order entered or issued by the Bankruptcy Court (the “DIP

                                                                       26 Collateral”). See DIP Loan Agreement, § 5.4. A nonexclusive list of the DIP Collateral is set

                                                                       27 forth in Section 5.4 to the DIP Loan Agreement, which includes a first lien on the parcels of real

                                                                       28 property owned by P&G at 1321 Division Street, Muskegon, MI 49441 and 930 Washington

                                                                            CKW 2686315v2                                   24
                                                                      Case 2:18-bk-24572-SK             Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                             Desc
                                                                                                        Main Document    Page 30 of 148



                                                                        1 Avenue, Muskegon, MI 49441. Significantly, the Syndicate Loans and Subscriptions, Excluded

                                                                        2 Accounts, as those terms are defined in the Section 1 to the DIP Loan Agreement, and any

                                                                        3 proceeds, substitutions or replacements of any of the above, other than fees due to the Debtor on

                                                                        4 account of the Syndication Loans and Subscriptions are not DIP Collateral.

                                                                        5            E.       CLASS TWO: General Unsecured Claims of Non-Insiders

                                                                        6                     1.       See Exhibit F for list of claimants holding General Unsecured Claims and

                                                                        7 amount owed to, or asserted by, each. 4

                                                                        8                     2.       Total amount of allowed claims: $477,655

                                                                        9                     3.       Total amount of payments (over time) to holders of General Unsecured
                                                                       10 Claims: $214,945
  A Professional Corporation




                                                                       11                     4.       Interest rate: 0%
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                     5.       Impairment: Impaired

                                                                       13                     6.       First payment date: January 2020 (est.)

                                                                       14                     7.       Amount of each installment: See Exhibit E attached.
SulmeyerKupetz,




                                                                       15                     8.       Frequency of payments: Every 3 months over 24 months

                                                                       16                     9.       Total yearly payments: $0.00 (YR1), $102,566 (YR2), and $112,379 (YR3)

                                                                       17                     10.      Final payment date: September 2021 (est.)

                                                                       18                     11.      Additional comments: This Class 2 only consists of holders of Allowed

                                                                       19 General Unsecured Claims of non-Insiders. In full satisfaction, settlement, release, discharge, and

                                                                       20 extinguishment of, and in exchange for, Allowed Non-Insider General Unsecured Claims, the

                                                                       21 holder of such a General Unsecured Claim shall receive: (a) a cash distribution in an amount up to

                                                                       22 approximately 45% of the Allowed amount of its General Unsecured Claim; (b) paid, as set forth

                                                                       23 in the accompanying cash projections, in regular installments (every 3 months over 24 months),

                                                                       24 pending the sale of the Watermark Property; (c) with the first installment payment anticipated to

                                                                       25 be made in January 2020. Holders of Non-Insider General Unsecured Claim will not receive any

                                                                       26
                                                                            4
                                                                       27    The table attached as Exhibit B includes all General Unsecured Claims that have been scheduled or filed, and, for
                                                                            each such Claim, identifies: (a) the claimant name, (b) whether the claimant is an Insider, (c) the scheduled and filed
                                                                       28   amounts of the Claims, (d) the proof of claim number (if any), (e) whether the Claim is disputed, (f) the estimated
                                                                            Allowed amount of the Claim, and (g) the Class in which such Claim is classified in the Plan.

                                                                            CKW 2686315v2                                              25
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 31 of 148



                                                                        1 interest on account of such Claim.

                                                                        2           F.      CLASS THREE: Insider General Unsecured Claims

                                                                        3           This is the claim of a person as defined in 11 U.S.C. § 101(31) (West Supp. 2006), who

                                                                        4 holds a General Unsecured Claim. Essentially, an insider is a person with a close relationship

                                                                        5 with the Debtor, other than a creditor-debtor relationship. See Exhibit G for list of General

                                                                        6 Unsecured Claims of Insiders.

                                                                        7                   Insider # 1

                                                                        8                   1.     Claimant: David Redlener

                                                                        9                   2.     Total amount of allowed claim: $29,900
                                                                       10                   3.     Total amount of payments (over time) to satisfy claims: Up to no more than
  A Professional Corporation




                                                                       11 $11,960
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   4.     Interest rate (to compensate creditor because claim is paid over time):

                                                                       13 0.00%

                                                                       14                   5.     Impairment: Impaired
SulmeyerKupetz,




                                                                       15                   6.     First payment date: See Exhibit E attached

                                                                       16                   7.     Amount of each installment: 14.66% of amounts, if any, available for

                                                                       17 disbursement to this Class

                                                                       18                   8.     Frequency of payments: See Exhibit E attached

                                                                       19                   9.     Total yearly payments: See Exhibit E attached

                                                                       20                   10.    Final payment date: See Exhibit E attached

                                                                       21                   11.    Additional comments: In full satisfaction, settlement, release, discharge,

                                                                       22 and extinguishment of, and in exchange for such, Allowed Insider General Unsecured Claims,

                                                                       23 after payment of Allowed Administrative Expense Claims, Priority Unsecured Tax Claims, Non-

                                                                       24 Insider Priority Wage Claims, and Non-Insider General Unsecured Claims in accordance with the

                                                                       25 respective treatment of such Claims under the Plan, only to the extent of available funds, the

                                                                       26 holders of Insider General Unsecured Claims shall: (a) receive a cash distribution equal to

                                                                       27 approximately 45% of the Allowed amount of its General Unsecured Claim; or (b) be paid

                                                                       28 pursuant to such other terms (including with respect to the amount paid) as may be agreed upon

                                                                            CKW 2686315v2                                    26
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 32 of 148



                                                                        1 between the holder of such Insider General Unsecured Claim and the Debtor. Holders of Insider

                                                                        2 General Unsecured Claims will not receive any interest on account of such Claim. Up to no more

                                                                        3 than the aggregate of $91,751)

                                                                        4                   Insider # 2

                                                                        5                   1.     Claimant: Erika Harvel

                                                                        6                   2.     Total amount of allowed claim: $15,695

                                                                        7                   3.     Total amount of payments (over time) to satisfy claims: Up to no more than

                                                                        8 $6,278

                                                                        9                   4.     Interest rate (to compensate creditors because claim is paid over time):
                                                                       10 0.00%
  A Professional Corporation




                                                                       11                   5.     Impairment: Impaired
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   6.     First payment date: See Exhibit E attached

                                                                       13                   7.     Amount of each installment: 7.70% of amounts, if any, available for

                                                                       14 disbursement to this Class
SulmeyerKupetz,




                                                                       15                   8.     Frequency of payments: See Exhibit E attached

                                                                       16                   9.     Total yearly payments: See Exhibit E attached

                                                                       17                   10.    Final payment date: See Exhibit E attached

                                                                       18                   11.    Additional comments: In full satisfaction, settlement, release, discharge,

                                                                       19 and extinguishment of, and in exchange for such, Allowed Insider General Unsecured Claims,

                                                                       20 after payment of Allowed Administrative Expense Claims, Priority Unsecured Tax Claims, Non-

                                                                       21 Insider Priority Wage Claims, and Non-Insider General Unsecured Claims in accordance with the

                                                                       22 respective treatment of such Claims under the Plan, only to the extent of available funds, the

                                                                       23 holders of Insider General Unsecured Claims shall: (a) receive a cash distribution equal to

                                                                       24 approximately 45% of the Allowed amount of its General Unsecured Claim; or (b) be paid

                                                                       25 pursuant to such other terms (including with respect to the amount paid) as may be agreed upon

                                                                       26 between the holder of such Insider General Unsecured Claim and the Debtor. Holders of Insider

                                                                       27 General Unsecured Claims will not receive any interest on account of such Claim.

                                                                       28

                                                                            CKW 2686315v2                                    27
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 33 of 148



                                                                        1                   Insider # 3

                                                                        2                   1.     Claimant: Harinder Rana

                                                                        3                   2.     Total amount of allowed claim: $43,200

                                                                        4                   3.     Total amount of payments (over time) to satisfy claims: Up to no more than

                                                                        5 $17,280

                                                                        6                   4.     Interest rate (to compensate creditors because claim is paid over time):

                                                                        7 0.00%

                                                                        8                   5.     Impairment: Impaired

                                                                        9                   6.     First payment date: See Exhibit E attached
                                                                       10                   7.     Amount of each installment: 21.19% of amounts, if any, available for
  A Professional Corporation




                                                                       11 disbursement to this Class
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   8.     Frequency of payments: See Exhibit E attached

                                                                       13                   9.     Total yearly payments: See Exhibit E attached

                                                                       14                   10.    Final payment date: See Exhibit E attached
SulmeyerKupetz,




                                                                       15                   11.    Additional comments: In full satisfaction, settlement, release, discharge,

                                                                       16 and extinguishment of, and in exchange for such, Allowed Insider General Unsecured Claims,

                                                                       17 after payment of Allowed Administrative Expense Claims, Priority Unsecured Tax Claims, Non-

                                                                       18 Insider Priority Wage Claims, and Non-Insider General Unsecured Claims in accordance with the

                                                                       19 respective treatment of such Claims under the Plan, only to the extent of available funds, the

                                                                       20 holders of Insider General Unsecured Claims shall: (a) receive a cash distribution equal to

                                                                       21 approximately 45% of the Allowed amount of its General Unsecured Claim; or (b) be paid

                                                                       22 pursuant to such other terms (including with respect to the amount paid) as may be agreed upon

                                                                       23 between the holder of such Insider General Unsecured Claim and the Debtor. Holders of Insider

                                                                       24 General Unsecured Claims will not receive any interest on account of such Claim.

                                                                       25                   Insider # 4

                                                                       26                   1.     Claimant: Michael Silberman

                                                                       27                   2.     Total amount of allowed claim: $115,095

                                                                       28                   3.     Total amount of payments (over time) to satisfy claims: Up to no more than

                                                                            CKW 2686315v2                                    28
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20               Desc
                                                                                                   Main Document    Page 34 of 148



                                                                        1 $46,038

                                                                        2                   4.    Interest rate (to compensate creditors because claim is paid over time):

                                                                        3 0.00%

                                                                        4                   5.    Impairment: Impaired

                                                                        5                   6.    First payment date: See Exhibit E attached

                                                                        6                   7.    Amount of each installment: 56.45% of amounts, if any, available for

                                                                        7 disbursement to this Class

                                                                        8                   8.    Frequency of payments: See Exhibit E attached

                                                                        9                   9.    Total yearly payments: See Exhibit E attached
                                                                       10                   10.   Final payment date: See Exhibit E attached
  A Professional Corporation




                                                                       11                   11.   Additional comments: In full satisfaction, settlement, release, discharge,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 and extinguishment of, and in exchange for such, Allowed Insider General Unsecured Claims,

                                                                       13 after payment of Allowed Administrative Expense Claims, Priority Unsecured Tax Claims, Non-

                                                                       14 Insider Priority Wage Claims, and Non-Insider General Unsecured Claims in accordance with the
SulmeyerKupetz,




                                                                       15 respective treatment of such Claims under the Plan, only to the extent of available funds, the

                                                                       16 holders of Insider General Unsecured Claims shall: (a) receive a cash distribution equal to

                                                                       17 approximately 45% of the Allowed amount of its General Unsecured Claim; or (b) be paid

                                                                       18 pursuant to such other terms (including with respect to the amount paid) as may be agreed upon

                                                                       19 between the holder of such Insider General Unsecured Claim and the Debtor. Holders of Insider

                                                                       20 General Unsecured Claims will not receive any interest on account of such Claim.

                                                                       21 TOTAL INSIDER CLAIMS: $81,556.

                                                                       22           G.      CLASS FOUR: Unsecured Priority Wage Claims of Non-Insiders

                                                                       23           These include non-Insider unsecured claims for certain employee wages, salary, and

                                                                       24 commissions or unsecured claims for contributions to an employee benefit plan entitled to priority

                                                                       25 treatment and payment relative to other unsecured claims pursuant to Section 507(a)(4) through

                                                                       26 (a)(5) of the Code.

                                                                       27           Section 1129(a)(9)(B) of the Code requires such unsecured claims to be treated with

                                                                       28 priority over general unsecured claims, and pay them in full on the Effective Date, or as soon as

                                                                            CKW 2686315v2                                   29
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 35 of 148



                                                                        1 practicable after the Effective Date, unless claimants vote as a class to accept deferred payments.

                                                                        2 If so, claims are impaired and claimants are entitled to vote to accept or reject the Plan.

                                                                        3                   1.    Claimants: See Exhibit H attached

                                                                        4                   2.    Total aggregate amount of allowed claim as of Petition Date: $57,118

                                                                        5                   3.    Total aggregate amount of cash payments (over time) to satisfy the claim:

                                                                        6 $59,974

                                                                        7                   4.    Interest rate (to compensate creditor because claim is paid over time): 2.5%

                                                                        8                   5.    Impairment: Impaired

                                                                        9                   6.    First payment date: January 2020 (est.)
                                                                       10                   7.    Amount of each installment: See Exhibit E attached
  A Professional Corporation




                                                                       11                   8.    Frequency of payments: Every 3 months over 24 months
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   9.    Total yearly payments: $0.00 (YR1); $28,159 (YR2); $31,815 (YR3)

                                                                       13                   10.   Final Payment date: September 2021 (est.)

                                                                       14                   11.   Additional Comments: In full satisfaction, settlement, release, discharge,
SulmeyerKupetz,




                                                                       15 and extinguishment of, and in exchange for such, Non-Insider Priority Wage Claim, the holder of

                                                                       16 this Claim shall receive regular installment payments, in cash: (a) of a total value, as of the

                                                                       17 Effective Date, equal to the Allowed amount of such claim; (b) to be paid, as set forth in the

                                                                       18 accompanying cash projections, in regular installments (every 3 months over 24 months), pending

                                                                       19 the sale of the Watermark Property; (c) with the first installment payment anticipated to be made

                                                                       20 in January 2020.

                                                                       21           H.      CLASS FIVE: Unsecured Priority Wage Claims of Insiders

                                                                       22           These include Insider unsecured claims for certain employee wages, salary, and

                                                                       23 commissions or unsecured claims for contributions to an employee benefit plan entitled to priority

                                                                       24 treatment and payment relative to other unsecured claims pursuant to Section 507(a)(4) through

                                                                       25 (a)(5) of the Code.

                                                                       26           Section 1129(a)(9)(B) of the Code requires such unsecured claims to be treated with

                                                                       27 priority over general unsecured claims, and pay them in full on the Effective Date, or as soon as

                                                                       28 practicable after the Effective Date, unless claimants vote as a class to accept deferred payments.

                                                                            CKW 2686315v2                                    30
                                                                      Case 2:18-bk-24572-SK               Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20               Desc
                                                                                                          Main Document    Page 36 of 148



                                                                        1 If so, claims are impaired and claimants are entitled to vote to accept or reject the Plan.

                                                                        2                       1.       Claimants: See Exhibit I attached

                                                                        3                       2.       Total aggregate amount of allowed claim as of Petition Date: $51,400

                                                                        4                       3.       Total aggregate amount of cash payments (over time) to satisfy the claim:

                                                                        5 Up to no more than the aggregate of $51,400.

                                                                        6                       4.       Interest rate (to compensate creditor because claim is paid over time):

                                                                        7 0.00% 5

                                                                        8                       5.       Impairment: Unimpaired

                                                                        9                       6.       First payment date: January 2020 (est.)
                                                                       10                       7.       Amount of each installment: See Exhibit E attached
  A Professional Corporation




                                                                       11                       8.       Frequency of payments: See Exhibit E attached
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                       9.       Total yearly payments: See Exhibit E attached

                                                                       13                       10.      Final Payment date: September 2021 (est.)

                                                                       14                       11.      Additional Comments: In full satisfaction, settlement, release, discharge,
SulmeyerKupetz,




                                                                       15 and extinguishment of, and in exchange for such, Insider Priority Wage Claim, after payment of

                                                                       16 Allowed Administrative Expense Claims, Priority Unsecured Tax Claims, Non-Insider Priority

                                                                       17 Wage Claims, and Non-Insider General Unsecured Claims in accordance with the respective

                                                                       18 treatment of such Claims under the Plan, only to the extent of available funds, the holders of

                                                                       19 Insider Priority Wage Claims shall: (a) receive a cash distribution equal to approximately 100% of

                                                                       20 the Allowed amount of its Priority Wage Claim; or (b) be paid pursuant to such other terms

                                                                       21 (including with respect to the amount paid) as may be agreed upon between the holder of such

                                                                       22 Insider Priority Wage Claim and the Debtor. Holders of Insider Priority Wage Claims will not

                                                                       23 receive any interest on account of such Claim.

                                                                       24              I.       CLASS SIX: Equity Interests

                                                                       25                       1.       Class 6 consists of all equity holders, including holders of membership

                                                                       26 interests, common stock, preferred stock, stock options, warrants, and similar equity instruments

                                                                       27

                                                                       28
                                                                            5
                                                                                Claimants have agreed to a 0.00% interest rate.

                                                                            CKW 2686315v2                                          31
                                                                      Case 2:18-bk-24572-SK              Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                         Main Document    Page 37 of 148



                                                                        1 (“Equity Interests” or “Interests”). Holders of allowed Class 6 Interests will retain their existing

                                                                        2 Equity Interests in the Debtor, pending implementation of the Plan and dissolution of Debtor.

                                                                        3                       2.       Impairment: Impaired.

                                                                        4                       3.       Additional Comments: To the extent applicable, the corporate governance

                                                                        5 for the Post-Confirmation Debtor, including charters, bylaws, operating agreements, or other

                                                                        6 organization or formation documents, as applicable, have been or shall be changed to include a

                                                                        7 provision prohibiting the issuance of nonvoting equity securities, as required by § 1123(a)(6) of

                                                                        8 the Code.

                                                                        9 X.         SOURCE OF MONEY TO PAY CLAIMS AND INTEREST-HOLDERS
                                                                       10            The Plan cannot be confirmed unless the Court finds that it is “feasible,” which means that
  A Professional Corporation




                                                                       11 the Proponent has timely submitted evidence establishing that the Debtor will have sufficient funds
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 available to satisfy all expenses, including the scheduled creditor payments discussed above. What

                                                                       13 follows is a statement of projected cash flow for the duration of the Plan. The focus is on projected

                                                                       14 cash receipts and cash disbursements. All non-cash items such as depreciation, amortization, gains
SulmeyerKupetz,




                                                                       15 and losses are omitted. A positive number reflects a source of cash; a (negative number) reflects a

                                                                       16 use of cash. A more detailed statement of cash flow projections for the duration of Plan payments is

                                                                       17 attached as Exhibit E.

                                                                       18                                                    YR #1 (2019)             YR #2 (2020)        YR #3 (2021)

                                                                             Cash Flow                                           3 months              12 months           9 months
                                                                       19
                                                                             Cash at Start of Year                                          $27,598            $56,405             $69,280
                                                                       20
                                                                             Collections (Portfolios)                                    $171,044             $739,586            $710,419
                                                                       21    Collections (FA)                                                   $0             $50,000                    $0

                                                                       22    Cost of Collections                                      ($127,237)            ($476,711)           ($351,938)

                                                                             Non-Insider Plan Payments                                   ($15,000)          ($300,000)           ($328,702)
                                                                       23
                                                                             Insider Plan Payments                                              $0                   $0           ($98,798)
                                                                       24
                                                                             Cash at End of Year                                            $56,405            $69,280                   $261
                                                                       25
                                                                             Total Plan Payments (Non-Insiders)                                                                   $643,702
                                                                       26
                                                                             Total Plan Payments (Insiders)                                                                        $98,798
                                                                       27

                                                                       28

                                                                            CKW 2686315v2                                           32
                                                                      Case 2:18-bk-24572-SK          Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                     Main Document    Page 38 of 148



                                                                        1           Section XV states the assumptions and details surrounding the statement of projected cash

                                                                        2 flow.

                                                                        3           As set forth in the accompanying cash flow projections (Exhibit E), on the Effective Date,

                                                                        4 the Plan pays $15,000. As set forth in the accompanying cash flow projections, the Debtor

                                                                        5 anticipates having sufficient cash on hand to make such payment on the Effective Date.

                                                                        6 XI.       FINANCIAL RECORDS TO ASSIST IN DETERMINING WHETHER PROPOSED

                                                                        7           PAYMENT IS FEASIBLE

                                                                        8           Attached as Exhibit J are three types of financial documents, including balance sheets, cash

                                                                        9 flow statements, and income and expense statements for the period including the most recent twelve-
                                                                       10 month calendar year and all months subsequent thereto.
  A Professional Corporation




                                                                       11 XII.      ASSETS AND LIABILITIES OF THE ESTATE
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           A.      Assets

                                                                       13           The identity and fair market value of the estate's assets are listed in Exhibit K so that the

                                                                       14 reader can assess what assets are at least theoretically available to satisfy claims and to evaluate the
SulmeyerKupetz,




                                                                       15 overall worth of the bankruptcy estate. Whether the Plan proposes to sell any of these assets is

                                                                       16 discussed in Section XVI.

                                                                       17           B.      Liabilities

                                                                       18           Exhibit B and Exhibit C show the estimated Allowed Claims against the estate, claims whose

                                                                       19 treatment is explained in detail by Section IX. The estate's liabilities are also listed in Exhibit K.

                                                                       20           C.      Summary

                                                                       21           The fair market value of all assets equals $219,312.35. Total liabilities equal $7,661,810.50

                                                                       22 (undisputed).

                                                                       23 XIII. TREATMENT OF NONCONSENTING CLASSES

                                                                       24           As stated above, even if all classes do not consent to the proposed treatment of their claims

                                                                       25 under the Plan, the Plan may nonetheless be confirmed if the dissenting classes are treated in a

                                                                       26 manner prescribed by the Code. The process by which dissenting classes are forced to abide by the

                                                                       27 terms of a plan is commonly referred to as “cramdown.” The Code allows dissenting classes to be

                                                                       28 crammed down if the Plan does not “discriminate unfairly” and is “fair and equitable.” The Code

                                                                            CKW 2686315v2                                     33
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                    Main Document    Page 39 of 148



                                                                        1 does not define discrimination, but it does provide a minimum definition of “fair and equitable.”

                                                                        2           The term can mean that secured claimants retain their liens and receive cash payments whose

                                                                        3 present value equals the value of their security interest. For example, if a creditor lends the Debtor

                                                                        4 $100,000 and obtains a security interest in property that is worth only $80,000, the “fair and

                                                                        5 equitable” requirement means that the claimant is entitled to cash payments whose present value

                                                                        6 equals $80,000 and not $100,000.

                                                                        7           The term means that unsecured claimants whose claims are not fully satisfied at least know

                                                                        8 that no claim or interest that is junior to theirs will receive anything under the Plan, except where the

                                                                        9 Debtor is an individual, has elected to retain property included in the Estate under 11 U.S.C. § 1115
                                                                       10 (West Supp. 2006) and has satisfied 11 U.S.C. § 1129(b)(2)(B)(ii) (West Supp. 2006). “Fair and
  A Professional Corporation




                                                                       11 equitable” means that each holder of an interest must receive the value of such interest or else no
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 junior interest is entitled to receive anything.

                                                                       13           Therefore, if a class of general unsecured claims votes against the Plan, the Plan cannot be

                                                                       14 confirmed where the Debtor or a class of interest holders (e.g. shareholders or partners) will receive
SulmeyerKupetz,




                                                                       15 or retain any property under the Plan, unless the Plan provides that the class of general unsecured

                                                                       16 claims shall be paid in full with interest. If a class of interest holders votes against the Plan, the Plan

                                                                       17 cannot be confirmed where the Debtor will receive or retain any property under the Plan, unless the

                                                                       18 Plan provides that the class of interest holders shall be paid in full with interest. These are complex

                                                                       19 statutory provisions and the preceding paragraphs do not purport to state or explain all of them.

                                                                       20 XIV. TREATMENT OF NONCONSENTING MEMBERS OF CONSENTING CLASS

                                                                       21           (CHAPTER 7 LIQUIDATION ANALYSIS)

                                                                       22           The Plan must provide that a nonconsenting impaired claimant or interest holder of a

                                                                       23 consenting class receive at least as much as would be available had the Debtor filed a Chapter 7

                                                                       24 petition instead.

                                                                       25           In a Chapter 7 case the general rule is that the Debtor’s assets are sold by a trustee.

                                                                       26 Unsecured creditors generally share in the proceeds of sale only after secured creditors and

                                                                       27 administrative claimants are paid. Certain unsecured creditors get paid before other unsecured

                                                                       28 creditors do. Unsecured creditors with the same priority share in proportion to the amount of their

                                                                            CKW 2686315v2                                     34
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                   Desc
                                                                                                    Main Document    Page 40 of 148



                                                                        1 allowed claim in relationship to the total amount of allowed claims.

                                                                        2           A creditor would recover from the assets of the bankruptcy estate less under Chapter 7 than

                                                                        3 under Chapter 11 for, at least, the following reasons:

                                                                        4           (1)     First, in light of the DIP Facility, the DIP Lender currently holds a first priority lien

                                                                        5 on substantially all of the Debtor’s assets in the amount of, at least, $8,320,000 (Make Whole

                                                                        6 Payment). Further, any outright sale by a Chapter 7 trustee of the Debtor's loan portfolios would net

                                                                        7 no more than approximately $202,231. As a result, the entirety of any proceeds generated from the

                                                                        8 liquidation, by a Chapter 7 trustee, of the Debtor’s current assets would be used to pay the DIP

                                                                        9 Lender, leaving no money available to pay any amount to general unsecured claims.
                                                                       10           (2)     Second, setting aside the fact that the secured claim precludes payment of any sum to
  A Professional Corporation




                                                                       11 general unsecured creditors, in a Chapter 7 case a trustee is appointed and is entitled to
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 compensation from the bankruptcy estate in an amount no more than 25% of the first $5,000 of all

                                                                       13 moneys disbursed, 10% on any amounts over $5,000 and up to $50,000, 5% on all amounts over

                                                                       14 $50,000 and up to $1,000,000, and such reasonable compensation no more than 3% of moneys over
SulmeyerKupetz,




                                                                       15 $1,000,000. Assuming a trustee obtains and distributes the amounts identified above upon a sale of

                                                                       16 all assets, the trustee’s compensation alone would be approximately $25,000-50,000, all of which

                                                                       17 must be paid before any amounts could be distributed to general unsecured creditors. In addition,

                                                                       18 the fees and costs of the trustee’s professionals, as well as fees and costs of the Debtor’s

                                                                       19 professionals incurred while the case was in Chapter 11, also would need to be paid before any

                                                                       20 amounts could be distributed to general unsecured claims.

                                                                       21           (3)     Finally, unsecured priority claims must be paid before any distribution could be made
                                                                       22 to general unsecured creditors. The Debtor has more than $121,000 in priority tax and priority wage

                                                                       23 claims. No amounts would be available to pay any of those priority claims in a Chapter 7

                                                                       24 liquidation, let alone to pay general unsecured creditors.

                                                                       25           In sum, general unsecured creditors would receive nothing in a Chapter 7 case. On the other
                                                                       26 hand, as set forth in this Plan, general unsecured creditors are expected to receive an estimated 45%

                                                                       27 of their allowed claims.

                                                                       28           A table reflecting how general unsecured creditors are projected to receive more under the

                                                                            CKW 2686315v2                                      35
                                                                      Case 2:18-bk-24572-SK                 Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                          Desc
                                                                                                            Main Document    Page 41 of 148



                                                                        1 Plan than in a Chapter 7 case follows below (See Exhibit N for further detail and explanation):

                                                                        2                                                                          Chapter 7              Chapter 11 Liquidation

                                                                        3        1. value of assets                                                 $204,130                      $716,908

                                                                        4        2. administrative exp. secured claims priority                    $9,108,144                    $9,108,144
                                                                                 unsecured claims
                                                                        5
                                                                                 3. chapter 7 trustee fee                                   $25,000 - $50,000 (est.)                  n/a
                                                                        6
                                                                                 4. exemption(s)                                                       n/a                            n/a
                                                                        7
                                                                                 TOTAL AVAILABLE FOR DISTRIBUTION TO                                  $0.00                       $716,908 6
                                                                        8        GENERAL UNSECURED CREDITORS
                                                                                                                                         unsecured creditors receive unsecured creditors receive
                                                                        9                                                                payment of 0.00% of total payment of 45% of total
                                                                                                                                         claims                      allowed claims under Plan
                                                                       10
                                                                            XV.         FUTURE DEBTOR
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                        To the extent applicable, corporate governance for the Post-Confirmation Debtor, including
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12
                                                                            charters, bylaws, operating agreements, or other organization or formation documents, as applicable,
                                                                       13
                                                                            shall be consistent with section 1123(a)(6) of the Bankruptcy Code.
                                                                       14
                                                                                        D.       Management of Debtor
SulmeyerKupetz,




                                                                       15
                                                                                                 1.       Names of persons who will manage the Debtor’s business affairs:
                                                                       16
                                                                                                 (a)      David Redlener (“Redlener”): Redlener, who currently serves as the
                                                                       17
                                                                            Debtor’s Chief Executive Officer, shall continue in such capacity with respect to the Post-
                                                                       18
                                                                            Confirmation Debtor, and also take on the role of Collections.
                                                                       19
                                                                                                 (b)      Michael Silberman (“Silberman”): Silberman, who currently serves as the
                                                                       20
                                                                            Debtor’s President, Chief Financial Officer, and Secretary, shall continue in such capacities with
                                                                       21
                                                                            respect to the Post-Confirmation Debtor, and also take on the role of Collections.
                                                                       22
                                                                                                 (c)      Erika Harvel (“Harvel”): Harvel, who currently serves as the Debtor’s
                                                                       23
                                                                            Chief Operating Officer, shall continue in such capacity with respect to the Post-Confirmation
                                                                       24
                                                                            Debtor, and also take on the role of Collections.
                                                                       25
                                                                                        In addition, Redlener, Silberman, and Harvel, who currently serve on the Debtor’s Board of
                                                                       26
                                                                            Directors, shall continue to serve on the Post-Confirmation Debtor’s Board of Directors.
                                                                       27

                                                                       28
                                                                            6
                                                                                Secured claim of DIP Lender is being released/modified to allow for a distribution to unsecured creditors.

                                                                            CKW 2686315v2                                                36
                                                                      Case 2:18-bk-24572-SK             Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                            Desc
                                                                                                        Main Document    Page 42 of 148



                                                                        1                      2.       Proposed compensation to persons listed above:

                                                                        2                      (a)      Redlener: $60,000 annual base salary ($5,000 per month, paid in amounts

                                                                        3 ranging from $0 to $5,000 per month). In addition, Redlener shall receive $926.50 per month as a

                                                                        4 medical insurance benefit, and be entitled to reimbursement of valid business expenses. 7

                                                                        5                      (b)      Silberman: $60,000 annual base salary ($5,000 per month, paid in amounts

                                                                        6 ranging from $1,250 to $5,000 per month). In addition, Silberman shall receive $875.00 per

                                                                        7 month as a medical insurance benefit, and be entitled to reimbursement of valid business

                                                                        8 expenses. 8

                                                                        9                      (c)      Harvel: $60,000 annual base salary ($5,000 per month, paid in amounts
                                                                       10 ranging from $1,250 to $5,000 per month). In addition, Harvel shall receive $587.00 per month as
  A Professional Corporation




                                                                       11 a medical insurance benefit, and be entitled to reimbursement of valid business expenses. 9
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                      3.       Qualifications:

                                                                       13                      (a)      Redlener: Redlener is one of the co-founders, and is the current Chief

                                                                       14 Executive Officer, of the Debtor. He is a licensed attorney, and is responsible for overseeing the
SulmeyerKupetz,




                                                                       15 operations and procedures of the Debtor. As the former Senior Vice President and Deputy

                                                                       16 Director of Loan Services at one of the nation’s largest non-bank small business financing

                                                                       17 companies, Redlener established and had direct oversight of that company’s Loan Servicing,

                                                                       18 Workout, Liquidation, REO & Alternative Disposition Departments. In this position, he

                                                                       19 established a record of accomplishments that included the development of an operational

                                                                       20 infrastructure to support portfolio growth from $70 million to more than $4 billion. As CEO of

                                                                       21 the Debtor, Redlener has, subject to the control and oversight of the Debtor’s Manager and Board

                                                                       22 of Directors, general and active supervision and management over the business of the Debtor and

                                                                       23 over its several officers, assistants, agents, and employees. As a founding member of the Debtor,

                                                                       24
                                                                            7
                                                                       25     As set forth in the payroll analysis (Exhibit L), Redlener, Silberman, and Harvel have each agreed that their monthly
                                                                            salary of $5,000 shall be discounted by 50% months 1-2, 75% for months 3-4, and 50% for months 5-8, in order to
                                                                       26   ensure adequate cash flow for plan payments. To the extent there is net cash available at the end of each month that
                                                                            exceeds the Plan budget (Exhibit E), Redlener, Silberman, and Harvel shall be permitted to be paid up to the full
                                                                            amount of their monthly salary of $5,000/month.
                                                                       27
                                                                            8
                                                                                See immediately preceding footnote.
                                                                       28   9
                                                                                See immediately preceding footnote.

                                                                            CKW 2686315v2                                             37
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 43 of 148



                                                                        1 and based on Redlener’s position with the Debtor and his overall experience, Redlener is

                                                                        2 extremely familiar and has an intimate knowledge of the Debtor’s operations, cash position,

                                                                        3 financial condition, and all other aspects of the Debtor and its business, as well as the consumer

                                                                        4 lending industry in general.

                                                                        5                   (b)   Silberman: Silberman is one of the co-founders and is currently President

                                                                        6 and CFO of the Debtor. Silberman is an experienced FinTech and operations executive in financial

                                                                        7 services, specialty servicing, the federally chartered banking sector, technology industries and

                                                                        8 public and private capital markets. Silberman is the former CFO of two public companies on

                                                                        9 Nasdaq, NYSE, and AMEX including co-founding and taking public a half-billion-dollar social
                                                                       10 network. Silberman holds an MBA from the Anderson School, University of California, Los
  A Professional Corporation




                                                                       11 Angeles (UCLA) and a BA in Economics from UCLA. Silberman is a licensed CPA in the state
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 of California, a Certified Global Management Accountant (CGMA) and Certified Fraud Examiner

                                                                       13 (CFE). As a founding member of the Debtor, and based on Silberman’s position with the Debtor

                                                                       14 and his overall experience, Silberman is extremely familiar and has an intimate knowledge of the
SulmeyerKupetz,




                                                                       15 Debtor’s operations, cash position, financial condition, and all other aspects of the Debtor and its

                                                                       16 business, as well as the consumer lending industry in general.

                                                                       17                   (c)   Harvel: Harvel is one of the co-founders and COO and is responsible for the

                                                                       18 daily operation of the company. Harvel has extensive knowledge and experience in Loan

                                                                       19 Servicing, Human Resources, Compliance, Quality Control and Non-performing loan

                                                                       20 collections. Harvel’s prior experience includes holding leadership positions at American Express,

                                                                       21 CashCall and LoanMe in Training & Development and Customer Service Manager for Clear

                                                                       22 Wireless. Harvel holds a BS in Business Management from the University of Phoenix. Harvel

                                                                       23 also belongs to several local leadership networking organizations. As a founding member of the

                                                                       24 Debtor, and based on Harvel’s position with the Debtor and his overall experience, Harvel is

                                                                       25 extremely familiar and has an intimate knowledge of the Debtor’s operations, loan portfolios, and

                                                                       26 all other aspects of the Debtor and its business, as well as the consumer lending industry in

                                                                       27 general.

                                                                       28

                                                                            CKW 2686315v2                                   38
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                    Main Document    Page 44 of 148



                                                                        1                   4.     Affiliation of persons to Debtor:

                                                                        2           In addition to his respective relationship to the Debtor identified in this Section XV, Redlener

                                                                        3 is the sole manager of DCMRed, LLC, which is the Manager of the Debtor and holds a 47.49%

                                                                        4 membership interest in the Debtor. Silberman and Harvel have no other affiliation with the Debtor

                                                                        5 beyond his/her role as President, Chief Financial Officer & Secretary, and Chief Operating Officer,

                                                                        6 respectively.

                                                                        7                   1.     Job description:

                                                                        8           (a)     Redlener: Overall control and management of the Debtor. Subject to the control

                                                                        9 and oversight of the Manager and the Board of Directors, general and active supervision and
                                                                       10 management over the business of the Debtor and over its several officers, assistants, agents and
  A Professional Corporation




                                                                       11 employees. In addition, Redlener will provide oversight and hands-on assistance with respect to
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 all aspects of the loan collection process such as developing communication campaigns, special

                                                                       13 collection offers and anything else that will drive collection of the non-performing loan portfolio.

                                                                       14           (b)     Silberman: Responsible for the general care and custody of the funds and securities
SulmeyerKupetz,




                                                                       15 of the Debtor; shall receive, and give receipts for, moneys due and payable to the Debtor from any

                                                                       16 source whatsoever; shall exercise general supervision over expenditures and disbursements made

                                                                       17 by officers, agents and employees of the Debtor and the preparation of such records and reports in

                                                                       18 connection therewith as may be necessary or desirable; shall, in general, perform all other duties

                                                                       19 incident to the office of CFO and such other duties as from time to time may be assigned to the

                                                                       20 CFO by the Manager and the Board of Directors. In addition, Silberman will provide oversight

                                                                       21 and hands-on assistance with respect to all aspects of the loan collection process such as

                                                                       22 developing communication campaigns, special collection offers and anything else that will drive

                                                                       23 collection of the non-performing loan portfolio.

                                                                       24           (c)     Harvel: Overall control and management. Subject to the control and oversight of

                                                                       25 the Manager and the Board of Directors, general and active supervision and management over

                                                                       26 day-to-day operation matters of the Debtor. In addition, Harvel will provide oversight and hands-

                                                                       27 on assistance with respect to all aspects of the loan collection process such as developing

                                                                       28 communication campaigns, special collection offers and anything else that will drive collection of

                                                                            CKW 2686315v2                                    39
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 45 of 148



                                                                        1 the non-performing loan portfolio.

                                                                        2           E.      Disbursing Agent

                                                                        3           The Post-Confirmation Debtor, c/o David Redlener, is responsible for collecting money

                                                                        4 intended for distribution to claimants and transmitting it to them.

                                                                        5                   1.    The Disbursing Agent's address and telephone number are: 1134 S. Crest

                                                                        6 Dr., Los Angeles, CA 90035; Tel: 310-531-3400.

                                                                        7                   2.    Proposed compensation to person listed above: None (in the capacity of,

                                                                        8 and for services rendered as, Disbursing Agent).

                                                                        9                   3.    Qualifications: See Section XV.A. above
                                                                       10                   4.    Affiliation of person to Debtor: See Section XV.A. above
  A Professional Corporation




                                                                       11                   5.    Job description: Among general responsibilities and duties, responsible for
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 collecting and distributing money to claimants in accordance with the Plan. The Post-

                                                                       13 Confirmation Debtor shall serve as the Disbursing Agent and shall be responsible for paying all

                                                                       14 amounts due under the Plan from an account hereby authorized to be opened (if necessary and/or
SulmeyerKupetz,




                                                                       15 administratively convenient for the Disbursing Agent). As Disbursing Agent, the Post-

                                                                       16 Confirmation Debtor shall be the sole and exclusive representative of the Debtor and the Estate,

                                                                       17 and shall be imbued and vested with the rights, powers, and duties under Sections 1106, 1107,

                                                                       18 1108, and 1123 of the Bankruptcy Code. The Post-Confirmation Debtor shall, among other

                                                                       19 things, be vested with the sole and exclusive authority to (a) consummate the Plan, (b) settle,

                                                                       20 adjust, retain, enforce, commence, continue to pursue or prosecute, or abandon any of the

                                                                       21 Reserved Claims and/or Disputed Claims, and (c) take such further actions with respect to

                                                                       22 property of the Estate or claims against the Estate as is necessary to effectuate the terms of the

                                                                       23 Plan. The Post-Confirmation Debtor, as representative of the Debtor and the Estate, shall pay all

                                                                       24 Allowed Administrative Expense Claims, all Allowed Priority Wage Claims, all Allowed Priority

                                                                       25 Tax Claims, all Allowed Secured Claims, and all Allowed General Unsecured Claims in

                                                                       26 accordance with applicable provisions of the Plan.

                                                                       27           F.      Future Financial Outlook

                                                                       28           The Proponent believes that the Debtor’s economic health has improved from its

                                                                            CKW 2686315v2                                    40
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20              Desc
                                                                                                    Main Document    Page 46 of 148



                                                                        1 prebankruptcy state for the following reasons:

                                                                        2           (1)     In late March 2019, the Debtor received critical funding through the DIP Facility. As

                                                                        3 discussed above, as a result of JGB’s refusal to advance more funds under the JGB Facility, the

                                                                        4 Debtor ultimately did not have sufficient capital to generate new loans. As a result, both pre-petition

                                                                        5 and post-petition, the Debtor searched for new financing to retire the JGB Facility. Eventually, after

                                                                        6 extensive efforts and intense negotiations, the Debtor secured the DIP Facility, which paid off JGB

                                                                        7 (at a discounted payoff amount) and provided the Debtor with funds.

                                                                        8           (2)     The Debtor's pre-petition lease with CF Culver City Office LP (the “Culver City

                                                                        9 Lease”), the landlord for the premises at 10325 Jefferson Blvd., Culver City, CA 90232, where the
                                                                       10 Debtor's business operated as of the Petition Date, was rejected as a matter of law effective April 17,
  A Professional Corporation




                                                                       11 2019, and the Debtor transitioned to a new lease of new premises (of a size more appropriate for the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Debtor’s current operations) at a monthly rental substantially less than the Culver City Lease. The

                                                                       13 rejection of the Culver City Lease, and the Debtor's entry into the new sublease at 1134 S. Crest Dr.,

                                                                       14 Los Angeles, CA 90035 (the "Crest Sublease"), has resulted in substantial savings to the Estate,
SulmeyerKupetz,




                                                                       15 more specifically, by reducing the Debtor's monthly rent from approximately $22,481 to

                                                                       16 approximately $7,950 per month.

                                                                       17           (3)     Effective December 1, 2019, the Debtor's monthly rent for the Crest Sublease will be

                                                                       18 reduced from approximately $7,950 per month to approximately $3,250 per month, as a result of the

                                                                       19 Debtor's entry into a new amendment for the Crest Sublease. Exhibit M is a true and correct copy of

                                                                       20 Amendment #1 to the Crest Sublease.

                                                                       21           (4)     The Debtor's pre-petition "Loan Servicing Agreement" (the "Servicing Agreement")

                                                                       22 with First Associates Loan Servicing, LLC ("First Associates") was rejected effective July 18, 2019,

                                                                       23 and the Debtor is in the process of "de-boarding" and getting back its performing loan portfolio from

                                                                       24 First Associates. The rejection of the Servicing Agreement has and will provide the Debtor with

                                                                       25 substantial cost savings and allow the Debtor to realize significantly more value from its loans, as

                                                                       26 the monthly minimum fees charged by First Associates to service the Debtor's performing loans

                                                                       27 were excessive in relation to the amount collected on such loans.

                                                                       28           (5)     The Debtor reduced its employee pool from 8 employees pre-petition, to 7 employees

                                                                            CKW 2686315v2                                   41
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20               Desc
                                                                                                   Main Document    Page 47 of 148



                                                                        1 contemplated post-confirmation, as well as realigned employee day-to-day job responsibilities. This

                                                                        2 will result in savings to the Estate of approximately $90,000 on a yearly basis. Exhibit L is a payroll

                                                                        3 analysis.

                                                                        4           Section X provides a summary of the projected cash flow of the Debtor for the duration of

                                                                        5 the Plan. The following assumptions underlie the projections:

                                                                        6           a.      55% of the Non-Performing Loan Portfolio is Collectible:

                                                                        7           The Debtor assumes that 55% of the total due on the non-performing loan portfolio

                                                                        8 (approximately $2,725,000) or $1,498,750 will be collected. The total due on the non-performing

                                                                        9 loan portfolio is based on a collections report generated by the Debtor’s loan management system on
                                                                       10 July 26, 2019. The maximum judgement issued in small claims court is $2,500 + $110 filing fee
  A Professional Corporation




                                                                       11 costs for a total of $2,610. The 55% collection rate assumes that 35% of the non-performing
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 portfolio is uncollectible as a result of the borrower filing for bankruptcy or being unemployed. This

                                                                       13 35% (or $914) drops the collectible portion of the maximum judgment from $2,610 to $1,696. The

                                                                       14 total estimated small claims proceeding costs is $225. The net recoverable amount becomes $1,471
SulmeyerKupetz,




                                                                       15 or 56%. See table below:

                                                                       16                         Max Small Claims Court Judgement                 $2,600
                                                                                                  Average Loan Amount                              $2,600
                                                                       17
                                                                                                  Recovery Assumptions
                                                                       18                         % Uncollectible (borrower filed BK)                  20%
                                                                                                  Non-Recoverable Judgement (borrower
                                                                                                                                                       15%
                                                                       19                         unemployed)
                                                                                                  Legal Costs (Small Claims Filing Fees)               $225
                                                                       20
                                                                                                  Recovery Calculation
                                                                       21                         Loan Amount                                      $2,600
                                                                                                  LESS Uncollectible ($2,600 x 20%)                ($520)
                                                                       22                         Gross Collectible                                $2,080

                                                                       23                         LESS Non-Recoverable ($2,600 x
                                                                                                                                                   ($390)
                                                                                                  15%)
                                                                       24                         LESS Legal Costs                                 ($225)

                                                                       25                         NET Recovery                                     $1,465
                                                                                                  Legal Recovery Rate ($1465/$2,600)                 56%
                                                                       26

                                                                       27

                                                                       28

                                                                            CKW 2686315v2                                       42
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                    Main Document    Page 48 of 148



                                                                        1           b.      Non-Performing Portfolio Collection Cash Flow

                                                                        2           The Debtor’s historical weekly collections against the non-performing loan portfolio has

                                                                        3 experienced an average week over week increase of 13% since January 2019. Increasing from

                                                                        4 $2,796 (January) to a projected $5,883.23 (through July) per week. These historical weekly

                                                                        5 increases combined with a dramatic increase in small claims court filings in August will result in

                                                                        6 ongoing week over week cash flow increases.

                                                                        7           c.      Performing Portfolio Collection Cash Flow

                                                                        8           In May 2019, First Associates provided the Debtor with projected cash flow from the

                                                                        9 remaining performing loan portfolio through maturity. To date, actual collections is 4.34% greater
                                                                       10 than projected. Based on portfolio’s collection performance to date, the Debtor is relying upon the
  A Professional Corporation




                                                                       11 projection provided by First Associates.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           As previously stated, Plan payments will come from the Debtor's collections on its
                                                                       13 performing and non-performing loan portfolios, and a recovery from the FA Litigation.

                                                                       14           If there are insufficient funds to provide all of the Plan payments, then the Proponent will
SulmeyerKupetz,




                                                                       15 make up the shortfall under the following conditions and subject to the following terms: Insiders

                                                                       16 will forego or reduce their payroll, as necessary. The Proponent’s financial solvency, which is

                                                                       17 relevant to its ability to honor its commitment to make up any shortfall, is demonstrated by the Plan

                                                                       18 budget: See Exhibit E.

                                                                       19 XVI. SALE OR TRANSFER OF PROPERTY; ASSUMPTION OF CONTRACTS AND

                                                                       20           LEASES; OTHER PROVISIONS

                                                                       21 The Plan provides for the following:

                                                                       22           G.      Assumption and Rejection of Unexpired Leases and Executory Contracts

                                                                       23                   1.     Assumption. The Post-Confirmation Debtor will perform all related

                                                                       24 obligations whether arising before or after confirmation of the Plan. For the avoidance of doubt,

                                                                       25 such obligations shall include, but not be limited to, amounts owed under a contract or lease (as

                                                                       26 modified by any agreement of the parties) that have not been billed or not yet become due, any

                                                                       27 regular or periodic adjustment or reconciliation of charges under a contract or lease (as modified

                                                                       28 by any agreement of the parties), any percentage rent, and any indemnification obligations,

                                                                            CKW 2686315v2                                    43
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                   Main Document    Page 49 of 148



                                                                        1 whether such obligations accrued or relate to the pre- or post- confirmation period. Any

                                                                        2 arrearages arising before confirmation of the Plan will (a) be paid, as set forth in the

                                                                        3 accompanying cash projections, pending the sale of the Watermark Property, or (b) pursuant to

                                                                        4 agreement with the Debtor. Obligations that arise after confirmation of the Plan will be paid as

                                                                        5 they come due.

                                                                        6           Except as otherwise provided in the Plan or Confirmation Order, on the Effective Date, all

                                                                        7 contracts, leases, and other agreements entered into by the Debtor on or after the Petition Date and

                                                                        8 which agreements have not been terminated on or before the Confirmation Date, shall revest in and

                                                                        9 remain in full force and effect as against the Post-Confirmation Debtor and the Estate and the other
                                                                       10 parties to such contracts, leases and other agreements.
  A Professional Corporation




                                                                       11           Pursuant to the Plan, any objection to the Cure Claim or timing of payment of the Cure Claim
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 set forth herein (the “Cure Claim Objection”) must be filed and served upon counsel for the Debtor

                                                                       13 on or before the deadline to file an Objection to Confirmation of the Plan set forth in the Notice (the

                                                                       14 “Cure Claim Objection Deadline”). The Cure Claim Objection need not be accompanied by a
SulmeyerKupetz,




                                                                       15 declaration, but shall include detailed accounts statements from the corresponding lessor’s records

                                                                       16 that support the Cure Claim Objection. In the event that any such Cure Claim Objection is not filed

                                                                       17 and served by the Cure Claim Objection Deadline, the Cure Claim and timing of payment of the

                                                                       18 Cure Claim will be deemed forever to be as set forth in this Plan and DS, and any Cure Claim in

                                                                       19 excess of the amount set forth herein and will be forever barred in the Bankruptcy Case, without

                                                                       20 further notice. If the Debtor cannot consensually resolve any such Cure Claim Objection with the

                                                                       21 counterparty to the Executory Contract in advance of the Confirmation Hearing, without delaying

                                                                       22 confirmation of the Plan, and except as otherwise may be agreed or later consensually resolved

                                                                       23 between the Debtor and the particular objecting counterparty, the following procedures shall apply:

                                                                       24 (a) the Debtor shall pay the undisputed portion of the Cure Claim, as set forth in the accompanying

                                                                       25 cash projections, pending the sale of the Watermark Property; (b) the Post-Confirmation Debtor shall

                                                                       26 maintain the disputed portion of the Cure Claim in a segregated account pending resolution of the

                                                                       27 Cure Claim Objection; and (c) at the Confirmation Hearing, the Court shall set a post-confirmation

                                                                       28 status conference for a date that is approximately 30 calendar days after the Confirmation Hearing, at

                                                                            CKW 2686315v2                                    44
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 50 of 148



                                                                        1 which time the Court will set a further hearing and related briefing schedule (which briefing shall

                                                                        2 include declarations) to determine the merits of the outstanding Cure Claim Objection, in which

                                                                        3 event, any unpaid amount of the Cure Claim (if any) will be due and payable on or before the

                                                                        4 fourteenth (14th) calendar day after the entry of a Final Order fixing the amount of the Cure Claim

                                                                        5 and then only in the amount fixed by such Final Order.

                                                                        6           The Plan provides for the assumption of the following executory contracts, with the

                                                                        7 following Cure Claim:

                                                                        8                          (a)    Effortless: $20,824

                                                                        9                          (b)    Infinity Enterprise Lending: $5,895
                                                                       10                          (c)    Trans Union LLC: $4,905
  A Professional Corporation




                                                                       11                   2.     Rejection. Claims arising from the rejection of an Executory Contract or
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Unexpired Lease are treated as general unsecured claims in Class 2, except to the extent the Court

                                                                       13 orders otherwise. A claim arising from the rejection under this Plan must be filed no later than 30

                                                                       14 days after the date of the order confirming the Plan. Effective as of the Effective Date, any
SulmeyerKupetz,




                                                                       15 Unexpired Lease or Executory Contract not identified herein for assumption, shall be deemed

                                                                       16 rejected.

                                                                       17           H.      Amendment #1 to Crest Sublease

                                                                       18           The Debtor is currently operating out of a premises located at 1134 S. Crest Dr., Los

                                                                       19 Angeles, CA 90035. The Debtor intends to remain in its current sublease (which term expires on

                                                                       20 April 30, 2020), and has entered into an amendment to the sublease to further reduce the Debtor's

                                                                       21 monthly rent, effective as of December 1, 2019. As set forth in the Amendment #1 to the Crest

                                                                       22 Sublease (see Exhibit M), as of December 1, 2019, the Debtor's monthly rent shall be reduced

                                                                       23 from the current rate of approximately $7,950/month, to only approximately $3,250/month. The

                                                                       24 difference in rent between the new sublease rental rate, and the rate under the lease, shall be paid

                                                                       25 by an insider of the Debtor, David Redlener, individually.

                                                                       26           I.      Miscellaneous and Other Plan Provisions

                                                                       27                   1.     Findings of Fact. The Court must make certain findings of fact before

                                                                       28 approving the aforementioned provisions as part of the Plan. The Proponent will request that the

                                                                            CKW 2686315v2                                   45
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                    Main Document    Page 51 of 148



                                                                        1 Court make the appropriate findings at the confirmation hearing, based upon evidence submitted

                                                                        2 in support of the confirmation motion.

                                                                        3                   2.     The Post-Confirmation Debtor and Corporate Governance. The Debtor, as

                                                                        4 the Post-Confirmation Debtor, shall continue to exist after the Effective Date of the Plan. Subject

                                                                        5 to the terms and conditions of the Plan, the Post-Confirmation Debtor shall be the sole and

                                                                        6 exclusive representative of the Estate, shall have all of the powers and rights of a corporation

                                                                        7 under the laws of the State of California, and, except as set forth in the Plan expressly to the

                                                                        8 contrary, shall continue to have all corporate powers and rights accorded to it under its operating

                                                                        9 agreement, by-laws, and other corporate governance agreements, as such corporate governance
                                                                       10 agreements may be amended by or pursuant to the Plan.
  A Professional Corporation




                                                                       11           The Post-Confirmation Debtor, and/or the Disbursing Agent, as applicable, shall take such
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 action as is necessary under the laws of the State of California, federal law, and other applicable law

                                                                       13 to effect the terms and provisions of the Plan and any related documents.

                                                                       14           The current equity interest holders will own all of the equity interests in the Post-
SulmeyerKupetz,




                                                                       15 Confirmation Debtor in the same proportion as existed prior to the Effective Date, only through

                                                                       16 conclusion of liquidation of the Debtor under this Plan.

                                                                       17           On the Effective Date, all actions contemplated by the Plan will be deemed authorized and

                                                                       18 approved in all respects, and the Post-Confirmation Debtor will be authorized and directed to

                                                                       19 implement the provisions of the Plan, and any other agreements, documents, and instruments

                                                                       20 contemplated by the Plan (including, without limitation, any appropriate amendments to the Debtor's

                                                                       21 corporate governance documents), in the name of and on behalf of the Post-Confirmation Debtor.

                                                                       22           All corporate governance documents for the Post-Confirmation Debtor, including any

                                                                       23 charters, bylaws, operating agreements, or other organization or formation documents, as applicable,

                                                                       24 shall be consistent with section 1123(a)(6) of the Bankruptcy Code.

                                                                       25                   3.     Unclaimed/Undeliverable Distributions; Other Provisions Governing

                                                                       26 Distributions.

                                                                       27           (a)     General Distribution Provisions; No Interest

                                                                       28           Initial Distributions to holders of Allowed Claims will be made on the anticipated

                                                                            CKW 2686315v2                                     46
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 52 of 148



                                                                        1 distribution dates set forth in Exhibit E, or as soon thereafter as is reasonably practicable. Any

                                                                        2 Distribution required to be made upon a Disputed Claim becoming an Allowed Claim and no

                                                                        3 longer being a disputed claim will be deemed timely if made as soon as practicable thereafter and,

                                                                        4 in any event, within fourteen (14) calendar days thereafter.

                                                                        5           Unless otherwise specifically provided for in the Plan or in the Confirmation Order,

                                                                        6 interest shall not accrue on Claims, and no holder of a Claim shall be entitled to interest accruing

                                                                        7 on or after the Petition Date or the Confirmation Date. Interest shall not accrue or be paid upon

                                                                        8 any Disputed Claim in respect of the period from the Petition Date to the date a Final Distribution

                                                                        9 is made thereon if and after such Disputed Claim becomes an Allowed Claim.
                                                                       10           If a Claim is deemed to be oversecured, then interest, attorneys’ fees, and costs may be
  A Professional Corporation




                                                                       11 collected on the Claim from the Petition Date to the date on which a Distribution is made, subject
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 to an order of the Bankruptcy Court. Cash payments made pursuant to this Plan shall be in Cash,

                                                                       13 in United States dollars, by the means agreed to by the payor and the payee, including by check

                                                                       14 drawn on a domestic bank or by wire transfer from a domestic bank, or, in the absence of an
SulmeyerKupetz,




                                                                       15 agreement, such commercially reasonable manner as the Post-Confirmation Debtor shall

                                                                       16 determine in its sole discretion. Any Distribution due on a day other than a Business Day shall be

                                                                       17 made, without interest, on the next Business Day.

                                                                       18           Under the Plan, no payments of fractions of cents will be made. When any payment of a
                                                                       19 fraction of a cent is contemplated, the actual payments shall reflect a rounding of such fraction to

                                                                       20 the nearest whole cent (.5 cent distributions shall be rounded down). Any federal, state or local

                                                                       21 withholding taxes or other amounts required to be withheld under applicable law shall be deducted

                                                                       22 from Distributions under the Plan. All Entities holding claims shall be required to provide any

                                                                       23 information necessary to effect the withholding of such taxes.

                                                                       24           If a Cash payment otherwise provided for under the Plan on account of an Allowed Claim
                                                                       25 would be $1.00 or less (whether in the aggregate or on any Distribution Date), the Post-

                                                                       26 Confirmation Debtor shall not be obligated to make such Distribution on account of such Allowed

                                                                       27 Claim. In the event the Post-Confirmation Debtor elects not to make such a Distribution, the

                                                                       28 holder of such Claim shall have no recourse against the Debtor, the Estate, or the Post-

                                                                            CKW 2686315v2                                    47
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 53 of 148



                                                                        1 Confirmation Debtor, and its right to receive such Distributions shall be extinguished.

                                                                        2           (b)     Unclaimed Property

                                                                        3           Payments or other Distributions made under the Plan that are unclaimed or undeliverable

                                                                        4 for six (6) months after the attempted Distribution will revest in the Post-Confirmation Debtor free

                                                                        5 of restrictions. Any entitlement to distribution will be barred. If a check issued by the Post-

                                                                        6 Confirmation Debtor in respect of an Allowed Claim is not negotiated within sixty (60) calendar

                                                                        7 days after the date of issuance, it shall be null and void. A payee may request the Post-

                                                                        8 Confirmation Debtor to reissue a check prior to the expiration of the 6-month period set forth

                                                                        9 above.
                                                                       10           The Post-Confirmation Debtor shall have no obligation to locate or attempt to locate any
  A Professional Corporation




                                                                       11 holder of a Claim (a) whose Distribution has been returned as undeliverable without a proper
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 forwarding address, and (b) whose distribution was not mailed or delivered because of the absence

                                                                       13 of a proper address to which to mail or deliver the same.

                                                                       14           (c)     Disputed Claims and Disputed Claims Reserve
SulmeyerKupetz,




                                                                       15           If a dispute arises as to the identity of a holder of an Allowed Claim or who is to receive

                                                                       16 any Distribution, the Post-Confirmation Debtor may, in lieu of making such Distribution to such

                                                                       17 Entity, make such distribution into a disputed claims reserve until the disposition thereof shall be

                                                                       18 determined by Court order that is a Final Order or by written agreement among the interested

                                                                       19 parties to such dispute. The amounts reserved with respect to such disputed items shall be

                                                                       20 distributed as provided in the Plan after the Allowed amounts thereof are determined by Final

                                                                       21 Order or otherwise resolved. To the extent a Disputed Claim is disallowed, the funds that had

                                                                       22 been reserved for such claims will be distributed to the Post-Confirmation Debtor.

                                                                       23           Any Distributions on a Disputed Administrative Expense Claim or Disputed Claim that has

                                                                       24 become Allowed by Final Order as otherwise provided in the Plan will be distributable as such

                                                                       25 amounts would have been distributable had the same been Allowed as of the Effective Date.

                                                                       26 Interest shall not accrue or be paid upon any Disputed Claim in respect of the period from the

                                                                       27 Petition Date to the date a Final Distribution is made thereon if and after such Disputed Claim

                                                                       28 becomes an Allowed Claim.

                                                                            CKW 2686315v2                                     48
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                    Main Document    Page 54 of 148



                                                                        1           (d)     Grace Period

                                                                        2           Notwithstanding any provisions to the contrary contained in the Plan, in accordance with

                                                                        3 the provisions herein, in the event that the Post-Confirmation Debtor should fail to timely pay any

                                                                        4 of the payments required by the Plan, the Post-Confirmation Debtor will have a grace period of:

                                                                        5 (a) fifteen (15) calendar days after the receipt by the Post-Confirmation Debtor of notice of such

                                                                        6 default (the “Default Notice”), or (b) such other period of time fixed by the Bankruptcy Court for

                                                                        7 curing such default. Notwithstanding any provision to the contrary contained in the Plan, in the

                                                                        8 event that the Post-Confirmation Debtor should fail to comply timely with any obligations

                                                                        9 required by the Plan, other than payment obligations, the Post-Confirmation Debtor will have a
                                                                       10 grace period of: (a) thirty (30) calendar days after the receipt by the Post-Confirmation Debtor of
  A Professional Corporation




                                                                       11 the Default Notice associated therewith; or (b) such other period of time fixed by the Bankruptcy
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Court for curing such default. In the event that the Post-Confirmation Debtor should cure any

                                                                       13 default within the grace period provided herein, the creditor that had asserted such default must

                                                                       14 immediately provide to the Post-Confirmation Debtor a written rescission of its Default Notice.
SulmeyerKupetz,




                                                                       15           In the event that the Post-Confirmation Debtor should fail to cure any such default within

                                                                       16 the grace period provided herein, in order to pursue any remedy against the Post-Confirmation

                                                                       17 Debtor or the Estate, the creditor asserting such default must file with the Bankruptcy Court a

                                                                       18 declaration under penalty of perjury, setting forth with specificity the nature of such default and

                                                                       19 must proceed according to law to exercise its remedies against the Post-Confirmation Debtor or

                                                                       20 the Estate, including the remedies specified herein. The Post-Confirmation Debtor will have the

                                                                       21 right to dispute the existence of such default and, in connection therewith, may object to the entry

                                                                       22 of such order by the Bankruptcy Court. The Bankruptcy Court will resolve any dispute regarding

                                                                       23 the existence of such default.

                                                                       24                   4.     Additional Plan and DS Provisions. See Exhibit D.

                                                                       25 XVII. BANKRUPTCY PROCEEDINGS

                                                                       26           J.      Filing of Petition, Schedules, And Statement of Financial Affairs

                                                                       27           On December 17, 2018, the Debtor filed its voluntary petition for relief under title 11 of the

                                                                       28 United States Code.

                                                                            CKW 2686315v2                                    49
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20               Desc
                                                                                                   Main Document    Page 55 of 148



                                                                        1           On December 28, 2018, the Debtor filed its original set of bankruptcy schedules and

                                                                        2 statement of financial affairs [Dkt. No. 46]. On March 6, 2019, the Debtor filed its first amended set

                                                                        3 of bankruptcy schedules, particularly amended Schedule E/F [Dkt. No. 102].

                                                                        4           K.      “First Day” Motions And Related Orders

                                                                        5           On December 17, 2018, concurrently with the filing of its bankruptcy petition, the Debtor

                                                                        6 filed four (4) “first day” motions. Those motions included: (1) Motion for Interim and Final Orders

                                                                        7 Authorizing Use of Cash Collateral (the "Cash Collateral Motion"); (2) Motion for Order

                                                                        8 Authorizing Payment and/or Honoring of Prepetition Employee Compensation Benefits,

                                                                        9 Reimbursements, Withholding Taxes, Accrued Vacation, and Related Employee Claims (the
                                                                       10 "Employee Claims Motion"); (3) Motion for Order Deeming Utility Companies Adequately Assured
  A Professional Corporation




                                                                       11 of Future Performance, Establishing Procedures for Requests for Additional Assurance, Restraining
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Utility Companies from Discontinuing, Altering, or Refusing Service, and Providing for Related

                                                                       13 Relief (the "Utilities Motion"); and (4) Motion for Order Authorizing Debtor to Maintain Bank

                                                                       14 Accounts, Cash Management System, and Use of Existing Business Forms (the "Cash Management
SulmeyerKupetz,




                                                                       15 Motion") (collectively, the “First Day Motions”).

                                                                       16           The Court granted each of the First Day Motions. Orders on those motions were entered as

                                                                       17 follows: (1) on December 27, 2018, the Court entered its interim order granting the Cash Collateral

                                                                       18 Motion; (2) on December 26, 2018, the Court entered its final order granting the Employee Claims

                                                                       19 Motion; (3) on December 26, 2018, the Court entered its interim order granting the Utilities Motion;

                                                                       20 and (4) on December 26, 2018, the Court entered its interim order granting the Cash Management

                                                                       21 Motion.

                                                                       22           On January 17, 2019, following further hearings on the Utilities Motion and Cash

                                                                       23 Management Motion, the Court entered final orders on those motions. In addition, on January 17,

                                                                       24 2019, the Court entered a second interim order on the Cash Collateral Motion. On January 29, 2019

                                                                       25 and on March 1, 2019, the Court entered its third interim order on the Cash Collateral Motion and

                                                                       26 fourth interim order on the Cash Collateral Motion, respectively.

                                                                       27           L.      Employment of Professionals

                                                                       28           On December 26, 2018, the Debtor filed its application to employ ASI Advisors as the

                                                                            CKW 2686315v2                                   50
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 56 of 148



                                                                        1 Debtor’s financial advisor and consultant [Dkt. No. 37] (the “ASI Application”). On February 7,

                                                                        2 2019, the Court entered its order approving the ASI Application [Dkt. No. 90].

                                                                        3           On January 2, 2019, the Debtor filed its application to employ SulmeyerKupetz as its

                                                                        4 bankruptcy counsel in this case [Dkt. No. 52] (the “Sulmeyer Application”). On February 7, 2019,

                                                                        5 the Court entered its order approving the Sulmeyer Application [Dkt. No. 91].

                                                                        6           M.      DIP Financing Facility

                                                                        7           On March 14, 2019, after extensive, arms’ length negotiations, the Debtor finalized the terms

                                                                        8 and conditions for the DIP Facility and filed the DIP Financing Motion [Dkt. No. 104]. As set forth

                                                                        9 in more detail in the DIP Loan Agreement, under the DIP Facility, the Debtor and P&G borrowed
                                                                       10 the principal amount of $6,575,000, plus interest, in exchange for which the DIP Lender received a
  A Professional Corporation




                                                                       11 first priority lien on the Watermark Property and the Debtor assets (with certain exceptions).
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           On March 18, 2019, the Court entered the Interim DIP Financing Order [Dkt. No. 115],
                                                                       13 setting a final hearing on the DIP Financing Motion for April 3, 2019.

                                                                       14           On March 26, 2019, the DIP Facility closed.
SulmeyerKupetz,




                                                                       15           On March 29, 2019, with no party opposing entry of a final order on the motion and, in turn,
                                                                       16 the Court waiving appearances at the April 3, 2019, hearing, the Court entered its final order

                                                                       17 granting the DIP Financing Motion [Dkt. No. 123].

                                                                       18           N.      First Motion to Extend Plan Exclusivity Periods

                                                                       19           On April 12, 2019, the Debtor filed its motion for an order extending (1) the plan filing

                                                                       20 exclusivity period from April 16, 2019, to and including June 17, 2019, and the plan acceptance

                                                                       21 exclusivity period from June 17, 2019, to and including August 16, 2019 [Dkt. No. 126] (the "Plan

                                                                       22 Exclusivity Motion"). On May 2, 2019, the Court entered its order granting the Plan Exclusivity

                                                                       23 Motion [Dkt. No. 131].

                                                                       24           O.      Claim Objections

                                                                       25           Pursuant to the Court's Order Following Chapter 11 Status Conference [Dkt. No. 89], the

                                                                       26 Court fixed May 15, 2019 as the deadline for the Debtor to file any objection to claims.

                                                                       27           Pursuant to the Court's Order Following Chapter 11 Status Conference [Dkt. No. 141], with

                                                                       28 respect to a claim arising from the rejection of an executory contract or unexpired lease ("Rejection

                                                                            CKW 2686315v2                                    51
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 57 of 148



                                                                        1 Claim"), the Court fixed a deadline of 30 days from the filing of any such Rejection Claim for the

                                                                        2 Debtor to file an objection to the Rejection Claim.

                                                                        3           P.      Motion to Approve Sublease

                                                                        4           On May 9, 2019, the Debtor filed its motion for an order approving a new sublease of real

                                                                        5 property for the Debtor's business operations [Dkt. No. 134] (the "Sublease Motion"). On May 29,

                                                                        6 2019, the Court entered its order granting the Sublease Motion [Dkt. No. 145].

                                                                        7           H.      Second Motion to Extend Plan Exclusivity Periods

                                                                        8           On June 14, 2019, the Debtor filed its motion for an order further extending (1) the plan

                                                                        9 filing exclusivity period from June 17, 2019, to and including July 31, 2019, and the plan
                                                                       10 acceptance exclusivity period from August 16, 2019, to and including September 30, 2019 [Dkt.
  A Professional Corporation




                                                                       11 No. 148] (the "Second Plan Exclusivity Motion"). On July 3, 2019, the Court entered its order
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 granting the Second Plan Exclusivity Motion [Dkt. No. 157].

                                                                       13           I.      Motion to Reject Loan Servicing Agreement with First Associates

                                                                       14           On June 28, 2019, the Debtor filed its motion for an order authorizing the Debtor's rejection
SulmeyerKupetz,




                                                                       15 of its "Loan Servicing Agreement" with First Associates Loan Servicing, LLC [Dkt. No. 151] (the

                                                                       16 "First Associates Motion"). On July 18, 2019, the Court entered its order granting the First

                                                                       17 Associates Motion [Dkt. No. 171].

                                                                       18           J.      Motion for Relief from the Automatic Stay

                                                                       19           On July 3, 2019, Preferred Bank filed its motion for relief from the automatic stay, seeking to

                                                                       20 apply the Debtor's pledged time certificate of deposit toward the Debtor's reimbursement obligations

                                                                       21 arising from a loan asserted to be secured by that certificate of deposit [Dkt. No. 158] (the "RFS

                                                                       22 Motion"). On July 29, 2019, the Court entered its order granting the RFS Motion [Dkt. No. 175].

                                                                       23 XVIII. TAX CONSEQUENCES OF PLAN

                                                                       24           The Implementation of the Plan may have federal, state, and local tax consequences to the

                                                                       25 Debtor and the Debtor’s creditors. No tax opinion has been sought or will be obtained with respect

                                                                       26 to any tax consequences of the Plan.

                                                                       27           The discussion below summarizes only certain of the federal income tax consequences

                                                                       28 associated with the Plan’s implementation. This discussion does not attempt to comment on all

                                                                            CKW 2686315v2                                    52
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                   Main Document    Page 58 of 148



                                                                        1 aspects of the federal income tax consequences associated with the Plan, nor does it attempt to

                                                                        2 consider various facts or limitations applicable to any particular creditor which may modify or alter

                                                                        3 the consequences described herein. A creditor may find that the tax consequences of the Plan to

                                                                        4 such creditor differ materially from the tax consequences discussed below because of such creditor’s

                                                                        5 particular facts and circumstances. This discussion does not address state, local, or foreign tax

                                                                        6 consequences or the consequences of any federal tax other than the federal income tax.

                                                                        7           The following discussion is based upon the provisions of the Internal Revenue Code of

                                                                        8 1986, as amended (the “Internal Revenue Code”), the regulations promulgated thereunder, existing

                                                                        9 judicial decisions, and administrative rulings. In light of the rapidly-changing nature of tax law, no
                                                                       10 assurance can be given that legislative, judicial, or administrative changes will not be forthcoming
  A Professional Corporation




                                                                       11 that would affect the accuracy of the discussion below. Any such changes could be material and
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 could be retroactive with respect to the transactions entered into or completed prior to the enactment

                                                                       13 or promulgation thereof. The tax consequences of certain aspects of the Plan are uncertain due to

                                                                       14 the lack of applicable legal authority and may be subject to judicial or administrative interpretations
SulmeyerKupetz,




                                                                       15 that differ from the discussion below.

                                                                       16           To this point, on December 22, 2017, President Donald J. Trump signed into law H.R. 1, as

                                                                       17 passed by the U.S. Congress on December 20, 2017 (the “Tax Legislation”). The Tax Legislation

                                                                       18 may have a significant impact on the taxation of the Debtor, the Post-Confirmation Debtor, and

                                                                       19 holders of Claims. The Tax Legislation includes changes in tax rates, limits on the deductibility of

                                                                       20 interest, the elimination of the alternative minimum tax, limits on the deductibility and carryback of

                                                                       21 net operating losses, other increases in the income base and broad-based corporate tax reform. Due

                                                                       22 to the lack of definitive judicial and administrative authority with respect to the Tax Legislation,

                                                                       23 substantial uncertainty may exist with respect to the application of certain aspects of the Tax

                                                                       24 Legislation.

                                                                       25           CREDITORS AND EQUITY INTEREST OR EQUITY SECURITY HOLDERS ARE

                                                                       26 ADVISED TO CONSULT WITH THEIR OWN ACCOUNTANTS, ATTORNEYS, AND/OR

                                                                       27 TAX ADVISORS REGARDING THE TAX CONSEQUENCES TO THEM AND TO THE

                                                                       28 DEBTOR OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN, INCLUDING

                                                                            CKW 2686315v2                                    53
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20               Desc
                                                                                                   Main Document    Page 59 of 148



                                                                        1 FEDERAL, STATE, LOCAL, AND FOREIGN TAX CONSEQUENCES. NOTHING

                                                                        2 CONTAINED IN THIS DS WAS INTENDED OR WRITTEN TO BE USED, CAN BE USED

                                                                        3 BY ANY TAXPAYER OR MAY BE RELIED UPON OR USED BY ANY TAXPAYER, FOR

                                                                        4 THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON THE

                                                                        5 TAXPAYER UNDER THE INTERNAL REVENUE CODE OR THE TAX LEGISLATION.

                                                                        6 ANY WRITTEN STATEMENT CONTAINED IN THIS DS RELATING TO ANY

                                                                        7 FEDERAL TAX TRANSACTION OR MATTER MAY NOT BE USED BY ANY PERSON

                                                                        8 TO SUPPORT THE PROMOTION OR MARKETING OF OR TO RECOMMEND ANY

                                                                        9 FEDERAL TAX TRANSACTION(S) OR MATTER(S).
                                                                       10           A.      To the Debtor: Tax consequences to the Debtor are the following - the Debtor is a
  A Professional Corporation




                                                                       11 limited liability company and considered a pass-through entity that does not pay taxes. Therefore,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the Debtor anticipates that any tax consequences relating to the Plan, including any tax gains or

                                                                       13 losses, will pass through to the Debtor’s members.

                                                                       14           B.      To Claimants: Claimants should consult their advisors regarding potential tax
SulmeyerKupetz,




                                                                       15 effects of the Plan; nevertheless, the Debtor believes tax consequences to claimants are the

                                                                       16 following: The tax consequences of the Plan’s implementation to a creditor may depend on many

                                                                       17 factors, including the type of consideration received by the creditor in exchange for its Claim,

                                                                       18 whether the creditor reports income on the cash or accrual method, whether the creditor receives

                                                                       19 consideration in more than one tax year of the creditor, and whether all the consideration received

                                                                       20 by the creditor is deemed to be received by that creditor in an integrated transaction. Creditors are

                                                                       21 advised to seek their own tax counsel to properly assess the tax consequences in their particular

                                                                       22 situation.

                                                                       23                   1.     Claims Satisfied with Payments

                                                                       24           (a)     Gain/Loss or Exchange

                                                                       25           As a general rule, a creditor whose existing Claims are satisfied with payments under the

                                                                       26 Plan will recognize gain or loss on the actual or constructive exchange of such creditor’s existing

                                                                       27 creditor Claims (other than Claims for accrued interest) for the consideration received equal to the

                                                                       28 difference between (i) the “amount realized” in respect of such Claims, and (ii) the creditor’s tax

                                                                            CKW 2686315v2                                   54
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 60 of 148



                                                                        1 basis in such Claims. The “amount realized” will be equal to the sum of the Cash and (i) as to a

                                                                        2 cash-basis taxpayer, the fair market value of all other consideration received, and (ii) as to an

                                                                        3 accrual-basis taxpayer, the fair market value of the other consideration received, less any amounts

                                                                        4 allocable to interest, unstated interest or original issue discount.

                                                                        5           The general rule governing gain/loss and exchanges is qualified, with the actual gain/loss

                                                                        6 realized affected by, among other things, the application of tax free treatment in certain situations,

                                                                        7 including, without limitation, whether the exchange would otherwise qualify as a reorganization, or

                                                                        8 as the exchange of a “security” under Internal Revenue Code Section 354. Again, creditors are

                                                                        9 advised to seek their own tax counsel to properly assess the tax consequences in their particular
                                                                       10 situation.
  A Professional Corporation




                                                                       11           Pursuant to Internal Revenue Code Section 1223, the aggregate tax basis in the items
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 received by a creditor will equal the amount realized in respect of such items (other than amounts

                                                                       13 allocable to any accrued interest). The holding period for items received in the exchange will begin

                                                                       14 on the day following the exchange.
SulmeyerKupetz,




                                                                       15           (b)     Determination of Character of Gain

                                                                       16           Under the general rule governing exchanges under the Internal Revenue Code, in the case of

                                                                       17 a creditor whose existing Claims constitute capital assets in such creditor’s hands, the gain required

                                                                       18 to be recognized will be classified as a capital gain, except to the extent of interest (including

                                                                       19 accrued market discount, if any), with any gain recognized thereon generally treated as ordinary

                                                                       20 income to the extent of accrued market discount. In this regard, it should be noted that Internal

                                                                       21 Revenue Code section 582(c) provides that the sale or exchange of a bond, debenture, note or

                                                                       22 certificate, or other evidence of indebtedness by a bank or certain other financial institutions shall

                                                                       23 not be considered the sale or exchange of a capital asset. Accordingly, in this context, any gain

                                                                       24 recognized by such creditors as a result of the Plan’s implementation would presumably be ordinary

                                                                       25 income, notwithstanding the nature of their Claims. As a general rule, any capital gain recognized

                                                                       26 by a creditor will be long-term capital gain with respect to those Claims for which the creditor’s

                                                                       27 holding period is more than one year, and short-term capital gain with respect to such Claims for

                                                                       28 which the creditor’s holding period is one year or less. Again, the actual characterization of

                                                                            CKW 2686315v2                                    55
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 61 of 148



                                                                        1 gain/loss in this particular instance pursuant to the general rules governing exchanges is qualified by,

                                                                        2 among other things, the qualifications noted above with respect to realization of gain/loss and

                                                                        3 exchanges. Creditors are advised to seek their own tax counsel to properly assess the tax

                                                                        4 consequences in their particular situation.

                                                                        5                   2.     Receipt of Interest

                                                                        6           Income attributable to accrued but unpaid interest will be treated as ordinary income,

                                                                        7 regardless of whether the creditor’s existing Claims are capital assets in its hands. A creditor who,

                                                                        8 under its accounting method, was not previously required to include in income accrued but unpaid

                                                                        9 interest attributable to existing claims, and who exchanges its interest Claim for Cash or other
                                                                       10 property pursuant to the Plan, will be treated as receiving ordinary interest income to the extent of
  A Professional Corporation




                                                                       11 any consideration so received allocable to such interest, regardless of whether that creditor realizes
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 an overall gain or loss as a result of the exchange of its existing Claims. A creditor who had

                                                                       13 previously included in income accrued but unpaid interest attributable to its existing claims will

                                                                       14 recognize a loss to the extent such accrued but unpaid interest is not satisfied in full. For purposes of
SulmeyerKupetz,




                                                                       15 the above discussion, “accrued” interest means interest which was accrued while the underlying

                                                                       16 Claim was held by the creditor. The extent to which consideration distributable under the Plan is

                                                                       17 allocable to such interest is uncertain.

                                                                       18                   3.     Other Tax Considerations

                                                                       19           If a creditor has a lower tax basis in one of the Debtor’s obligations than its face amount, the

                                                                       20 difference may constitute market discount under Internal Revenue Code section 1276. (Certain

                                                                       21 obligations are excluded from the operation of this rule, such as obligations with a fixed maturity

                                                                       22 date not exceeding one year from the date of issue, installment obligations to which Internal

                                                                       23 Revenue Code section 453B applies and, in all likelihood, demand instruments.)

                                                                       24           Holders in whose hands the Debtor’s obligations are market discount bonds will be required

                                                                       25 to treat as ordinary income any gain recognized upon the exchange of such obligations to the extent

                                                                       26 of the market discount accrued during the holder’s period of ownership, unless the holder has elected

                                                                       27 to include such market discount in income as it accrued.

                                                                       28           The above text is only the most basic statement of the anticipated tax consequences of

                                                                            CKW 2686315v2                                     56
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 62 of 148



                                                                        1 the Plan and does not constitute legal or tax advice. Neither the Debtor nor its counsel are

                                                                        2 experts in tax matters. Neither the Debtor nor the Debtor’s professionals have in any way

                                                                        3 attempted to provide tax advice to any of the Debtor’s creditors or equity security holders.

                                                                        4 Interested parties concerned with how the Plan may affect their tax liability should consult

                                                                        5 their own professional(s).

                                                                        6 XIX. EFFECT OF CONFIRMATION OF PLAN

                                                                        7           A.      General Comments

                                                                        8           The provisions of a confirmed Plan bind the Debtor, any entity acquiring property under the

                                                                        9 Plan, and any creditor, interest holder, or general partner of the Debtor, even those who do not vote
                                                                       10 to accept the Plan.
  A Professional Corporation




                                                                       11           The confirmation of the Plan vests all property of the estate in the Debtor. Except as
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 otherwise provided in the Plan, on the Effective Date, all property and rights of the Estate of the

                                                                       13 Debtor will revest in, or be transferred to, the Post-Confirmation Debtor, free and clear of all claims,

                                                                       14 liens, and rights of creditors and interests or interest holders. Subject to the Plan, such property and
SulmeyerKupetz,




                                                                       15 rights to be revested in, or transferred to, the Post-Confirmation Debtor include, without limitation,

                                                                       16 all alter ego and derivative claims existing as of the Effective Date, and the Reserved Claims.

                                                                       17           As of the Confirmation Date, the Post-Confirmation Debtor may operate its business without
                                                                       18 the need for supervision of, or any authorization from, the Bankruptcy Court or the United States

                                                                       19 Trustee, and free of any restriction or requirements of the Bankruptcy Code or Bankruptcy Rules.

                                                                       20 As of the Effective Date, all property of the Post-Confirmation Debtor’s estate will be free and clear

                                                                       21 of all claims, liens, and other rights of creditors and interests of interest holders, except as otherwise

                                                                       22 expressly provided in the Plan.

                                                                       23           The automatic stay is lifted upon confirmation as to property of the estate. However, the stay
                                                                       24 continues to prohibit collection or enforcement of pre-petition claims against the Debtor or the

                                                                       25 Debtor’s property until the date the Debtor receives a discharge, if any. If the Debtor does not seek a

                                                                       26 discharge, the discharge is deemed denied, and the stay as to the Debtor and the Debtor’s property

                                                                       27 terminates upon entry of the order confirming the Plan.

                                                                       28

                                                                            CKW 2686315v2                                     57
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 63 of 148



                                                                        1           B.      Discharge of Liability for Payment of Debts; Status of Liens; Equity Security

                                                                        2                   Holders

                                                                        3           The Debtor will not receive a discharge. 11 U.S.C. 1141(d) (West 2004 & Supp. 2006).

                                                                        4           The confirmation of the Plan does not discharge the Debtor from any debt of a kind specified

                                                                        5 in 11 U.S.C. § 523(a)(2)(A)-(B) (West 2004 & Supp. 2006) that is owed to a domestic governmental

                                                                        6 unit, or owed to a person as the result of an action filed under subchapter III of chapter 37 of title 31

                                                                        7 or any similar State statute, or for tax or customs duty with respect to which the debtor made a

                                                                        8 fraudulent tax return or willfully attempted in any manner to evade or to defeat such tax or such

                                                                        9 customs duty.
                                                                       10           C.      Modification of the Plan
  A Professional Corporation




                                                                       11           The Proponent may modify the Plan pursuant to 11 U.S.C. § 1127 (West 2004 & Supp.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 2006). In addition, the Post-Confirmation Debtor may apply to the Bankruptcy Court to remedy

                                                                       13 defects or omissions in the Plan or to reconcile inconsistencies in the Plan.

                                                                       14           D.      Post-Confirmation Causes of Action
SulmeyerKupetz,




                                                                       15           To the best knowledge of the Proponent, the estate has the following causes of action:

                                                                       16           The Debtor intends to pursue litigation to recovery approximately $78,000 in pre-petition

                                                                       17 fees paid to First Associates post-petition. The Debtor anticipates employing special counsel on a

                                                                       18 contingency basis to pursue such litigation.

                                                                       19           The Post-Confirmation Debtor is designated as representative of the estate under 11 U.S.C. §

                                                                       20 1123(b)(3) (West 2004) and shall have the right to assert any or all of the above causes of action

                                                                       21 post-confirmation in accordance with applicable law.

                                                                       22           E.      Final Decree

                                                                       23           Once the Plan has been substantially consummated, a final decree may be entered upon

                                                                       24 motion of the Proponent. The Debtor expects to substantially consummate the Plan in January 2020,

                                                                       25 with the Initial Distribution as set forth herein. The effect of the final decree is to close the

                                                                       26 bankruptcy case. After such closure, a party seeking any type of relief relating to a Plan provision

                                                                       27 can seek such relief in a state court of general jurisdiction.

                                                                       28

                                                                            CKW 2686315v2                                     58
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 64 of 148



                                                                        1           F.      Other Administrative Provisions

                                                                        2                   1.    Retention of Bankruptcy Court Jurisdiction. Under Sections 105(a) and

                                                                        3 1142 of the Bankruptcy Code, and notwithstanding entry of the Confirmation Order and

                                                                        4 occurrence of the Effective Date, the Bankruptcy Court, or other court of competent jurisdiction,

                                                                        5 will retain exclusive jurisdiction over all matters arising out of, and related to, the Bankruptcy

                                                                        6 Case and the Plan to the fullest extent permitted by law. Such retention includes, among other

                                                                        7 things, jurisdiction to (a) resolve any and all disputes regarding the operation and interpretation of

                                                                        8 the Plan and the Confirmation Order, (b) determine the allowability, classification, or priority of

                                                                        9 claims and interests upon objection by the Debtor, the Post-Confirmation Debtor, and/or the
                                                                       10 Disbursing Agent, or by other parties in interest with standing to bring such objection or
  A Professional Corporation




                                                                       11 proceeding, and to consider any objection to claim or interest whether such objection is filed prior
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 or subsequent to the Effective Date, (c) determine the extent, validity, and priority of any lien

                                                                       13 asserted against property of the Debtor or property of the Estate, (d) construe and take any action

                                                                       14 to enforce the Plan, the Confirmation Order, and any other order of the Bankruptcy Court, (e)
SulmeyerKupetz,




                                                                       15 issue such orders as may be necessary for the implementation, execution, performance, and

                                                                       16 consummation of the Plan and the Confirmation Order, and all matters referred to in the Plan and

                                                                       17 the Confirmation Order, (f) determine matters that may be pending before the Bankruptcy Court in

                                                                       18 the Chapter 11 case on or before the Effective Date with respect to any person or entity, (g)

                                                                       19 determine, to the extent necessary, any and all applications for allowance of compensation of fees

                                                                       20 and reimbursement of expenses of professionals for the period on or before the Effective Date, (h)

                                                                       21 determine any request for payment of an Administrative Expense Claim (including, but not limited

                                                                       22 to, any Professional Claims and Cure Claims), (i) determine motions for the rejection, assumption,

                                                                       23 or assumption and assignment of executory contracts or unexpired leases filed before the Effective

                                                                       24 Date and the allowance of any claims resulting therefrom, (j) determine all applications, motions,

                                                                       25 adversary proceedings, contested matters, and any other litigated matters instituted during the

                                                                       26 pendency of the Chapter 11 case whether commenced before, on, or after the Effective Date,

                                                                       27 including, but not limited to, avoidance power actions, (k) modify the Plan under Section 1127 of

                                                                       28 the Bankruptcy Code in order to remedy any apparent defect or omission in the Plan or to

                                                                            CKW 2686315v2                                    59
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 65 of 148



                                                                        1 reconcile any inconsistency in the Plan so as to carry out its intent and purpose, (l) issue

                                                                        2 injunctions, or to take such other actions or make such other orders as may be necessary or

                                                                        3 appropriate to restrain interference with the Plan and the Confirmation Order, or the execution or

                                                                        4 implementation by any person or entity of the Plan or the Confirmation Order, (m) issue such

                                                                        5 orders in aid of consummation of the Plan or the Confirmation Order, notwithstanding any

                                                                        6 otherwise applicable non-bankruptcy law, with respect to any person or entity, to the fullest extent

                                                                        7 authorized by the Bankruptcy Code or Bankruptcy Rules, and (n) enter a final decree closing the

                                                                        8 Chapter 11 case.

                                                                        9                   2.     Implementation of the Plan. The Debtor intends to request that the
                                                                       10 Confirmation Order include (a) a finding by the Bankruptcy Court that Bankruptcy Rule 3020(e)
  A Professional Corporation




                                                                       11 shall not apply to the Confirmation Order, (b) the Bankruptcy Court’s authorization for the Post-
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Confirmation Debtor to implement the Plan immediately after entry of the Confirmation Order,

                                                                       13 and (c) the Bankruptcy Court's authorization for the Post-Confirmation Debtor to enter into the

                                                                       14 Cloverdale Sublease as of October 2019.
SulmeyerKupetz,




                                                                       15                   3.     Other Courts of Competent Jurisdiction. If the Bankruptcy Court abstains

                                                                       16 from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any

                                                                       17 matter arising out of the Plan, such abstention, refusal or failure of exercise shall have not effect

                                                                       18 upon and shall not control, prohibit or limit the exercise of jurisdiction by any other court having

                                                                       19 competent jurisdiction with respect to such matter.

                                                                       20                   4.     Setoffs, Recoupment, and Defenses. Nothing contained herein shall

                                                                       21 constitute a waiver or release by the Debtor, the Post-Confirmation Debtor or the Estate of any

                                                                       22 rights of setoff or recoupment, or of any defense, any of them may have with respect to any Claim

                                                                       23 or Interest (including, without limitation, rights under Section 502(d) of the Bankruptcy Code).

                                                                       24 Pursuant to Section 553 of the Bankruptcy Code or applicable non-bankruptcy law, the Post-

                                                                       25 Confirmation Debtor, on behalf of the Estate, may setoff against any Allowed Claim and

                                                                       26 distribution to be made pursuant to the Plan on account of such Allowed Claim before any

                                                                       27 distribution is made on account of such Allowed Claim, any pre-Petition Date or post-Petition

                                                                       28 Date account stated, claim, right or cause of action which the Post-Confirmation Debtor or the

                                                                            CKW 2686315v2                                    60
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 66 of 148



                                                                        1 Estate may possess against the holder of such Allowed Claim. Neither the failure to effect such

                                                                        2 setoff nor the allowance of any claim will constitute a waiver or release by the Post-Confirmation

                                                                        3 Debtor or the Estate of any such account, claim, right, and cause of action that the Post-

                                                                        4 Confirmation Debtor or the Estate may possess against the holder of such Allowed Claim. To the

                                                                        5 extent that the Post-Confirmation Debtor fails to effect a valid setoff with a creditor and seeks to

                                                                        6 collect a claim from such creditor after a distribution to such creditor pursuant to the Plan, the

                                                                        7 Post-Confirmation Debtor will be entitled to full recovery on its claim against such creditor,

                                                                        8 notwithstanding any payment on the creditor’s Allowed Claim pursuant to the Plan.

                                                                        9                   5.     Withdrawal or Revocation of the Plan. The Debtor reserves the right to
                                                                       10 revoke or withdraw the Plan prior to the Confirmation Date. If the Plan is revoked or withdrawn,
  A Professional Corporation




                                                                       11 or if the Confirmation Date does not occur, the Plan shall have no force and effect and in such
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 event nothing contained herein shall be deemed to constitute a waiver or release of any claims by

                                                                       13 or against the Debtor, the Estate or any other entity, or to prejudice in any other manner the rights

                                                                       14 of the Debtor, the Estate, or any other entity, in further proceedings involving the Debtor and the
SulmeyerKupetz,




                                                                       15 Estate, and specifically shall not modify or affect the rights of any party under any prior orders of

                                                                       16 the Bankruptcy Court.

                                                                       17                   6.     Failure of Effective Date. In the event the Effective Date does not occur,

                                                                       18 nothing in this Plan shall be binding on the Debtor, the Estate, or any other entity, or otherwise be

                                                                       19 of any force and effect.

                                                                       20                   7.     Successors and Assigns. The rights, benefits and obligations of any entity

                                                                       21 named or referred to in the Plan shall be binding on, and shall inure to the benefit of, the heirs,

                                                                       22 executors, administrators, successors and/or assigns of such entity.

                                                                       23                   8.     Governing Law. Except to the extent that federal law (including the

                                                                       24 Bankruptcy Code or Bankruptcy Rules) is applicable, the rights and obligations arising under the

                                                                       25 Plan shall be governed by and construed and enforced in accordance with the laws of the state of

                                                                       26 California without giving effect to the principles of conflicts of laws thereof.

                                                                       27                   9.     Notices. All notices, requests or demands for payments by parties in

                                                                       28 interest to the Post-Confirmation Debtor and/or the Disbursing Agent, as applicable, under or in

                                                                            CKW 2686315v2                                    61
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                                    Main Document    Page 67 of 148



                                                                        1 connection with this Plan shall be in writing and served either by (a) certified mail, return receipt

                                                                        2 requested, postage prepaid, (b) hand delivery, or (c) reputable overnight delivery service, all

                                                                        3 charges prepaid, and shall be deemed to have been given when received by the following parties:

                                                                        4               The Post-Confirmation Debtor/ Disbursing Agent:

                                                                        5               David Redlener
                                                                                        1134 S. Crest Dr.
                                                                        6               Los Angeles, CA 90035
                                                                                        Tel: 310-531-3400
                                                                        7               Fax: 614-462-8237
                                                                                        E-mail: david@powerlend.com
                                                                        8
                                                                                        Attorneys for Post-Confirmation Debtor/ Disbursing Agent:
                                                                        9
                                                                                        David S. Kupetz, Esq.
                                                                       10               Asa S. Hami, Esq.
                                                                                        Claire K. Wu, Esq.
  A Professional Corporation




                                                                       11               SulmeyerKupetz, A Professional Corporation
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                        333 South Grand Avenue, Suite 3400
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12               Los Angeles, California 90071
                                                                                        Tel: (213) 626-2311
                                                                       13               Fax: (213) 629-4520
                                                                                        E-mail: ahami@sulmeyerlaw.com; ckwu@sulmeyerlaw.com
                                                                       14
                                                                                    Any of the above may, from time to time, change its address for future notices and other
SulmeyerKupetz,




                                                                       15
                                                                            communications hereunder by filing a notice of the change of address with the Bankruptcy Court or
                                                                       16
                                                                            by giving notice of the change of address in writing to creditors and interest holders.
                                                                       17
                                                                                            10.    Severability. Except as to terms that would frustrate the overall purposes of
                                                                       18
                                                                            the Plan, should any provision in the Plan be determined to be unenforceable, such determination
                                                                       19
                                                                            shall in no way limit or affect the enforceability and operative effect of any or all other provisions
                                                                       20
                                                                            of the Plan.
                                                                       21
                                                                                            11.    Interpretation, Rules of Construction and Computation of Time.
                                                                       22
                                                                                                   (a)     The provisions of the Plan shall control over any descriptions thereof
                                                                       23
                                                                            contained in the DS.
                                                                       24
                                                                                                   (b)     Any term used in the Plan that is not defined in the Plan or the
                                                                       25
                                                                            Appendix of Defined Terms, but that is used in the Bankruptcy Code or the Bankruptcy Rules, shall
                                                                       26
                                                                            have the meaning assigned to that term in (and shall be construed in accordance with the rules of
                                                                       27
                                                                            construction under) the Bankruptcy Code or the Bankruptcy Rules, as applicable. Without limiting
                                                                       28

                                                                            CKW 2686315v2                                     62
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                   Main Document    Page 68 of 148



                                                                        1 the foregoing, the rules of construction set forth in Section 102 of the Bankruptcy Code shall apply

                                                                        2 to the Plan, unless superseded herein. In the event of any inconsistency between the definition of a

                                                                        3 capitalized term as defined in the Appendix of Definitions (Exhibit A) and as may be defined in the

                                                                        4 Plan or DS, the definition in the Appendix of Definitions shall control.

                                                                        5                         (c)     Unless specified otherwise in a particular reference, all references in

                                                                        6 the Plan and DS to Sections and Exhibits are references to Sections and Exhibits of or to the Plan

                                                                        7 and DS.

                                                                        8                         (d)     Any reference in the Plan to a contract, document, instrument, release,

                                                                        9 certificate, indenture or other agreement being in a particular form or on particular terms and
                                                                       10 conditions means that such document shall be substantially in such form or substantially on such
  A Professional Corporation




                                                                       11 terms and conditions.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                         (e)     Any reference in the Plan or DS to an existing document or Exhibit
                                                                       13 means such document or Exhibit as it may have been amended, restated, modified or supplemented

                                                                       14 as of the Effective Date without limitation to the provisions set forth in the Plan or DS.
SulmeyerKupetz,




                                                                       15                         (f)     Captions and headings to Sections and Exhibits in the Plan and DS are
                                                                       16 inserted for convenience of reference only and shall neither constitute a part of the Plan or DS nor in

                                                                       17 any way affect the interpretation of any provisions thereof.

                                                                       18                         (g)     In computing any period of time prescribed or allowed by the Plan or
                                                                       19 DS, the provisions of Bankruptcy Rule 9006(a) shall apply.

                                                                       20                         (h)     All Exhibits and schedules to the Plan or DS are incorporated into the
                                                                       21 Plan or DS, and shall be deemed to be included in the Plan or DS, regardless of when filed.

                                                                       22                         (i)     Where applicable, references to the singular shall include the plural,
                                                                       23 and vice-versa, and pronouns stated in the masculine, feminine or neuter gender shall include the

                                                                       24 masculine, the feminine and the neuter gender.

                                                                       25                         (j)     The words “herein” and “hereto” refer to the Plan or DS in its entirety
                                                                       26 rather than to a particular portion of the Plan or DS.

                                                                       27                   12.   No Admissions. Notwithstanding anything to the contrary, nothing

                                                                       28 contained in the Plan or DS will be deemed to be an admission by the Debtor or Post-

                                                                            CKW 2686315v2                                   63
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20            Desc
                                                                                                    Main Document    Page 69 of 148



                                                                        1 Confirmation Debtor with respect to any matter set forth herein, including without limitation,

                                                                        2 liability on any claim or the validity, priority, or the classification of a claim.

                                                                        3

                                                                        4

                                                                        5

                                                                        6

                                                                        7

                                                                        8

                                                                        9
                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                            CKW 2686315v2                                     64
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                                                                                                    Main Document    Page 70 of 148



                                                                        1 XX.       DECLARATION IN SUPPORT OF DISCLOSURE STATEMENT AND PLAN

                                                                        2           I, David Redlener, declare under penalty of perjury under the laws of the United States of

                                                                        3 America that the following statements are true and correct based upon my personal knowledge.

                                                                        4           1.      The name of the individuals who prepared this Disclosure Statement, Plan, and/or

                                                                        5 accompanying exhibits are the Debtor's bankruptcy counsel (David S. Kupetz, Asa S. Hami, and

                                                                        6 Claire K. Wu of SulmeyerKupetz) and the Debtor's financial advisors (Donald A. Stukes of ASI

                                                                        7 Advisors, LLC). These professionals prepared the Disclosure Statement, Plan, and accompanying

                                                                        8 exhibits with my assistance and the assistance of the Debtor's other employees, who provided

                                                                        9 information, financial projection assumptions, and other data necessary, and which was used, for
                                                                       10 preparation and completion of the Disclosure Statement, Plan, and accompanying exhibits.
  A Professional Corporation




                                                                       11           2.      The source of all financial data is the Debtor.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           3.      All facts and representations in the Plan and Disclosure Statement are true to the
                                                                       13 best of my knowledge.

                                                                       14           4.      No fact material to a claimant or equity security holder in voting to accept or reject
SulmeyerKupetz,




                                                                       15 the proposed Plan has been omitted.

                                                                       16           5.      The name of the person who assisted preparing the cash flow projections and the

                                                                       17 other financial documents is Donald A. Stukes of ASI Advisors, LLC ("ASI"), together with me

                                                                       18 and other employees of the Debtor. More particularly, Mr. Stukes was the professional at ASI

                                                                       19 who was primarily responsible for assisting me in the compilation of the financial projections,

                                                                       20 hypothetical liquidation analysis, and related assumptions, which was collectively compiled in

                                                                       21 coordination and consultation with the Debtor and its bankruptcy counsel. Such projections were

                                                                       22 compiled based upon assumptions, data, information, and financial records prepared by the

                                                                       23 Debtor. ASI is not auditing or verifying the source information provided by the Debtor. The

                                                                       24 procedures ASI performed were substantially less in scope than an examination or audit, the

                                                                       25 objective of which is the expression of an opinion on financial information. ASI's primary role in

                                                                       26 assisting in the compilation of the projections was to analyze the assumptions, data, and

                                                                       27 information provided by the Debtor and assist in compiling this information into a consolidated

                                                                       28 financial projection model.

                                                                            CKW 2686315v2                                     65
                                                                      Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20              Desc
                                                                                                   Main Document    Page 71 of 148



                                                                        1           6.      The accounting method used to prepare the cash flow projections and the other

                                                                        2 financial documents are based upon generally accepted accounting principles and are consistent

                                                                        3 with the Debtor's historical financial information.

                                                                        4

                                                                        5 Signature: ____________________________               Print Name: David Redlener______________

                                                                        6 Title: CEO____________________________                       September 26, 2019
                                                                                                                                Date: ________________________________

                                                                        7

                                                                        8

                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18
                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                            CKW 2686315v1                                   66
                                                                      Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                                                                                    Main Document    Page 72 of 148



                                                                        1                         BALLOT FOR ACCEPTING OR REJECTING PLAN

                                                                        2           One Way Loans, LLC, d/b/a PowerLend (the “Debtor”) filed a First Amended Plan of

                                                                        3 Liquidation (the "Plan") on September 27, 2019. By this ballot you will decide whether to accept or

                                                                        4 reject this Plan.

                                                                        5           The Plan referred to in this ballot can be confirmed by the Court and thereby bind you if it is

                                                                        6 accepted by the holders of two-thirds in amount and more than one-half in number of claims in each

                                                                        7 class and the holders of two-thirds in amount of equity security interests in each class voting on the

                                                                        8 Plan.

                                                                        9           If the requisite acceptances are not obtained, the Court may nevertheless confirm the Plan if
                                                                       10 the Court finds that the Plan accords fair and equitable treatment to the class or classes rejecting it
  A Professional Corporation




                                                                       11 and otherwise satisfies the requirements of 11 U.S.C. § 1129(b) (West 2004 & Supp. 2006).
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13       The undersigned, a creditor with an asserted allowed claim in the amount of $ ______________.

                                                                       14                   [ ] Accepts the Plan                         [ ] Rejects the Plan
SulmeyerKupetz,




                                                                       15 Print or type name:

                                                                       16 State which class you are a member of:

                                                                       17 Signed:

                                                                       18 If appropriate, by:                                     as
                                                                       19 Address:

                                                                       20

                                                                       21

                                                                       22 Return this ballot on or before October ___, 2019 to Claire K. Wu, SulmeyerKupetz, A Professional

                                                                       23 Corporation, 333 S. Grand Avenue, Suite 3400, Los Angeles, California 90071; Facsimile: 213-629-

                                                                       24 4520; e-mail: ckwu@sulmeyerlaw.com.

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                            CKW 2686315v2                                    67
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 73 of 148




                         EXHIBIT A
Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                             Main Document    Page 74 of 148



                                           EXHIBIT A

                                APPENDIX OF DEFINITIONS

        As used in the “Disclosure Statement and Chapter 11 Plan of Liquidation for One Way
Loans, LLC” to which this Appendix of Definitions is attached (“DS and Plan”) or any exhibits
to the DS and Plan, the following capitalized terms shall have the meanings specified below:

        1.      Administrative Expense Claim. Any right to payment constituting a cost or
expense of administration of the Bankruptcy Case that is entitled to priority under Sections
503(b) and 507(a)(1) of the Bankruptcy Code, including, without limitation, (a) any actual and
necessary costs and expenses of preserving the Estate, (b) any actual and necessary costs and
expenses of operating the business of the Debtor during the pendency of the Bankruptcy Case,
(c) any expenses or obligations incurred or assumed by the Debtor as a debtor in possession
during the pendency of the Bankruptcy Case in connection with the conduct of its business or for
the acquisition or lease of property or the rendition of services to the Debtor as a debtor in
possession, (d) any allowances of compensation and reimbursement of expenses to the extent
allowed by Final Order under Sections 330 or 503 of the Bankruptcy Code, to the extent incurred
prior to the Effective Date, and (e) any fees or charges assessed against the Estate under Section
1930, chapter 123, title 28, United States Code.

         2.     Allowed. (a) With respect to a Claim, any Claim or portion thereof (i) proof of
which has been timely filed with the Bankruptcy Court pursuant to the Bankruptcy Code, the
Bankruptcy Rules, a Final Order, or other applicable bankruptcy law as to which either (x) no
objection to the allowance thereof has been filed within the period of limitation fixed by the
Plan, the Bankruptcy Code, the Bankruptcy Rules, or a Final Order, or (y) any objection to its
allowance has been settled, withdrawn, waived through payment, or denied by a Final Order; or
(ii) as to which no proof of claim has been filed but which has not been listed in the schedules as
unliquidated, disputed, or contingent; or (iii) that is expressly allowed pursuant to the terms of
this Plan or otherwise allowed by a Final Order; or (b) with respect to any claim arising from the
recovery of property so recovered, denied or avoided, as the case may be, if, within thirty (30)
calendar days after the judgment for the recovery of money or property, or after the judgment
that denied or avoids any such interest, becomes a Final Order, the holder thereof has filed a
proof of claim with the Court respecting such claim and has fully satisfied such judgment; or (c)
with respect to an Administrative Expense Claim, any Administrative Expense Claim (i) that
requires Bankruptcy Court approval as a precondition to payment, such amount as shall be
allowed by a Final Order; or (ii) as to which a timely written request for payment has been made
in accordance with any bar date on such requests set by the Bankruptcy Court (if such written
request is required), and in each case as to which the Debtor, the Post-Confirmation Debtor, the
Disbursing Agent, or any other party in interest (x) has not filed a timely objection or (y) has
filed a timely objection and such objection has been settled, withdrawn, waived through
payment, or has been denied by a Final Order. Unless otherwise specified in the Plan, “Allowed
Claim” shall not include interest, penalties, or other charges accruing on a claim from and after
the Petition Date; provided, however, that an “Allowed Secured Claim” shall, to the extent
allowable under Section 506(b) of the Bankruptcy Code through a Final Order and not otherwise
precluded under the Plan, include interest and, if provided for by the agreement under which
such Claim arose, reasonable fees, costs, or charges provided for under the agreement under

CKW\ 2666963v2                                   1

                                                                                              0068
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                              Main Document    Page 75 of 148



which such Claim arose.

        3.      Avoidance Actions. Individually and collectively, all avoidance or recovery
actions of the Debtor, the debtor in possession, and the Estate under Sections 542, 544, 545, 546,
547, 548, 549, 550, 551, and/or 553 of the Bankruptcy Code, or under similar or related state or
federal statutes and common law, including, without limitation, fraudulent transfer or
conveyance laws, whether or not such actions are pending on the Effective Date or are thereafter
asserted or commenced by the Trustee, the Debtor, the Post-Confirmation Debtor, or the
Disbursing Agent, as applicable, against any entity, and whether asserted or unasserted as of the
Effective Date.

       4.       Ballot. Each of the ballot form or forms distributed to each holder of an impaired
claim (entitled to vote) on which such holder is to indicate acceptance or rejection of the Plan.

        5.      Bankruptcy Case. The case pending in the Bankruptcy Court under Chapter 11
of the Bankruptcy Code in which One Way Loans, LLC, a California limited liability company,
is the debtor and debtor in possession.

       6.        Bankruptcy Code. The Bankruptcy Reform Act of 1978, as amended, and as
codified in title 11 of the United States Code.

        7.      Bankruptcy Court. The United States Bankruptcy Court for the Central District
of California, Los Angeles Division.

        8.      Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure, as promulgated
by the United States Supreme Court and the Official Bankruptcy Forms, as amended, the Federal
Rules of Civil Procedure, as amended, as applicable to the Bankruptcy Case or proceedings
therein, and all local rules adopted by the Bankruptcy Court, as applicable to the Bankruptcy
Case or proceedings therein, as the case may be.

       9.     Business Day. Any day other than a Saturday, Sunday or legal holiday set forth
in Rule 9006(a) of the Bankruptcy Rules.

        10.      Cash. Legal tender of the United States of America.

        11.     Causes of Action. Any and all actions, causes of action, choses in action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, covenants, controversies,
agreements, promises, variances, trespasses, damages, judgments, third-party claims,
counterclaims, cross-claims, avoidance actions, rights to recovery, rights to legal remedies, rights
to equitable remedies, rights to payment, and demands whatsoever, whether known or unknown,
reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured and whether asserted or
assertable directly or indirectly or derivatively, in law, admiralty or equity or otherwise.

        12.    Claim. (a) Any right to payment from the Debtor or against any property of the
Estate, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured,
known or unknown; or (b) any right to an equitable remedy for breach of performance if such

CKW\ 2666963v2                                   2

                                                                                              0069
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                              Main Document    Page 76 of 148



breach gives rise to a right of payment from the Debtor or against any property of the Estate,
whether or not such right to an equitable remedy is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured,
known or unknown; or (c) any claim against the Estate of a kind specified in Sections 502(g),
502(h) or 502(i) of the Bankruptcy Code.

        13.      Claimant. The holder of a Claim.

       14.     Claims Bar Date. The March 15, 2019, deadline for filing proofs of claim,
including, but not limited to, claims under 11 U.S.C. § 503(b)(9), with exceptions set forth in
mandatory Court form F 3003-1.NOTICE.BARDATE.

        15.     Collateral. Any property or interest in property of the Estate that is subject to a
valid and enforceable lien to secure the payment or performance of a claim, which lien is not
subject to avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code
or applicable state law.

       16.    Confirmation Date. The date on which the Confirmation Order is entered on the
docket maintained by the clerk of the Bankruptcy Court with respect to the Bankruptcy Case.

       17.    Confirmation Hearing. The hearing on confirmation of the Plan pursuant to
Section 1128 of the Bankruptcy Code, as the same may be continued from time to time.

        18.    Confirmation Order. The order entered by the Bankruptcy Court confirming the
Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.

        19.      Court. The Bankruptcy Court.

      20.    Creditor. Any entity that holds a Claim against the Debtor that arose or is
deemed to have arisen on or before the Petition Date.

        21.   Cure Claim. The claim to be paid to cure any defaults or other outstanding
amounts under any unexpired lease or executory contract as required under 11 U.S.C. § 365(b)
for the assumption of such unexpired lease or executory contract.

        22.     Debtor. One Way Loans, LLC, a California limited liability company, whether in
its corporate capacity or its capacity as a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code.

        23.     Debtor Equity Interests (or Equity Interests). The interests arising from the
ownership of any Interest, membership interests, or shares of capital stock, whether preferred or
common, of One Way Loans, LLC, a California limited liability company, authorized or issued
prior to the Effective Date, or from rights or claims to acquire or sell any such One Way Loans,
LLC, a California limited liability company, Interest, membership interests or capital stock, and
any and all rights or claims arising with respect to the purchase, sale, or issuance of any such
One Way Loans, LLC, a California limited liability company, Interest, membership interests or
capital stock, or with respect to any non-dilution rights, options, warrants, stock appreciation
rights, or similar rights or instruments, contractual or otherwise, granted with respect thereto.

CKW\ 2666963v2                                   3

                                                                                             0070
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                              Main Document    Page 77 of 148



        24.    DIP Financing Orders. Collectively: (a) the “Interim Order (1) Authorizing
Debtor to Obtain Post-Petition Financing Pursuant to 11 U.S.C. § 364; (2) Granting Liens and
Superpriority Administrative Expense Claim; (3) Modifying the Automatic Stay; (4) Scheduling
a Final hearing; and (5) Granting Related Relief” [Dkt. No. 115], entered by the Court in the
Bankruptcy Case on March 18 2019; and (b) the “Final Order on 'Emergency Motion of Debtor
and Debtor in Possession for Entry of Interim and Final Orders: (1) Authorizing Debtor to
Obtain Post-Petition Financing Pursuant to 11 U.S.C. § 364; (2) Granting Liens and
Superpriority Administrative Expense Claim; (3) Modifying the Automatic Stay; (4) Scheduling
a Final Hearing; and (5) Granting Related Relief” [Dkt. No. 123].

        25.      Disallowed. (a) When used with respect to a Claim, (i) a Claim, or any portion
thereof, that is disallowed by a Final Order or which is withdrawn, in whole or in part, by the
holder thereof, (ii) a Claim listed by the Debtor in its schedules at zero or as contingent, disputed,
or unliquidated and as to which no proof of claim is timely filed or deemed timely filed with the
Bankruptcy Court pursuant to the Bankruptcy Code, the Bankruptcy Rules, a Final Order, other
applicable bankruptcy law, or the Plan, or (iii) a Claim not listed on the schedules and as to
which no proof of claim has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code, the Bankruptcy Rules, a Final Order, other applicable
bankruptcy law, or the Plan; or (b) with respect to an Administrative Expense Claim that requires
Bankruptcy Court approval as a precondition to payment, such amount as shall be disallowed by
Final Order.

       26.     Disbursing Agent. The Post-Confirmation Debtor, or any other Person
designated to serve as disbursing agent under the Plan.

       27.     Disclosure Statement (or DS). The written Disclosure Statement (including,
without limitation, all exhibits and schedules thereto or reference therein) that relates to the Plan
as approved by the Bankruptcy Court pursuant to Section 1125 of the Bankruptcy Code and
Bankruptcy Rule 3017, as it may be amended, modified, supplemented and restated from time to
time.

         28.    Disputed. With respect to a Claim, any such claim proof of which has been filed
with the Bankruptcy Court and (a) which is listed on the schedules at zero or as unliquidated,
disputed or contingent, and which has not been resolved by written agreement of the parties or a
Final Order, or (b) as to which the Debtor or any other party in interest has filed an objection in
accordance with the Bankruptcy Code, the Bankruptcy Rules, and this Plan, which objection has
not yet been settled, withdrawn, waived through payment, or denied by a Final Order. Prior to
(a) the time an objection is filed and (b) expiration of the time within which an objection to such
claim must be filed as established by this Plan or a Final Order, a Claim shall be considered a
Disputed Claim to the extent that the amount of such Claim specified in a proof of claim exceeds
the amount of such Claim scheduled by the Debtor as undisputed, non-contingent and liquidated.

       29.    Disputed Claims Reserve. The reserve, if any, established for Disputed Claims
in accordance with the Plan.

       30.     Distribution. The cash or property to be paid or distributed under the Plan to
holders of Allowed Claims or Allowed Interests on account of Allowed Claims or Allowed

CKW\ 2666963v2                                    4

                                                                                                0071
Case 2:18-bk-24572-SK          Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                               Main Document    Page 78 of 148



Interests.

       31.   Distribution Date. The date on which Distributions are to be made by the
Disbursing Agent pursuant to the Plan.

        32.      Effective Date. The first Business Day that the Confirmation Order becomes a
Final Order, subject to any conditions precedent set forth in the Plan, or such other earlier date
after entry of the Confirmation Order selected by the Debtor in its sole and absolute discretion.

       33.     Entity. An individual, a corporation, a partnership, an association, a joint stock
company, a joint venture, an estate, a trust, an unincorporated organization, a government or any
subdivision thereon or any other entity.

       34.   Estate. The estate of the Debtor created by Section 541 of the Bankruptcy Code
upon the commencement of the Bankruptcy Case.

      35.    Final Distribution. With respect to an Allowed Claim, a final Distribution that is
made on account of such Allowed Claim.

        36.      Final Confirmation Order. A Confirmation Order that is a Final Order.

       37.      Final Order. An order or judgment of the Bankruptcy Court, or of any court of
competent jurisdiction, which has not been reversed, stayed, modified, or amended, and as to
which (a) the time to appeal, petition for certiorari, or move for re-argument or rehearing has
expired, and as to which no appeal, petition for certiorari, or other proceeding for re-argument or
rehearing shall then be pending; (b) any right to appeal, petition for certiorari, re-argument, or
rehearing shall have been waived in writing in form and substance satisfactory to the Debtor or
Post-Confirmation Debtor (as the case may be); or (c) any appeal, petition for certiorari, re-
argument or rehearing has been resolved by the highest court to which the order or judgment was
appealed timely or from which certiorari, re-argument, or rehearing was sought.

         38.    General Unsecured Claim. A non-priority, unsecured Claim against the Debtor
that is not a Secured Claim, an Administrative Expense Claim, a Priority Wage Claim, a Priority
Tax Claim, a post-Confirmation Date Claim, or an Interest.

       39.     Governmental Unit. A governmental unit as such term is defined in Section
101(27) of the Bankruptcy Code.

        40.   Impaired. With respect to any Claim or Interest, shall have the meaning set forth
in Section 1124 of the Bankruptcy Code.

        41.      Interest. Any legal, equitable, or contractual interest in the Debtor represented
by, related to, or arising from membership interests or preferred or common stock in or of the
Debtor (including any non-dilution right or any option, warrant or right to acquire, purchase, sell
or subscribe any such interest) authorized and issued prior to the Confirmation Date and
outstanding on the Confirmation Date.

        42.      Lien. Any security interest, charge against, encumbrance upon or other interest in

CKW\ 2666963v2                                   5

                                                                                               0072
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                              Main Document    Page 79 of 148



property, the purpose of which is to secure repayment of a debt or performance of an obligation.

       43.    Penalty Claim. A Claim for any fine, penalty, forfeiture or damages which is not
in compensation for actual pecuniary loss suffered by the holder of such Claim.

        44.      Person. A person as such term is defined in Section 101(41) of the Bankruptcy
Code.

       45.     Petition Date. December 17, 2018, the date on which the Debtor filed its
voluntary petition for relief commencing the Bankruptcy Case under Chapter 11 of the
Bankruptcy Code.

       46.      Plan. The Debtor’s Chapter 11 plan of liquidation (including the Plan Documents
and exhibits hereto), as it may be amended, supplemented or otherwise modified from time to
time thereafter, and all exhibits and schedules to the foregoing, as the same may be in effect at
the time such reference becomes operative.

        47.    Plan Documents. Any agreements, documents, and/or instruments to be
executed, delivered, filed, recorded, or issued on or as of the Effective Date as contemplated by,
and in furtherance of, this Plan.

        48.      Plan Proponent (or Proponent). The Debtor, as the proponent of the Plan.

        49.    Post-Confirmation Debtor. The Debtor, in accordance with the terms and
provisions of the Plan, on and after the Effective Date. Wherever in the Plan “Post-
Confirmation” precedes the name of the Debtor, it shall mean the Debtor on and after the
Effective Date.

      50.    Preference Claims. Reserved Claims arising under section 547 of the
Bankruptcy Code and other similar statutes and provisions under state law.

      51.    Priority Tax Claim. A Claim to the extent the Claim is entitled to priority in
payment under Section 507(a)(8) of the Bankruptcy Code.

      52.    Priority Wage Claim. A Claim to the extent the Claim is entitled to priority in
payment under Sections 507(a)(4) and (a)(5) of the Bankruptcy Code.

       53.    Professionals. Those entities employed pursuant to an order of the Bankruptcy
Court under Section 327, 328, 330, or 1103 of the Bankruptcy Code.

        54.     Pro Rata. At any particular time, the proportion that the face amount of a Claim
in a particular Class bears to the aggregate face amount of all Claims (including Disputed
Claims, but excluding Disallowed Claims) in such Class, unless the Plan provides otherwise.

       55.     Projection Period. The period of time over which the financial projections
supporting the DS and Plan extend, as the same may be amended, supplemented, or modified.

        56.      Real Property Lease. The Debtor’s lease of non-residential real property that

CKW\ 2666963v2                                   6

                                                                                             0073
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                              Main Document    Page 80 of 148



was unexpired (within the meaning under 11 U.S.C. § 365) as of the Petition Date.

        57.    Regulatory Approvals. Notifications, consents, and other authorizations made
with or to be obtained from any regulatory authority that are necessary or required to operate the
Debtor’s business, as currently operated, after the Effective Date.

       58.    Regulatory Authority. Any governmental unit with jurisdiction over the
Debtor’s business (including the Bankruptcy Court).

      59.    Rejected Lease. Any Real Property Lease that has been rejected during the
Bankruptcy Case.

         60.    Reserved Claims. All claims and causes of action (whether currently pursued or
prosecuted, to be pursued or prosecuted in the future, or otherwise) not released pursuant to the
Plan for prosecution or resolution, including all claims, torts, demands, actions or causes of
action of any kind or nature whatsoever, whether known or unknown, that the Debtor, debtor in
possession, or the Estate may have, except to the extent that such rights, claims, and causes of
action are expressly released in the Plan or other orders of the Bankruptcy Court, including
without limitation, (a) all rights pursuant to Sections 542, 544, 545, 551, 546, and 553 of the
Bankruptcy Code, (b) all preference claims pursuant to Section 547 of the Bankruptcy Code, (c)
all fraudulent transfer claims pursuant to Section 548 of the Bankruptcy Code, (d) all claims
relating to post-petition transactions under Section 549 of the Bankruptcy Code, (e) all claims
recoverable under Section 550 of the Bankruptcy Code, (f) all claims against any third party on
account of an indebtedness or any other claim owed to or in favor of the Debtor or the Estate, (g)
all defenses, counterclaims, third party claims, offset claims, rights of recoupment, causes of
action for equitable or contractual subordination, indemnity claims and coverage claims arising
out of or related to any claim against the Debtor, whether based on the Bankruptcy Code or any
applicable law, (h) all claims related to taxes, and rights to file tax returns and amended returns
and to seek tax determinations, including, without limitation, tax loss carryback claims, net
operating loss claims, determinations of basis or depreciation, overpayment claims, offset and
counterclaims, (i) all claims, causes of action and defenses against or with respect to financial
institutions and any other person for the turnover of funds of, or due to, the Estate, (j) all rights,
causes of action, defenses, claims, powers, privileges and licenses of the Estate and the Debtor,
and (k) all causes of action, claims and defenses arising under the Plan and the Bankruptcy Code.

         61.    Schedules. The schedules of assets and liabilities and the statement of financial
affairs filed by the Debtor with the Bankruptcy Court pursuant to Section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, as they may be, or have been, amended, supplemented or
otherwise modified from time to time in accordance with Bankruptcy Rule 1009 or orders of the
Bankruptcy Court.

        62.     Secured Claim. A Claim (other than an Administrative Expense Claim) that is
secured by a lien on collateral to the extent of the value, as of the Effective Date or such later
date as the Bankruptcy Court determines is appropriate, of such collateral (a) as set forth in the
Plan, (b) as agreed to by the holder of such Claim and the Debtor, the Post-Confirmation Debtor,
or the Disbursing Agent, as the case may be, or (c) as determined pursuant to a Final Order in
accordance with Section 506 of the Bankruptcy Code or, in the event, that such Claim is subject

CKW\ 2666963v2                                    7

                                                                                                0074
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20           Desc
                              Main Document    Page 81 of 148



to setoff under Section 553 of the Bankruptcy Code, to the extent of such setoff.

        63.      Unimpaired. When used with reference to a claim or class, means such a claim
or class that is not an impaired claim or class.

        64.      United States Trustee. The Office of the United States Trustee.

        65.    Unsecured Claim. Any Claim that is not an Administrative Expense Claim, a
Priority Tax Claim, a Priority Wage Claim, or a Secured Claim.




CKW\ 2666963v2                                   8

                                                                                         0075
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 82 of 148




                         EXHIBIT B
                                            Case 2:18-bk-24572-SK              Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                       Desc
                                                                               Main Document    Page 83 of 148

                                                                                     Exhibit B - All GUCs

                                                                 PWC (Non-
Claimant                      Priority WC   Insider   Claim       Insider)     PWC (Insider)   Priority Tax   Non-Insider GUC   Insider GUC     Filed Amount    Proof of Claim #          Disputed
Michael Silberman                   Y          Y      $127,945                       $12,850                               $0        $115,095                                                No
Branch Management Group                               $112,500                                                      $112,500                        $112,500           2                     No
Jorge Aroche                                          $100,000                                                      $100,000                                                                 No
Lead Economy LLC                                       $70,620                                                        $70,620                         $70,620         10                     No
Harinder Rana                      Y           Y       $56,050                      $12,850                                          $43,200                                                 No
David Redlener                     Y           Y       $42,750                      $12,850                               $0         $29,900                                                 No
First Associates                                       $39,250                                                       $39,250                                                                 No
Zero Parallel LLC                                      $29,688                                                       $29,688                          $29,688          9                     No
Erika Harvel                       Y           Y       $28,545                      $12,850                                          $15,695                                                 No
Visa                                                   $25,814                                                       $25,814                                                                 No
Sebastian                                              $22,800                                                       $22,800                                                                 No
defi Solutions                                         $20,238                                                       $20,238                                                                 No
Nemo Withana                       Y                   $19,477       $12,850                                          $6,627                                                                 No
Ernesto Conder                     Y                   $17,150       $12,850                                          $4,300                                                                 No
Effortless Office                                      $14,555                                                            $0                                                       No (Paid as Part of Cure)
Dylan Cohen                        Y                   $14,450       $12,850                                          $1,600                                                                 No
CF Culver City Tax                                     $12,865                                      $12,865               $0                                                                 No
Keesal Young Logan                                      $9,221                                                        $9,221                           $9,221          5                     No
American Express                                        $7,504                                                        $7,504                           $7,504          1                     No
Nora Dozier                        Y                    $5,827        $5,827                                              $0                                                                 No
Adv. Direct IT Media                                    $5,070                                                        $5,070                                                                 No
Trans Union LLC                                         $4,905                                                            $0                                                           No (Paid in Full)
Yovani Alas                        Y                    $4,527        $4,527                                              $0                                                                 No
Brandie Johnson                    Y                    $4,107        $4,107                                              $0                                                                 No
Cheston Vincent                    Y                    $4,107        $4,107                                              $0                                                                 No
Anthem Blue Cross                                       $3,877                                                        $3,877                                                                 No
Broadvoice                                              $3,405                                                        $3,405                                                                 No
Parking Networks                                        $3,330                                                        $3,330                                                                 No
Infinity Enterprise Lending                             $3,313                                                            $0                                                       No (Paid as Part of Cure)
Hudson Cook LLP                                         $2,970                                                        $2,970                                                                 No
Kaiser Permanente                                       $2,303                                                        $2,303                           $2,303          8                     No
Online Lenders Alliance                                 $2,159                                                        $2,159                                                                 No
Allied Admin/Delta Dental                               $1,381                                                        $1,381                                                                 No
Direct Legal Support                                    $1,223                                                        $1,223                                                                 No
CCS - OZ                                                  $855                                                         $855                                                                  No
Actum Processing                                          $469                                                         $469                                                                  No
Market Response Solutions                                 $450                                                         $450                                                                  No
CF Culver City Office, L.P.                                 $0                                                            $0                          $20,816          7               No (Paid in Full)
Employment Dev Dept.                                        $0                                                            $0                                                                 No
Franchise Tax Board                                         $0                                                            $0                                                                 No
Hartford Insurance                                          $0                                                            $0                               $0          3                     No
IRS                                                         $0                                                            $0                               $0          4                     No

                                                      $825,701       $57,118        $51,400         $12,865         $477,655        $203,890                                                                   $   802,928
                                                                       100%           100%            100%              45%             40%
                                                                     $57,118        $51,400         $12,865         $214,945         $81,556                                                                   $   417,884




                                                                                                                                                                                                      0076
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 84 of 148




                        EXHIBIT C
    Case 2:18-bk-24572-SK                 Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                         Desc
                                          Main Document    Page 85 of 148

                                        Exhibit C - ALL Unsecured Priority Wage Claims

                                                                                                Filed   Proof of
Claimant            Priority WC Insider Pre-Petition   Interest %   Interest $   Total Claim                       Disputed
                                                                                               Amount   Claim #
Dylan Cohen             Y         N       $12,850        2.50%        $643        $13,493
Ernesto Conder          Y         N       $12,850        2.50%        $643        $13,493
Nemo Withana            Y         N       $12,850        2.50%        $643        $13,493
David Redlener          Y         Y       $12,850        0.00%         $0         $12,850
Erika Harvel            Y         Y       $12,850        0.00%         $0         $12,850
Harinder Rana           Y         Y       $12,850        0.00%         $0         $12,850
Michael Silberman       Y         Y       $12,850        0.00%         $0         $12,850
Nora Dozier             Y         N       $5,827         2.50%        $291        $6,118
Yovani Alas             Y         N       $4,527         2.50%        $226        $4,753
Brandie Johnson         Y         N       $4,107         2.50%        $205        $4,312
Cheston Vincent         Y         N       $4,107         2.50%        $205        $4,312

                                         $108,518                    $2,856      $111,374        $0       $0         $0




                                                                                                                   0077
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 86 of 148




                        EXHIBIT D
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                              Main Document    Page 87 of 148



                                           EXHIBIT D

                        ADDITIONAL PLAN AND DS PROVISIONS

I.      EFFECTIVENESS OF DOCUMENTS

        A.      Effectiveness of Securities, Instruments, and Agreements. On the Effective
Date, all Plan Documents issued, executed, delivered, filed, or recorded pursuant to the Plan,
including, without limitation, (a) amended corporate governance documents, if any, and (b) any
other document issued, executed, delivered, filed, or recorded in connection with any of the
foregoing or any other Plan Document, shall be deemed approved and authorized by the
Bankruptcy Court, and, to the extent not already effective by their respective terms, shall become
effective and binding in accordance with their respective terms and conditions upon the Entities
that are parties thereto and shall be deemed to become effective simultaneously.

        B.       Effectuating Documents; Further Transactions. On the Effective Date, the
Post-Confirmation Debtor (in such capacity or as the Disbursing Agent) shall be authorized to
execute, deliver, file or record such contracts, instruments, releases, indentures, and other
agreements or documents, and take such other actions as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of the Plan, and shall be authorized to
certify or attest to any of the foregoing actions, if necessary.
       C.      Approval of Agreements. Entry of the Confirmation Order shall constitute
approval of the Plan Documents and all transactions contemplated thereunder.

II.     POST-CONFIRMATION CLAIMS AND OTHER ASSETS

          A.      Estate Claims. Except as otherwise provided in the Plan, the right to enforce,
file, litigate, prosecute, settle, and collect on behalf of the Estate and the Debtor any and all
claims and causes of action that constitute property of the Estate including, without limitation,
Reserved Claims and any causes of action or claims for recovery of any amounts due and owing
to the Debtor or the Estate is deemed automatically transferred on the Effective Date to the Post-
Confirmation Debtor on behalf of the Estate. From and after the Effective Date, except as
otherwise provided in the Plan or expressly waived, released, or barred by or under the Plan,
only the Post-Confirmation Debtor will have the right to enforce, file, litigate, prosecute, settle,
and collect any Reserved Clams. The Post-Confirmation Debtor may retain and pay counsel or
any other professionals to assist it in the settlement or litigation of the Reserved Claims. Any net
proceeds that may be recovered from the settlement or litigation of any such Reserved Claims
will be used to fund distributions under the Plan.

        B.      Retention and Enforcement of Reserved Claims. Except as otherwise provided
in the Plan or in the Confirmation Order, or in any contract, instrument, release, or other
agreement entered into in connection with the Plan, in accordance with Section 1123(b)(3) of the
Bankruptcy Code, any rights or Causes of Action under any theory of law, including without
limitation under the Bankruptcy Code, accruing to the Debtor shall remain assets of the Debtor’s
Estate. On the Effective Date, the Reserved Claims, including, but not limited to, Avoidance
Actions and all claims and other Causes of Action (other than Causes of Action, if any, released
under this Plan) shall revest in the Post-Confirmation Debtor. From and after the Effective Date,
the Post-Confirmation Debtor shall retain and have the exclusive right and full authority to
enforce, sue on, settle, or compromise (or decline to do any of the foregoing) any and all Causes
of Action revested in the Post-Confirmation Debtor, including, but not limited to, all Avoidance
Actions and all other Causes of Action of a trustee and debtor in possession under the
Bankruptcy Code or under applicable law, and rights to payment of claims that belong to the

CKW\ 2666856v4                                   1

                                                                                              0078
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                              Main Document    Page 88 of 148


Debtor and the Estate that arose before the Effective Date. No preclusion doctrine, including,
without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable or otherwise) or laches shall apply to the Reserved
Claims, including, but not limited to, Avoidance Actions and all claims and other Causes of
Action (other than Causes of Action released under this Plan) which shall revest in the Post-
Confirmation Debtor and the Estate.

        C.      Post-Confirmation Professionals. The Post-Confirmation Debtor may employ
(or continue to employ) any professional after the Confirmation Date without the need for any
notice or Bankruptcy Court approval. Any professional employed by the Post-Confirmation
Debtor after the Confirmation Date will be entitled to obtain payment of its fees and costs as a
post-confirmation operating expense from funds of the Estate, without notice or the need for
obtaining any approval of the Bankruptcy Court. Notwithstanding the foregoing, if the Post-
Confirmation Debtor should fail to pay any post-confirmation fees and costs of a professional
entitled to such payment within thirty (30) calendar days after the professional's rendering of its
billing statement, the professional will be entitled to seek, by application filed in accordance with
the Bankruptcy Rules, an order of the Bankruptcy Court requiring the Post-Confirmation Debtor
and/or the Disbursing Agent to forthwith pay to the professional its fees and costs.

        D.     Disposition of Assets. From and after the Effective Date, and consistent with the
terms of the Plan and any Plan Documents, the Post-Confirmation Debtor will be entitled to sell,
transfer, encumber, or otherwise dispose of any interest in any of the Estate's assets, without the
need for obtaining approval of the Bankruptcy Court.

         E.      Compromise of Controversies. The Post-Confirmation Debtor expressly
reserves the right (with Bankruptcy Court approval, following appropriate notice and opportunity
for a hearing) to compromise and settle other claims and causes of action and claims that they
may have against other Entities up to the Effective Date. From and after the Effective Date, the
Post-Confirmation Debtor, without any need for any notice to creditors or any approval of the
Bankruptcy Court, may: (1) pursue and prosecute any objections to Claims pursuant to
Bankruptcy Rule 3007 or any other order entered by the Bankruptcy Court, (2) settle or
compromise any controversies relating to any Claims, objections to claims or interests, or other
litigation; (3) prosecute, pursue, and/or compromise any objections and other proceedings
relating to Claims that were pending prior to the Effective Date; and (4) prosecute, pursue,
and/or compromise any controversies relating to Reserved Claims, new post-Effective Date
objections to Claims or Interests, or other litigation. Pursuant to Bankruptcy Rule 9019, and in
consideration for the classification, distribution and other benefits provided under the Plan, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims or
controversies resolved pursuant to the Plan. The entry of the Confirmation Order shall constitute
the Bankruptcy Court’s approval of each of the compromises, releases, and settlements provided
for in the Plan, and the Bankruptcy Court's findings shall constitute its determination that such
compromises and settlements are in the best interests of the Debtor, the Post-Confirmation
Debtor, the Estate, and any holders of Claims against the Debtor.

        F.     Bankruptcy Court Approval Relative to Post-Confirmation Matters. Nothing
contained in the Plan will be deemed to impair in any manner the right of the Post-Confirmation
Debtor, and/or the Disbursing Agent, or any party in interest, to seek at any time after the
Effective Date orders of the Bankruptcy Court approving actions to be taken consistent with the
Plan as may be necessary or desirable to effectuate the provisions of the Plan.




CKW\ 2666856v4                                   2

                                                                                               0079
Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                              Main Document    Page 89 of 148


III.    SETTLEMENT, LIMITATION OF LIABILITY, WAIVERS, RELEASES, AND
        RELATED PROVISIONS

        A.       Compromise And Settlement of Claims, Interests, Controversies

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good-faith compromise and settlement of all Claims,
Interests, and controversies relating to the contractual, legal, and subordination rights that a
Holder of a Claim or Interest may have with respect to any Allowed Claim or Interest, or any
distribution to be made on account of such Allowed Claim or Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Claims, Interests, and controversies, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor,
its Estate, and Holders of Claims and Interests and is fair, equitable, and reasonable. In
accordance with the provisions of the Plan, pursuant to section 1123 of the Bankruptcy Code
and Bankruptcy Rule 9019, without any further notice to or action, order, or approval of the
Bankruptcy Court, after the Effective Date, the Post-Confirmation Debtor may compromise and
settle Claims against, and Interests in, the Debtor and its Estate and Causes of Action against
other Entities.

        B.       Discharge of All Claims And Interests And General Releases

                 1.     Except as otherwise specifically provided by the Plan or in the
Confirmation Order, entry of the Confirmation Order (subject to the occurrence of the Effective
Date) acts as a discharge of all claims against, liens on, and interests in, the Debtor, the Debtor’s
assets, and its respective properties, arising at any time before the entry of the Confirmation
Order, regardless of whether a proof of claim or interest thereof was filed or was deemed filed,
whether the claim or interest is an Allowed Claim or an Allowed Interest, or whether the holder
thereof votes to accept the Plan or is entitled to receive a distribution thereunder. The
Confirmation Order shall be a judicial determination of discharge of all liabilities of the Debtor,
subject to the occurrence of the Effective Date.

                2.      Except as otherwise specifically provided in the Plan or in the
Confirmation Order, the distributions and rights that are provided in the Plan shall be in complete
satisfaction, settlement, release, and discharge of, and in exchange for, effective as of the
Confirmation Date (but subject to the occurrence of the Effective Date), (a) all claims and
Causes of Action against, liabilities of, liens on, obligations of and interests in the Debtor or the
Post-Confirmation Debtor, and the assets and properties of the Debtor or the Post-Confirmation
Debtor, whether known or unknown, and (b) all Causes of Action (whether known or unknown,
either directly or derivatively through the Debtor or the Post-Confirmation Debtor) against,
claims (as defined in Section 101 of the Bankruptcy Code and in the Plan) against, liabilities (as
guarantor of a claim or otherwise) of, liens on the direct or indirect assets and proprieties of, and
obligations of successors and assigns of, the Debtor, the Post-Confirmation Debtor and its
successors and assigns based on the same subject matter as any claim or interest or based on any
act or omission, transaction or other activity or security, instrument or other agreement of any
kind or nature occurring, arising or existing prior to the Effective Date that was or could have
been the subject of any claim or interest, in each case regardless of whether a proof of claim or
interest was filed, whether or not Allowed and whether or not the holder of the claim or interest
has voted on the Plan.


CKW\ 2666856v4                                    3

                                                                                                0080
Case 2:18-bk-24572-SK          Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                 Desc
                               Main Document    Page 90 of 148


        C.       Injunctions

        The Confirmation Order shall enjoin the prosecution, whether directly indirectly,
derivatively, or otherwise, of any claim, obligation, suit, judgment, damage, demand, debt, right,
cause of action, liability, or interest released, discharged, or terminated pursuant to the Plan.
Except as provided in the Plan or the Confirmation Order, as of the Effective Date, all entities
that have held, currently hold, or may hold, a claim or other debt or liability that is extinguished,
or an interest or other right of an equity security holder that is extinguished, pursuant to the terms
of the Plan, are permanently enjoined from taking any of the following actions against the
Debtor, the Debtor's Estate, or the Post-Confirmation Debtor, or their property on account of any
such extinguished claims, debt, or liabilities, or extinguished interests or rights: (a) commencing
or continuing, in any manner, or in any place, any action or other proceeding, (b) enforcing,
attaching, collecting, or recovering, in any manner, any judgment, award, decree, or order, (c)
creating, perfecting, or enforcing any lien or encumbrance, (d) asserting as setoff, right of
subrogation, or recoupment of any kind against any debt, liability, or obligation due to the
Debtor or the Estate, except when asserted as a defense, if any and as appropriate, in connection
with a non-residential real property lease, and (e) commencing or continuing any action, in any
manner, in any place, that does not comply with or is inconsistent with the provisions of the Plan.
By accepting distributions under the Plan, each holder of an allowed claim or interest receiving
distributions pursuant to the Plan shall be deemed to have specifically consented to the
injunctions set forth herein and in the Plan. Unless otherwise provided in the Plan or in the
Confirmation Order, all injunctions or stays provided for in the Bankruptcy Case under Section
105 or 362 of the Bankruptcy Code or otherwise, and extant on the Confirmation Date, shall
remain in full force and effect until the Effective Date and with respect to all property
constituting, or designated to be, assets of the Estate. To the extent any injunction or stay is
provided under the Plan or Confirmation Order, it shall remain in effect following the Effective
Date.

        D.       Exculpation of Debtor, Agents, and Estate Professionals

         Neither the Debtor, the Plan Proponent, nor any of its past or present members, nor any
of their respective attorneys, accountants, advisors, consultants, employees, professionals,
brokers, or agents during the Bankruptcy Case, shall have or incur any liability to any Holder of
a Claim or Interest or to any other entity for any act or omission in connection with, or arising
out of, the Bankruptcy Case, negotiation and pursuit of confirmation of the Plan, the
consummation of the Plan, the administration of the Plan, or the property or distributions to be
distributed under this Plan, including, without limitation, failure to obtain confirmation of the
Plan, and, in all respects, the Debtor and Plan Proponent, and each of their respective members,
officers, directors, employees, and agents shall be entitled to rely upon the advice of counsel with
respect to their duties and responsibilities under the Plan; provided, however, that the foregoing
shall not supersede the “safe harbor” from liability provided by Section 1125(e) of the
Bankruptcy Code. The terms of this release shall operate as a release and waiver, as of the
Effective Date of the Plan, of all claims and causes of action against any professional retained in
the Bankruptcy Case at the expense of the Estate.




CKW\ 2666856v4                                    4

                                                                                                0081
Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                             Main Document    Page 91 of 148


IV.     PROCEDURES FOR RESOLVING AND TREATING DISPUTED CLAIMS

        A.       Prosecution of Objections

        Except as otherwise provided in the Plan, after the Confirmation Date, only the Post-
Confirmation Debtor shall have the authority to file or pursue objections, settle, compromise,
withdraw or litigate to judgment objections to Claims and, from and after the Effective Date,
may settle or compromise, withdraw or litigate to judgment objections to any Disputed Claim.
On the Effective Date, the Post-Confirmation Debtor shall be deemed to be substituted for the
Debtor as the objecting party in all contested matters or adversary proceedings then pending as to
which the Debtor is a party. Objections to Claims filed after the entry of the Confirmation
Order, shall be filed by the Post-Confirmation Debtor, if necessary, not later than 45 calendar
days after proof of such Claim is filed, unless such period is extended by Bankruptcy Court
order. See also, Section II above.

        B.       Amendments to Claims; Claims Filed After the Confirmation Date

         Except as otherwise provided in the Plan or the “Notice of Bar Date For Filing Proofs of
Claim in a Chapter 11 Case [LBR 3003-1]” [Dkt. No. 87], after the Confirmation Date, a proof
of claim may not be filed or amended without the authorization of the Bankruptcy Court and,
even with such Bankruptcy Court authorization, may be amended by the holder of such Claim
solely to decrease, but not to increase, the amount set forth therein. Except as otherwise
provided in the Plan and in the immediately preceding sentence, any proof of claim (whether
filed to assert a new claim or to amend a previously filed claim) filed after the Confirmation Date
shall be deemed disallowed in full and expunged without any action by the Debtor, the Post-
Confirmation Debtor, or the Disbursing Agent.

        C.       No Distributions Pending Allowance

        Notwithstanding any other provision of the Plan, no payments or Distributions shall be
made with respect to all or any portion of a Disputed Claim, or Disputed Administrative Expense
Claims unless and until all objections to such Disputed Claim or Disputed Administrative
Expense Claims have been settled or withdrawn or have been determined by Final Order. No
holder of a Disputed Claim or Disputed Administrative Expense Claim shall have any claim
against any property of the Debtor, the Estate, or the Post-Confirmation Debtor on account of
such Disputed Claim or Disputed Administrative Expense Claim, until such Disputed Claim or
Disputed Administrative Expense Claim becomes Allowed.




CKW\ 2666856v4                                  5

                                                                                             0082
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 92 of 148




                         EXHIBIT E
                                                                          Case 2:18-bk-24572-SK                                                      Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                                                                                                     Desc
                                                                                                                                                     Main Document    Page 93 of 148




                                                                                                                                                                                      Exhibit E1 - Plan Budget

Principal Due (@ 10/1)                               $ 1,890,000                   Net Cash Generated from Plan $     716,908
Accrued Interest Due (@ 10/1)                        $ 835,000
Total Due (@ 9/1)                                    $ 2,725,000

Proj Recovery %                                              55%
Proj Recovery $                                      $ 1,498,750

Portfolio Collection Rate                                2.25%          2.25%          2.50%          2.50%          2.75%           2.75%         3.75%           3.75%         4.00%          4.00%          4.50%          4.50%          4.50%         4.75%          4.75%          4.75%          5.00%          5.00%         5.25%          5.25%         5.50%         5.50%         5.50%        0.00%
                                                           1              2              3              4              5              6              7              8              9              10            11              12            13            14             15              16             17         18               19          20                21            22       23                24
Non-Performing Loan Portfolio                            Oct-19         Nov-19         Dec-19         Jan-20         Feb-20         Mar-20         Apr-20         May-20         Jun-20         Jul-20         Aug-20         Sep-20         Oct-20        Nov-20         Dec-20         Jan-21         Feb-21      Mar-21           Apr-21      May-21           Jun-21        Jul-21    Aug-21           Sep-21
Recoverable Portfolio                                $ 1,498,750    $ 1,465,928    $ 1,433,106    $ 1,396,538    $ 1,359,969    $ 1,319,653    $ 1,279,338    $ 1,224,034    $ 1,168,731    $ 1,109,681    $ 1,050,631    $ 984,088      $ 917,544     $ 851,000      $ 780,709      $ 710,419      $ 640,128      $ 566,091     $ 492,053      $ 414,269     $ 336,484     $ 254,953     $ 173,422    $     91,891


Beginning Cash Balance                               $     27,598   $     28,266   $     40,350   $     52,255   $      2,268   $     10,533   $     69,504   $      5,953   $     28,517   $     51,155   $      9,412   $    36,696    $    64,655   $     7,614    $    39,320    $    71,025    $     7,731    $    43,184   $    78,637    $     8,836   $    48,036   $ 90,982      $    8,929   $     6,200


Cash Receipts
Performing Loans (Old)                               $     28,900   $     26,141   $     13,790   $     16,158   $      9,989   $      8,024   $      7,615   $      5,031   $      3,858   $      2,792   $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    -       $        -
Non-Perfoming Loans                                  $     32,822   $     32,822   $     36,569   $     36,569   $     40,316   $     40,316   $     55,303   $     55,303   $     59,050   $     59,050   $     66,544   $     66,544   $    66,544   $     70,291   $     70,291   $     70,291   $     74,038   $    74,038   $     77,784   $    77,784   $    81,531   $ 81,531      $ 81,531     $     91,891
FA Reimbursement                                     $        -     $        -     $        -     $        -     $        -     $     50,000   $        -     $        -     $        -     $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    -       $        -
Total Cash Receipts                                  $     61,722   $     58,963   $     50,359   $     52,727   $     50,305   $     98,340   $     62,918   $     60,334   $     62,908   $     61,842   $     66,544   $     66,544   $    66,544   $     70,291   $     70,291   $     70,291   $     74,038   $    74,038   $     77,784   $    77,784   $    81,531   $ 81,531      $ 81,531     $     91,891

Disbursements:
ACH Provider Fee (Payment Data Systems)              $        225   $        225   $        225   $        225   $        225   $        225   $        225   $        225   $        225   $        225   $        225   $        225   $       225   $        225   $        225   $        225   $        225   $       225   $        225   $       225   $       225   $    225      $    225     $        225
Credit Reporting (Equifax)                           $         20   $         20   $         20   $         20   $         20   $         20   $         20   $         20   $         20   $         20   $         20   $         20   $        20   $         20   $         20   $         20   $         20   $        20   $         20   $        20   $        20   $     20      $     20     $         20
Credit Reporting (Experian)                          $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $       150   $        150   $        150   $        150   $        150   $       150   $        150   $       150   $       150   $    150      $    150     $        150
Credit Reporting (TransUnion)                        $         11   $         11   $         11   $         11   $         11   $         11   $         11   $         11   $         11   $         11   $         11   $         11   $        11   $         11   $         11   $         11   $         11   $        11   $         11   $        11   $        11   $     11      $     11     $         11
Insurance - Dental (Delta Dental)                    $        374   $        374   $        374   $        250   $        250   $        250   $        250   $        250   $        250   $        250   $        250   $        250   $       250   $        250   $        250   $        250   $        250   $       250   $        250   $       250   $       250   $    250      $    250     $        250
Insurance - Health (Anthem)                          $      2,974   $      2,974   $      2,974   $      1,534   $      1,534   $      1,534   $      1,534   $      1,534   $      1,534   $      1,534   $      1,534   $      1,534   $     1,534   $      1,534   $      1,534   $      1,534   $      1,534   $     1,534   $      1,534   $     1,534   $     1,534   $ 1,534       $ 1,534      $      1,534
Insurance - Health (Kaiser)                          $        361   $        361   $        361   $        361   $        361   $        361   $        361   $        361   $        361   $        361   $        361   $        361   $       361   $        361   $        361   $        361   $        361   $       361   $        361   $       361   $       361   $    361      $    361     $        361
Insurance -General Liability (Hartford)              $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    -       $        -
Legal - SC Fees (Filing)                             $      2,750   $      3,300   $      3,850   $      4,400   $      4,400   $        -     $        -     $        -     $        -     $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    -       $        -
Legal - SC Fees (Process Server)                     $      1,100   $      1,375   $      1,650   $      1,925   $      2,200   $      2,200   $        -     $        -     $        -     $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    -       $        -
Legal - SC Fees (Writ of Execution / Sheriff Levy)   $        -     $        -     $      1,200   $      1,200   $      1,500   $      1,800   $      2,100   $      2,400   $      2,400   $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    -       $        -
Loan Management System (Infinity)                    $      2,550   $      2,550   $      1,550   $      1,550   $      1,550   $      1,550   $      1,550   $      1,550   $      1,550   $      1,550   $      1,550   $      1,550   $     1,550   $      1,550   $      1,550   $      1,550   $      1,550   $     1,550   $      1,550   $     1,550   $     1,550   $ 1,550       $ 1,550      $      1,550
Office Lease (NEW)                                   $      7,950   $      7,950   $      3,250   $      3,250   $      3,250   $      3,250   $      3,250   $      3,250   $      3,250   $      3,250   $      3,250   $      3,250   $     3,250   $      3,250   $      3,250   $      3,250   $      3,250   $     3,250   $      3,250   $     3,250   $     3,250   $ 3,250       $ 3,250      $      3,250
Other G&A                                            $        750   $        750   $        750   $        750   $        750   $        750   $        750   $        750   $        750   $        750   $        750   $        750   $       750   $        750   $        750   $        750   $        750   $       750   $        750   $       750   $       750   $    750      $    750     $        750
Payroll                                              $     21,803   $     21,803   $     18,053   $     18,053   $     21,803   $     23,233   $     23,233   $     23,233   $     25,733   $     26,448   $     26,448   $     26,448   $    26,448   $     26,448   $     26,448   $     26,448   $     26,448   $    26,448   $     26,448   $    26,448   $    26,448   $ 26,448      $ 26,448     $     26,448
Taxes - Return Preparation (2019/2020)               $        -     $        -     $        -     $        -     $        -     $        -     $      4,000   $        -     $        -     $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $      4,000   $       -     $       -     $    -        $    -       $        -
Taxes - LA County                                    $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        675   $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $    -        $    675     $        -
Utilities - Electric/Gas (SoCalGas)                  $        174   $        174   $        174   $        174   $        174   $        174   $        174   $        174   $        174   $        174   $        174   $        174   $       174   $        174   $        174   $        174   $        174   $       174   $        174   $       174   $       174   $    174      $    174     $        174
Utilities - Internet (Spectrum)                      $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $       200   $        200   $        200   $        200   $        200   $       200   $        200   $       200   $       200   $    200      $    200     $        200
Utilities - Phone (Broadvoice)                       $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $      1,594   $     1,594   $      1,594   $      1,594   $      1,594   $      1,594   $     1,594   $      1,594   $     1,594   $     1,594   $ 1,594       $ 1,594      $      1,594
Utilities - Servers (Effortless)                     $      2,568   $      2,568   $      1,568   $      1,568   $      1,568   $      1,568   $      1,568   $      1,568   $      1,568   $      1,568   $      1,568   $      1,568   $     1,568   $      1,568   $      1,568   $      1,568   $      1,568   $     1,568   $      1,568   $     1,568   $     1,568   $ 1,568       $ 1,568      $      1,568
Utilities - Water (LADWP)                            $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $       500   $        500   $        500   $        500   $        500   $       500   $        500   $       500   $       500   $    500      $    500     $        500
 Total Disbursements                                 $     46,054   $     46,879   $     38,454   $     37,714   $     42,039   $     39,370   $     41,470   $     37,770   $     40,270   $     38,585   $     39,260   $     38,585   $    38,585   $     38,585   $     38,585   $     38,585   $     38,585   $    38,585   $     42,585   $    38,585   $    38,585   $ 38,585      $ 39,260     $     38,585

Change in Cash                                       $     15,668   $     12,084   $     11,905   $     15,013   $      8,266   $     58,970   $     21,449   $     22,564   $     22,638   $     23,257   $     27,284   $     27,959   $    27,959   $     31,706   $     31,706   $     31,706   $     35,453   $    35,453   $     35,200   $    39,200   $    42,946   $ 42,946      $ 42,271     $     53,306

Net Cash Before Liquidation Plan Payments            $     43,266   $     40,350   $     52,255   $     67,268   $     10,533   $     69,504   $     90,953   $     28,517   $     51,155   $     74,412   $     36,696   $    64,655    $    92,614   $    39,320    $    71,025    $ 102,731      $    43,184    $    78,637   $ 113,836      $    48,036   $    90,982   $ 133,929     $ 51,200     $    59,506

Non-Insiders

Plan Payments                                        $     15,000   $        -     $        -     $     65,000   $        -     $        -     $     85,000   $        -     $        -     $     65,000   $        -     $        -     $    85,000   $        -     $        -     $     95,000   $        -     $       -     $ 105,000      $       -     $       -     $ 125,000     $    3,702   $        -

Total Plan Due (BOM)                                 $    643,702   $    628,702   $    628,702   $    628,702   $    563,702   $    563,702   $    563,702   $    478,702   $    478,702   $    478,702   $    413,702   $ 413,702      $ 413,702     $ 328,702      $ 328,702      $ 328,702      $ 233,702      $ 233,702     $ 233,702      $ 128,702     $ 128,702     $ 128,702     $    3,702 $              (0)
Total Plan Due (EOM)                                 $    628,702   $    628,702   $    628,702   $    563,702   $    563,702   $    563,702   $    478,702   $    478,702   $    478,702   $    413,702   $    413,702   $ 413,702      $ 328,702     $ 328,702      $ 328,702      $ 233,702      $ 233,702      $ 233,702     $ 128,702      $ 128,702     $ 128,702     $ 3,702       $       (0) $             (0)

Insiders

Plan Payments                                        $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $        -     $       -     $        -     $        -     $        -     $        -     $       -     $        -     $       -     $       -     $       -     $ 41,298     $     57,500

Total Plan Due (BOM)                                 $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $ 132,956      $ 132,956     $ 132,956      $ 132,956      $ 132,956      $ 132,956      $ 132,956     $ 132,956      $ 132,956     $ 132,956     $ 132,956     $ 132,956    $     91,658
Total Plan Due (EOM)                                 $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $    132,956   $ 132,956      $ 132,956     $ 132,956      $ 132,956      $ 132,956      $ 132,956      $ 132,956     $ 132,956      $ 132,956     $ 132,956     $ 132,956     $ 91,658     $     34,158

Net Cash After Liquidation Plan Payments             $     28,266   $     40,350   $     52,255   $      2,268   $     10,533   $     69,504   $      5,953   $     28,517   $     51,155   $      9,412   $     36,696   $    64,655    $     7,614   $    39,320    $    71,025    $     7,731    $    43,184    $    78,637   $     8,836    $    48,036   $    90,982   $     8,929   $    6,200   $     2,006




                                                                                                                                                                                                                                                                                                                                                                            0083
                                                                       Case 2:18-bk-24572-SK                                               Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                                                                                 Desc
                                                                                                                                           Main Document    Page 94 of 148

                                                                                                                                                                     Exhibit E2 - Plan Payments

Liquidation Plan Categories (Non-Insiders)                                           Liquidation Plan Categories (Insiders)   Total   % of Total
Non-Insider Priority Wage                    $ 59,974           9.54%                Insider Priority Wage Claims           $ 51,400     38.66%
Priority Tax                                 $ 13,508           2.15%                Insider GUC                            $ 81,556     61.34%
Non-Insider GUC                              $ 214,945         34.19%                Insider Claims                          $132,956  100.00%
Professional Fees (Paid)                     $ 340,275         54.12%
UST Fees / Misc                              $ 15,000           0.00%                Total Claims                             $ 776,658
Non-Insider Claims                           $ 643,702        100.00%


                                             1               2             3                4          5            6            7            8            9             10           11           12           13           14           15            16           17           18           19            20           21            22            23           24
                                           Oct-19          Nov-19        Dec-19          Jan-20      Feb-20       Mar-20       Apr-20       May-20       Jun-20        Jul-20       Aug-20       Sep-20       Oct-20       Nov-20       Dec-20        Jan-21       Feb-21       Mar-21        Apr-21       May-21       Jun-21        Jul-21        Aug-21       Sep-21
Net Cash BEFORE Liquidation Plan Payments $ 43,266        $ 40,350      $ 52,255     $     67,268   $ 10,533     $ 69,504     $ 90,953     $ 28,517     $ 51,155     $ 74,412      $ 36,696     $ 64,655     $ 92,614     $ 39,320     $ 71,025     $ 102,731     $ 43,184     $ 78,637     $ 113,836     $ 48,036     $ 90,982     $ 133,929      $ 51,200     $ 59,506



Non-Insider Claim Payments

Total Plan Payments                          $ 15,000     $       -     $       -    $    65,000    $       -    $       -    $ 85,000     $       -    $       -    $ 65,000      $       -    $       -    $ 85,000     $       -    $       -    $ 95,000      $       -    $       -    $ 105,000     $       -    $       -    $ 125,000      $ 45,000     $ 57,500

                                               1              2             3               4           5            6            7            8            9              10          11           12           13           14           15             16          17          18             19          20            21             22           23             24
                                             Oct-19         Nov-19        Dec-19         Jan-20       Feb-20       Mar-20       Apr-20       May-20       Jun-20         Jul-20      Aug-20       Sep-20       Oct-20       Nov-20       Dec-20         Jan-21      Feb-21       Mar-21         Apr-21      May-21       Jun-21         Jul-21       Aug-21         Sep-21
Non-Insider Priority Wage                  $      -       $      -      $      -     $      6,201   $      -     $      -     $ 8,108      $      -     $      -     $     6,201   $      -     $      -     $ 8,108      $      -     $      -     $     9,062   $      -     $      -     $    10,016   $      -     $      -     $    11,924    $     353    $        -
Priority Tax                               $      -       $      -      $      -     $      1,397   $      -     $      -     $ 1,826      $      -     $      -     $     1,397   $      -     $      -     $ 1,826      $      -     $      -     $     2,041   $      -     $      -     $     2,256   $      -     $      -     $      2,686   $       80   $        -
Non-Insider GUC                            $      -       $      -      $      -     $     22,223   $      -     $      -     $ 29,060     $      -     $      -     $    22,223   $      -     $      -     $ 29,060     $      -     $      -     $    32,479   $      -     $      -     $    35,898   $      -     $      -     $    42,736    $ 1,266      $        -
Professional Fees (Paid)                   $      -       $      -      $      -     $     35,180   $      -     $      -     $ 46,005     $      -     $      -     $    35,180   $      -     $      -     $ 46,005     $      -     $      -     $    51,417   $      -     $      -     $    56,830   $      -     $      -     $    67,654    $ 2,003      $        -
UST Fees / Misc                            $ 15,000       $      -      $      -     $         -    $      -     $      -     $      -     $      -     $      -     $        -    $      -     $      -     $      -     $      -     $      -     $        -    $      -     $      -     $        -    $      -     $      -     $         -    $      -     $        -
                Total Non-Insider Payments $ 15,000       $      -      $      -     $     65,000   $      -     $      -     $ 85,000     $      -     $      -     $    65,000   $      -     $      -     $ 85,000     $      -     $      -     $    95,000   $      -     $      -     $   105,000   $      -     $      -     $   125,000    $ 3,702      $        -

Non-Insider Claim Balances
Total Claims (BOM)                           $ 643,702 $ 628,702        $ 628,702    $ 628,702 $ 563,702         $ 563,702    $ 563,702 $ 478,702       $ 478,702    $ 478,702 $ 413,702        $ 413,702    $ 413,702 $ 328,702       $ 328,702    $ 328,702 $ 233,702        $ 233,702    $ 233,702 $ 128,702        $ 128,702    $ 128,702 $        3,702 $          -
Total Paid                                   $ (15,000) $     -         $      -     $ (65,000) $     -          $      -     $ (85,000) $     -        $      -     $ (65,000) $     -         $      -     $ (85,000) $     -        $      -     $ (95,000) $     -         $      -     $ (105,000) $    -         $      -     $ (125,000) $     (3,702) $         -
Total Claims (EOM)                           $ 628,702 $ 628,702        $ 628,702    $ 563,702 $ 563,702         $ 563,702    $ 478,702 $ 478,702       $ 478,702    $ 413,702 $ 413,702        $ 413,702    $ 328,702 $ 328,702       $ 328,702    $ 233,702 $ 233,702        $ 233,702    $ 128,702 $ 128,702        $ 128,702    $    3,702 $          -   $         -

Insider Claim Payments

Plan Payments (available for Insiders)       $       -    $       -     $       -    $        -     $       -    $       -    $       -    $       -    $       -    $       -     $       -    $       -    $       -    $       -    $       -    $       -     $       -    $       -    $       -     $       -    $       -    $        -     $ 41,298     $ 57,500

                                                   1            2             3            4              5            6            7            8            9            10            11           12           13           14           15           16            17          18           19            20            21           22          23           24
                                                 Oct-19       Nov-19        Dec-19       Jan-20         Feb-20       Mar-20       Apr-20       May-20       Jun-20       Jul-20        Aug-20       Sep-20       Oct-20       Nov-20       Dec-20       Jan-21        Feb-21       Mar-21       Apr-21        May-21       Jun-21       Jul-21      Aug-21       Sep-21
Insider Priority Wage Claims                $         -   $        -    $        -   $        -     $        -   $        -   $        -   $        -   $        -   $        -    $        -   $        -   $        -   $        -   $        -   $        -    $        -   $        -   $        -    $        -   $        -   $        -     $ 15,966     $ 22,229
Insider GUC                                 $         -   $        -    $        -   $        -     $        -   $        -   $        -   $        -   $        -   $        -    $        -   $        -   $        -   $        -   $        -   $        -    $        -   $        -   $        -    $        -   $        -   $        -     $ 25,333     $ 35,271
                     Total Insider Payments $         -   $        -    $        -   $        -     $        -   $        -   $        -   $        -   $        -   $        -    $        -   $        -   $        -   $        -   $        -   $        -    $        -   $        -   $        -    $        -   $        -   $        -     $ 41,298     $ 57,500

Insider Claim Balances
Total Claims (BOM)                           $ 132,956    $ 132,956     $ 132,956    $ 132,956      $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956     $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956     $ 132,956    $ 132,956    $ 132,956     $ 132,956    $ 132,956    $ 132,956      $ 132,956 $ 91,658
Total Paid                                   $      -     $      -      $      -     $      -       $      -     $      -     $      -     $      -     $      -     $      -      $      -     $      -     $      -     $      -     $      -     $      -      $      -     $      -     $      -      $      -     $      -     $      -       $ (41,298) $ (57,500)
Total Claims (EOM)                           $ 132,956    $ 132,956     $ 132,956    $ 132,956      $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956     $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956    $ 132,956     $ 132,956    $ 132,956    $ 132,956     $ 132,956    $ 132,956    $ 132,956      $ 91,658 $ 34,158




                                                                                                                                                                                                                                                                                                                                        0084
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 95 of 148




                         EXHIBIT F
   Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                Main Document    Page 96 of 148

                  Exhibit F - GUC (Non-Insiders)

Claimant                      Insider      GUC       Class #
Branch Management Group          N        $112,500     2
Jorge Aroche                     N        $100,000     2
Lead Economy LLC                 N         $70,620     2
First Associates                 N         $39,250     2
Zero Parallel LLC                N         $29,688     2
Visa                             N         $25,814     2
Sebastian                        N         $22,800     2
defi Solutions                   N         $20,238     2
Effortless Office                N         $14,555     2
Keesal Young Logan               N          $9,221     2
American Express                 N          $7,504     2
Nemo Withana                     N          $6,627     2
Adv. Direct IT Media             N          $5,070     2
Trans Union LLC                  N          $4,905     2
Ernesto Conder                   N          $4,300     2
Anthem Blue Cross                N          $3,877     2
Broadvoice                       N          $3,405     2
Parking Networks                 N          $3,330     2
Infinity Enterprise Lending      N          $3,313     2
Hudson Cook LLP                  N          $2,970     2
Kaiser Permanente                N          $2,303     2
Online Lenders Alliance          N          $2,159     2
Dylan Cohen                      N          $1,600     2
Allied Admin/Delta Dental        N          $1,381     2
Direct Legal Support             N          $1,223     2
CCS - OZ                         N           $855      2
Actum Processing                 N           $469      2
Market Response Solutions        N           $450      2
CF Culver City Office            N              $0     2
Employment Dev Dept.             N              $0     2
Franchise Tax Board              N              $0     2
Hartford Insurance               N              $0     2
IRS                              N              $0     2

Total                                     $500,428




                                                                                   0085
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 97 of 148




                         EXHIBIT G
   Case 2:18-bk-24572-SK      Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                              Main Document    Page 98 of 148

                    Exhibit G - GUC (Insiders)

Claimant                      Insider   Insider GUC   Class #
Michael Silberman                Y         $115,095      3
Harinder Rana                    Y          $43,200      3
David Redlener                   Y          $29,900      3
Erika Harvel                     Y          $15,695      3

                                           $203,890




                                                                                 0086
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document    Page 99 of 148




                         EXHIBIT H
   Case 2:18-bk-24572-SK    Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                   Desc
                            Main Document   Page 100 of 148

                           Exhibit H - PWC (Non-Insiders)

                                                         2.50%
Claimant                    Insider   Priority WC       Interest        Total WC     Class #
Dylan Cohen                    N          $12,850            $643         $13,493       4
Ernesto Conder                 N          $12,850            $643         $13,493       4
Nemo Withana                   N          $12,850            $643         $13,493       4
Yovani Alas                    N           $4,527            $226           $4,753      4
Brandie Johnson                N           $4,107            $205           $4,312      4
Nora Dozier                    N           $5,827            $291           $6,118      4
Cheston Vincent                N           $4,107            $205           $4,312      4

                                      $   57,118    $      2,856    $     59,974




                                                                                               0087
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 101 of 148




                         EXHIBIT I
   Case 2:18-bk-24572-SK    Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                            Main Document   Page 102 of 148

                    Exhibit I - PWC (Insiders)

Claimant                    Insider   Priority WC   Class #
David Redlener                 Y          $12,850     5
Erika Harvel                   Y          $12,850     5
Harinder Rana                  Y          $12,850     5
Michael Silberman              Y          $12,850     5

                                          $51,400




                                                                               0088
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 103 of 148




                         EXHIBIT J
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 104 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                 Internal Financial Statements
                                                                           For the Year Ended December 31, 2018
                                                                                          (Unaudited)




                                                                                                                                  0089
                                                       Case 2:18-bk-24572-SK     Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                                 Main Document   Page 105 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                    One Way Loans LLC dba Powerlend
                                                                                             Balance Sheet
                                                                                              (Unaudited)
                                                                                          December 31, 2018



                                                                                                   ASSETS

                                                                   Current Assets
                                                                     Cash                                        $        9,071
                                                                     Accounts Receivable                              3,099,640
                                                                     Prepaid expense and other current
                                                                   assets                                               394,067
                                                                        Total current assets                          3,502,778



                                                                   Intangibles                                            4,646
                                                                   Property, plant and equipment (net)                   23,675
                                                                   Deferred marketing                                 2,341,538

                                                                        Total Assets                                  5,872,638



                                                                                 LIABILITIES AND MEMBERS' DEFICIT

                                                                   Current Liabilities
                                                                     Accounts Payable                            $     259,689
                                                                     Accrued Expense                                   373,704
                                                                       Total current liabilities                       633,393

                                                                   Notes payable, net of current portion              5,202,757
                                                                       Total liabilities                              5,836,150

                                                                   Members' deficit                                     36,487

                                                                        Total liabilities and members' deficit   $    5,872,638




                                                                                                                                    0090
                                                       Case 2:18-bk-24572-SK    Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20         Desc
                                                                                Main Document   Page 106 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                     One Way Loans LLC dba Powerlend
                                                                                            Statement of Operations
                                                                                                  (Unaudited)
                                                                                    For the Year Ended December 31, 2018




                                                                     Revenue                                   $            2,018,189
                                                                     Cost of loan                                           1,756,395


                                                                            Gross Profit (Loss)                               261,794

                                                                     Operating expenses

                                                                         General & Administrative                             875,801
                                                                         Payroll, benefits and related
                                                                     expenses                                                 375,270
                                                                           Total operating expenses                         1,251,070

                                                                     Other expense
                                                                         Interest expense                                   1,270,758
                                                                         Other inome

                                                                         Other expense                                         32,017
                                                                           Total other income and expense                   1,302,775



                                                                     Net Loss                                  $           (2,292,051)




                                                                                                                                         0091
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20     Desc
                                                                                     Main Document   Page 107 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                      One Way Loans LLC dba Powerlend
                                                                                            Statement of Cash Flows
                                                                                                  (Unaudited)
                                                                                     For the Year Ended December 31, 2018


                                                           Cash Flows from Operating Activities
                                                              Net Loss                                                            (2,292,051)
                                                           Adjustments to reconcile net loss to net cash used in operating
                                                           activities
                                                              Depreciation and amortization                                              32,017
                                                              Bad debts recovery                                                        299,000
                                                              Adjustments to retained earnings                                          132,373
                                                              Changes in operating assets and liabilities
                                                                Accounts receivable                                               (3,406,309)
                                                                 Accounts payable                                                     230,332
                                                                 Accrued expenses                                                     370,371
                                                                 Prepaid expenses and other current assets                          (197,419)
                                                           Net cash used in operating activities                                  (2,539,636)

                                                           Cash Flows from Investing Activities
                                                             Due from Member                                                         (34,035)
                                                              Deferred Marketing                                                  (2,341,538)
                                                           Net cash used in investing activities                                  (2,375,573)

                                                           Cash Flows from Financing Activities
                                                             Purchase of PP&E                                                         (47,042)
                                                             Deposits and others                                                      (95,426)
                                                             Amortization of debt issuance costs                                      291,496
                                                             Member Investment                                                      2,541,618

                                                           Net cash used in investing activities                                    2,690,646

                                                           Net decrease in cash and cash equivalents                              (4,516,614)

                                                           Cash and cash equivalents, beginning of period                    $      4,525,685


                                                           Cash and cash equivalents, end of period                          $            9,071




                                                                                                                                         0092
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 108 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                  Internal Financial Statements
                                                                                       January 31, 2019
                                                                                           (Unaudited)




                                                                                                                                  0093
                                                       Case 2:18-bk-24572-SK       Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20     Desc
                                                                                   Main Document   Page 109 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION


                                                                                      One Way Loans LLC dba Powerlend
                                                                                               Balance Sheet
                                                                                                (Unaudited)
                                                                                              January 31, 2019



                                                                                                       ASSETS

                                                               Current Assets
                                                                 Cash                                                   $      49,797
                                                                 Accounts Receivable                                        3,040,398
                                                                 Prepaid expense and other current
                                                               assets                                                         332,036
                                                                    Total current assets                                    3,422,231



                                                               Intangibles                                                      4,646
                                                               Property, plant and equipment (net)                             22,097
                                                               Deferred marketing                                           2,341,538

                                                                    Total Assets                                            5,790,512



                                                                                   LIABILITIES AND MEMBERS' DEFICIT

                                                               Current Liabilities
                                                                 Accounts Payable                                       $     372,480
                                                                 Accrued Expense                                              714,114
                                                                   Total current liabilities                                1,086,593

                                                               Notes payable, net of current portion                        5,192,095
                                                                   Total liabilities                                        6,278,688

                                                               Members' deficit                                             (488,175)

                                                                    Total liabilities and members' deficit              $   5,790,512




                                                                                                                                        0094
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20      Desc
                                                                               Main Document   Page 110 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                    One Way Loans LLC dba Powerlend
                                                                                           Statement of Operations
                                                                                                 (Unaudited)
                                                                                   For the Month Ended January 31, 2019




                                                                        Revenue                                   $        95,450
                                                                        Cost of loan                                      110,205

                                                                               Gross Profit (Loss)                        (14,755)

                                                                        Operating expenses
                                                                            General & Administrative                      231,031
                                                                            Payroll, benefits and related
                                                                        expenses                                          260,844
                                                                               Total operating expenses                   491,874

                                                                        Other expense
                                                                            Interest expense                              100,109
                                                                            Other expense                                   1,578
                                                                               Total other expense                        101,688



                                                                        Net Loss                                  $   (608,317)




                                                                                                                                     0095
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20     Desc
                                                                                     Main Document   Page 111 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                       One Way Loans LLC dba Powerlend
                                                                                             Statement of Cash Flows
                                                                                                   (Unaudited)
                                                                                      For the Month Ended January 31, 2019



                                                           Cash Flows from Operating Activities
                                                              Net Loss                                                               (608,175)
                                                           Adjustments to reconcile net loss to net cash used in operating
                                                           activities
                                                              Depreciation                                                                1,578
                                                              Bad debts recovery                                                         50,000
                                                              Adjustments to retained earnings                                           83,654
                                                              Changes in operating assets and liabilities
                                                                Accounts receivable                                                      67,216
                                                                 Accounts payable                                                       376,862
                                                                 Accrued expenses                                                        76,338
                                                                 Prepaid expenses and other current assets                                4,402
                                                           Net cash used in operating activities                                        660,051

                                                           Cash Flows from Investing Activities
                                                              Due from Member                                                             (346)

                                                           Net cash used in investing activities                                          (346)

                                                           Cash Flows from Financing Activities
                                                             Purchase of PP&E
                                                             Deposits and others
                                                              Amortization of debt issuance costs                                       (10,662)
                                                             Note Payable                                                                      -

                                                           Net cash used in financing activities                                        (10,662)

                                                           Net decrease in cash and cash equivalents                                     40,726

                                                           Cash and cash equivalents, beginning of period                                 9,071


                                                           Cash and cash equivalents, end of period                              $       49,797




                                                                                                                                          0096
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 112 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                  Internal Financial Statements
                                                                                      February 28, 2019
                                                                                           (Unaudited)




                                                                                                                                  0097
                                                       Case 2:18-bk-24572-SK     Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20    Desc
                                                                                 Main Document   Page 113 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                   One Way Loans LLC dba Powerlend
                                                                                            Balance Sheet
                                                                                             (Unaudited)
                                                                                          February 28, 2019


                                                                                                     ASSETS

                                                                     Current Assets
                                                                       Cash                                          $      30,022
                                                                       Accounts Receivable                               2,979,645
                                                                       Prepaid expense and other current
                                                                     assets                                                332,036
                                                                          Total current assets                           3,341,703



                                                                     Intangibles                                             4,646
                                                                     Property, plant and equipment (net)                    20,519
                                                                     Deferred marketing                                  2,341,538

                                                                          Total Assets                                   5,708,406



                                                                                 LIABILITIES AND MEMBERS' DEFICIT

                                                                     Current Liabilities
                                                                       Accounts Payable                              $     455,012
                                                                       Accrued Expense                                     822,125
                                                                         Total current liabilities                       1,277,137

                                                                     Notes payable, net of current portion               5,201,432
                                                                         Total liabilities                               6,478,569

                                                                     Members' deficit                                    (770,163)

                                                                          Total liabilities and members' deficit     $ 5,708,406




                                                                                                                                     0098
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 114 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION
                                                                                 One Way Loans LLC dba Powerlend
                                                                                      Statement of Operations
                                                                                            (Unaudited)
                                                                            For the Two Months Ended February 28, 2019




                                                                        Revenue                                 $ 171,053
                                                                        Cost of loan                              227,697

                                                                               Gross Profit (Loss)                (56,644)

                                                                        Operating expenses
                                                                            General & Administrative               326,005
                                                                            Payroll, benefits and related
                                                                        expenses                                   291,897
                                                                               Total operating expenses            617,902

                                                                        Other expense
                                                                            Interest expense                       207,906
                                                                            Other income                                 -
                                                                            Other expense                            3,157
                                                                               Total other expense                 211,063



                                                                        Net Loss                                $ (885,609)




                                                                                                                                  0099
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                     Main Document   Page 115 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                       One Way Loans LLC dba Powerlend
                                                                                            Statement of Cash Flows
                                                                                                  (Unaudited)
                                                                                  For the Two Months Ended February 28, 2019



                                                           Cash Flows from Operating Activities
                                                              Net Loss                                                                  $ (885,609)
                                                           Adjustments to reconcile net loss to net cash used in operating activities             -
                                                             Depreciation                                                                      3,157
                                                             Bad debts recovery                                                             100,000
                                                             Adjustments to retained earnings                                                78,959
                                                             Changes in operating assets and liabilities                                           -
                                                               Accounts receivable                                                           77,969
                                                                Accounts payable                                                            459,394
                                                                Accrued expenses                                                            184,349
                                                                Prepaid expenses and other current assets                                      4,402
                                                           Net cash used in operating activities                                            908,230
                                                                                                                                                   -
                                                           Cash Flows from Investing Activities                                                    -
                                                              Due from Member                                                                  (346)
                                                                                                                                                   -
                                                           Net cash used in investing activities                                               (346)
                                                                                                                                                   -
                                                           Cash Flows from Financing Activities                                                    -
                                                             Purchase of PP&E                                                                      -
                                                             Deposits and others                                                                   -
                                                             Amortization of debt issuance costs                                             (1,325)
                                                             Note Payable                                                                          -
                                                                                                                                                   -
                                                           Net cash used in investing activities                                             (1,325)
                                                                                                                                                   -
                                                           Net decrease in cash and cash equivalents                                         20,951
                                                                                                                                                   -
                                                           Cash and cash equivalents, beginning of period                               $      9,071
                                                                                                                                                   -
                                                           Cash and cash equivalents, end of period                                     $    30,022




                                                                                                                                                       0100
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 116 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                  Internal Financial Statements
                                                                                        March 31, 2019
                                                                                           (Unaudited)




                                                                                                                                  0101
                                                       Case 2:18-bk-24572-SK     Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20      Desc
                                                                                 Main Document   Page 117 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                   One Way Loans LLC dba Powerlend
                                                                                            Balance Sheet
                                                                                             (Unaudited)
                                                                                           March 31, 2019



                                                                                                     ASSETS

                                                                     Current Assets
                                                                       Cash                                          $      174,168
                                                                       Accounts Receivable                                2,922,075
                                                                       Prepaid expense and other current
                                                                     assets                                                 384,442
                                                                          Total current assets                            3,480,685



                                                                     Intangibles                                              4,646
                                                                     Property, plant and equipment (net)                     18,940
                                                                     Deferred marketing                                   2,341,538

                                                                          Total Assets                                    5,845,810



                                                                                 LIABILITIES AND MEMBERS' DEFICIT

                                                                     Current Liabilities
                                                                       Accounts Payable                              $      518,597
                                                                       Accrued Expense                                      401,581
                                                                         Total current liabilities                          920,178

                                                                     Notes payable, net of current portion                6,356,167
                                                                         Total liabilities                                7,276,345

                                                                     Members' deficit                                    (1,430,535)

                                                                          Total liabilities and members' deficit     $ 5,845,810




                                                                                                                                       0102
                                                       Case 2:18-bk-24572-SK      Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                                  Main Document   Page 118 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION
                                                                                   One Way Loans LLC dba Powerlend
                                                                                         Statement of Operations
                                                                                               (Unaudited)
                                                                               For the Three Months Ended March 31, 2019




                                                                       Revenue                                   $     240,294
                                                                       Cost of loan                                    341,782

                                                                               Gross Profit (Loss)                   (101,488)

                                                                       Operating expenses
                                                                           General & Administrative                    537,930
                                                                           Payroll, benefits and related
                                                                       expenses                                        318,110
                                                                              Total operating expenses                 856,040

                                                                       Other expense
                                                                           Interest expense                            583,719
                                                                           Other income                                      -
                                                                           Other expense                                 4,735
                                                                              Total other expense                      588,454



                                                                       Net Loss                                   $ (1,545,981)




                                                                                                                                     0103
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                        Desc
                                                                                     Main Document   Page 119 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                      One Way Loans LLC dba Powerlend
                                                                                            Statement of Cash Flows
                                                                                                  (Unaudited)
                                                                                  For the Three Months Ended March 31, 2019



                                                            Cash Flows from Operating Activities
                                                               Net Loss                                                                      $ (1,545,981)
                                                            Adjustments to reconcile net loss to net cash used in operating activities                   -
                                                              Depreciation                                                                           4,735
                                                              Bad debts recovery                                                                  150,000
                                                              Adjustments to retained earnings                                                      78,959
                                                              Changes in operating assets and liabilities                                                -
                                                                Accounts receivable                                                               (36,866)
                                                                 Accounts payable                                                                 522,980
                                                                 Accrued expenses                                                               (236,195)
                                                                 Prepaid expenses and other current assets                                          74,402
                                                            Net cash used in operating activities                                                 558,015
                                                                                                                                                         -
                                                            Cash Flows from Investing Activities                                                         -
                                                               Due from Member                                                                       (346)
                                                                                                                                                         -
                                                            Net cash used in investing activities                                                    (346)
                                                                                                                                                         -
                                                            Cash Flows from Financing Activities                                                         -
                                                              Purchase of PP&E                                                                           -
                                                              Deposits and others                                                                        -
                                                              Amortization of debt issuance costs                                               (296,590)
                                                              Note Payable                                                                      1,450,000
                                                                                                                                                         -
                                                            Net cash used in investing activities                                               1,153,410
                                                                                                                                                         -
                                                            Net decrease in cash and cash equivalents                                             165,097
                                                                                                                                                         -
                                                            Cash and cash equivalents, beginning of period                               $           9,071
                                                                                                                                                         -
                                                            Cash and cash equivalents, end of period                                     $        174,168




                                                                                                                                                             0104
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 120 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                  Internal Financial Statements
                                                                                        April 30, 2019
                                                                                          (Unaudited)




                                                                                                                                  0105
                                                       Case 2:18-bk-24572-SK     Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20        Desc
                                                                                 Main Document   Page 121 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION
                                                                                   One Way Loans LLC dba Powerlend
                                                                                            Balance Sheet
                                                                                             (Unaudited)
                                                                                            April 30, 2019



                                                                                                     ASSETS

                                                                     Current Assets
                                                                       Cash                                            $       82,491
                                                                       Accounts Receivable                                  2,856,137
                                                                       Prepaid expense and other current
                                                                     assets                                                   372,936
                                                                          Total current assets                              3,311,564



                                                                     Intangibles                                                4,646
                                                                     Property, plant and equipment (net)                       17,362
                                                                     Deferred marketing                                     2,341,538

                                                                          Total Assets                                      5,675,111



                                                                                 LIABILITIES AND MEMBERS' DEFICIT

                                                                     Current Liabilities
                                                                       Accounts Payable                                $      577,283
                                                                       Accrued Expense                                        468,732
                                                                         Total current liabilities                          1,046,016

                                                                     Notes payable, net of current portion                  6,346,045
                                                                         Total liabilities                                  7,392,061

                                                                     Members' deficit                                      (1,716,950)

                                                                          Total liabilities and members' deficit       $ 5,675,111
                                                                                                                   $              -




                                                                                                                                         0106
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 122 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                 One Way Loans LLC dba Powerlend
                                                                                        Statement of Operations
                                                                                              (Unaudited)
                                                                               For the Four Months Ended April 30, 2019




                                                                       Revenue                                   $    296,133
                                                                       Cost of loan                                   459,305
                                                                                                                            -
                                                                               Gross Profit (Loss)                   (163,172)
                                                                                                                             -
                                                                       Operating expenses                                    -
                                                                           General & Administrative                    625,388
                                                                           Payroll, benefits and related
                                                                       expenses                                       344,644
                                                                              Total operating expenses                970,031
                                                                                                                            -
                                                                       Other expense                                        -
                                                                           Interest expense                           692,880
                                                                           Other income                                     -
                                                                           Other expense                                6,313
                                                                              Total other expense                     699,194
                                                                                                                            -
                                                                                                                            -
                                                                       Net Loss                                  $ (1,832,397)




                                                                                                                                  0107
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                   Desc
                                                                                     Main Document   Page 123 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                      One Way Loans LLC dba Powerlend
                                                                                             Statement of Cash Flows
                                                                                                   (Unaudited)
                                                                                    For the Four Months Ended April 30, 2019



                                                           Cash Flows from Operating Activities
                                                              Net Loss                                                                      $ (1,832,397)
                                                           Adjustments to reconcile net loss to net cash used in operating activities
                                                             Depreciation                                                                          6,313
                                                             Bad debts recovery                                                                  200,000
                                                             Adjustments to retained earnings                                                     78,959
                                                             Changes in operating assets and liabilities
                                                               Accounts receivable                                                                 6,477
                                                                Accounts payable                                                                 581,555
                                                                Accrued expenses                                                               (169,043)
                                                                Prepaid expenses and other current assets                                         58,502
                                                           Net cash used in operating activities                                                 762,874

                                                           Cash Flows from Investing Activities
                                                              Due from Member                                                                      (346)

                                                           Net cash used in investing activities                                                   (346)

                                                           Cash Flows from Financing Activities
                                                             Purchase of PP&E
                                                             Deposits and others
                                                             Amortization of debt issuance costs                                               (306,712)
                                                             Note Payable                                                                      1,450,000

                                                           Net cash used in investing activities                                               1,143,288

                                                           Net decrease in cash and cash equivalents                                              73,420

                                                           Cash and cash equivalents, beginning of period                               $          9,071


                                                           Cash and cash equivalents, end of period                                     $         82,491




                                                                                                                                                        0108
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 124 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                  Internal Financial Statements
                                                                                        May 31, 2019
                                                                                          (Unaudited)




                                                                                                                                  0109
                                                       Case 2:18-bk-24572-SK    Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20      Desc
                                                                                Main Document   Page 125 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION
                                                                                   One Way Loans LLC dba Powerlend
                                                                                            Balance Sheet
                                                                                             (Unaudited)
                                                                                            May 31, 2019



                                                                                                      ASSETS

                                                                      Current Assets
                                                                        Cash                                        $       28,028
                                                                        Accounts Receivable                              2,736,439
                                                                        Prepaid expense and other current
                                                                      assets                                               372,936
                                                                           Total current assets                          3,137,403



                                                                      Intangibles                                            4,646
                                                                      Property, plant and equipment (net)                   15,784
                                                                      Deferred marketing                                 2,341,538

                                                                           Total Assets                                  5,499,371



                                                                                LIABILITIES AND MEMBERS' DEFICIT

                                                                      Current Liabilities
                                                                        Accounts Payable                            $      617,377
                                                                        Accrued Expense                                    535,191
                                                                          Total current liabilities                      1,152,502

                                                                      Notes payable, net of current portion              6,364,476
                                                                          Total liabilities                              7,516,978

                                                                      Members' deficit                                  (2,017,607)

                                                                           Total liabilities and members' deficit   $ 5,499,371




                                                                                                                                      0110
                                                       Case 2:18-bk-24572-SK      Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                                  Main Document   Page 126 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION
                                                                                  One Way Loans LLC dba Powerlend
                                                                                         Statement of Operations
                                                                                               (Unaudited)
                                                                                For the Five Months Ended May 31, 2019




                                                                       Revenue                                 $         346,661
                                                                       Cost of loan                                      621,287

                                                                               Gross Profit (Loss)                  (274,626)


                                                                       Operating expenses                                      -
                                                                           General & Administrative                      680,417
                                                                           Payroll, benefits and related
                                                                       expenses                                       367,731
                                                                              Total operating expenses              1,048,148

                                                                       Other expense
                                                                           Interest expense                              803,401
                                                                           Other income                                    1,014
                                                                           Other expense                                   7,892
                                                                               Total other expense                       810,279



                                                                       Net Loss                                $    (2,133,053 )




                                                                                                                                     0111
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20             Desc
                                                                                     Main Document   Page 127 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                      One Way Loans LLC dba Powerlend
                                                                                             Statement of Cash Flows
                                                                                                   (Unaudited)
                                                                                    For the Five Months Ended May 31, 2019



                                                           Cash Flows from Operating Activities
                                                              Net Loss                                                                  $   (2,133,053)
                                                           Adjustments to reconcile net loss to net cash used in operating activities
                                                             Depreciation                                                                       7,892
                                                             Bad debts recovery                                                               300,000
                                                             Adjustments to retained earnings                                                  78,959
                                                             Changes in operating assets and liabilities
                                                               Accounts receivable                                                              26,176
                                                                Accounts payable                                                               621,693
                                                                Accrued expenses                                                             (102,585)
                                                                Prepaid expenses and other current assets                                       58,502
                                                           Net cash used in operating activities                                               990,637

                                                           Cash Flows from Investing Activities
                                                              Due from Member                                                                    (346)

                                                           Net cash used in investing activities                                                 (346)

                                                           Cash Flows from Financing Activities
                                                             Purchase of PP&E
                                                             Deposits and others
                                                             Amortization of debt issuance costs                                            (288,281)
                                                             Note Payable                                                                   1,450,000

                                                           Net cash used in investing activities                                            1,161,719

                                                           Net decrease in cash and cash equivalents                                           18,957


                                                           Cash and cash equivalents, beginning of period                               $       9,071


                                                           Cash and cash equivalents, end of period                                     $      28,028




                                                                                                                                                  0112
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 128 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION




                                                                           One Way Loans LLC dba PowerLend

                                                                                  Internal Financial Statements
                                                                                        June 30, 2019
                                                                                          (Unaudited)




                                                                                                                                  0113
                                                       Case 2:18-bk-24572-SK      Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20         Desc
                                                                                  Main Document   Page 129 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION
                                                                                       One Way Loans LLC dba Powerlend
                                                                                                Balance Sheet
                                                                                                 (Unaudited)
                                                                                                June 30, 2019



                                                                                                    ASSETS

                                                                   Current Assets
                                                                     Cash                                                $        3,535
                                                                     Accounts Receivable                                      2,621,583
                                                                     Prepaid expense and other current assets                   373,411
                                                                       Total current assets                                   2,998,529



                                                                   Intangibles                                                    4,646
                                                                   Property, plant and equipment (net)                           14,205
                                                                   Deferred marketing                                         2,341,538

                                                                        Total Assets                                          5,358,918



                                                                                  LIABILITIES AND MEMBERS' DEFICIT

                                                                   Current Liabilities
                                                                     Accounts Payable                                    $      653,295
                                                                     Accrued Expense                                            625,609
                                                                       Total current liabilities                              1,278,904

                                                                   Notes payable, net of current portion                      6,382,907
                                                                       Total liabilities                                      7,661,811

                                                                   Members' deficit                                          (2,302,892)

                                                                        Total liabilities and members' deficit           $ 5,358,918




                                                                                                                                           0114
                                                       Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                                                               Main Document   Page 130 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                 One Way Loans LLC dba Powerlend
                                                                                        Statement of Operations
                                                                                              (Unaudited)
                                                                                For the Six Months Ended June 30, 2019




                                                                        Revenue                                 $     388,431
                                                                        Cost of loan                                  777,521
                                                                                                                            -
                                                                               Gross Profit (Loss)                  (389,090)

                                                                        Operating expenses
                                                                            General & Administrative                  722,341
                                                                            Payroll, benefits and related
                                                                        expenses                                      384,743
                                                                               Total operating expenses             1,107,084

                                                                        Other expense
                                                                            Interest expense                          913,708
                                                                            Other inome                                 1,014
                                                                            Other expense                               9,470
                                                                               Total other income and expense         922,164



                                                                        Net Loss                                 $ (2,418,338)




                                                                                                                                  0115
                                                       Case 2:18-bk-24572-SK         Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                  Desc
                                                                                     Main Document   Page 131 of 148
UNAUDITED FOR INTERNAL USE ONLY NOT FOR DISTRIBUTION

                                                                                      One Way Loans LLC dba Powerlend
                                                                                             Statement of Cash Flows
                                                                                                   (Unaudited)
                                                                                     For the Six Months Ended June 30, 2019



                                                           Cash Flows from Operating Activities
                                                              Net Loss                                                                      $   (2,418,338)
                                                           Adjustments to reconcile net loss to net cash used in operating activities
                                                              Depreciation                                                                            9,470
                                                              Bad debts recovery                                                                   400,000
                                                              Adjustments to retained earnings                                                       78,959
                                                              Changes in operating assets and liabilities                                                 -
                                                               Accounts receivable                                                                   41,031
                                                                Accounts payable                                                                   657,678
                                                                Accrued expenses                                                                   (12,167)
                                                                Prepaid expenses and other current assets                                            58,027
                                                           Net cash used in operating activities                                                 1,232,998

                                                           Cash Flows from Investing Activities
                                                              Due from Member                                                                        (346)

                                                           Net cash used in investing activities                                                     (346)

                                                           Cash Flows from Financing Activities
                                                             Purchase of PP&E                                                                            -
                                                             Deposits and others                                                                         -
                                                             Amortization of debt issuance costs                                                 (269,851)
                                                             Note Payable                                                                        1,450,000

                                                           Net cash used in investing activities                                                 1,180,149

                                                           Net decrease in cash and cash equivalents                                                (5,536)

                                                           Cash and cash equivalents, beginning of period                               $            9,071


                                                           Cash and cash equivalents, end of period                                     $            3,535




                                                                                                                                                       0116
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 132 of 148




                         EXHIBIT K
    Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                    Desc
                                 Main Document   Page 133 of 148
Exhibit K - List of FMV of Assets & Liabilities

ASSETS
 Current Assets
  Bank Accounts                                              CARRYING               FMV
    1005 Cash - BofA 5014                                                   \                    \
    1007 Cash - PB 3633330 - Operating                              0.00                  0.00
    1010 Cash - PB 3633470 - Payroll (ZBA)                          0.00                  0.00
    1012 Cash - PB 3633500 - Funding (ZBA)                          0.00                  0.00
    1015 Cash - PB 3633799 - Collections (ZBA)                      0.00                  0.00
    1017 Cash - PBDIP 3001954- General                           3,534.57             3,534.57
    1022 Cash - PBDIP 3002004- Taxes                                0.00                  0.00
    1030 ACTUM Reserve                                              0.00                  0.00
    1031 PDS Payment Data Systems                                   0.00                  0.00
    1035 Deposit in transit                                         0.00                  0.00
    1040 Cash-PB 4140 Checking                                      0.00                  0.00
    1050 Petty Cash                                                 0.00                  0.00
    1080 Suspense                                                   0.00                  0.00
  Total Bank Accounts                                    $       3,534.57       $     3,534.57
  Accounts Receivable
    1105 Accounts Receivable - Interest (Active)               73,110.08                  0.00
    1107 Accounts Receivable - Interest (Recovery)            885,747.16                  0.00
    1110 Accounts Receivable - Principal (Active)             283,751.15                  0.00
    1120 Accounts Receivable-Principal (Recovery)            2,055,551.67           200,000.00
    1125 Accounts Receivable-Late and Fees Charges               6,645.37                 0.00
    1126 A/R-Actum Reserve                                          0.00                  0.00
    1127 PDS Payment Data Systems Reserve                      10,030.00             10,030.00
    1128 Accounts Receivable-First Associates                    5,747.78             5,747.78
    1130 Allowance for Bad Debt (Recovery)                    -699,000.00                 0.00
  Total Accounts Receivable                              $   2,621,583.21       $   215,777.78
  Other Current Assets
    1150 Advances                                                   0.00                  0.00
    1151 A/R - JGB                                                  0.00                  0.00
    1155 A/R - Moses Gross                                     45,000.00                  0.00
    1310 Prepaid Insurance                                          0.00                  0.00
    1315 Prepaid Rent                                               0.00                  0.00
    1320 Security Deposits                                     94,030.70                  0.00
    1325 Prepaid Compensation                                       0.00                  0.00
    1330 Accounts Receivable-others                                 0.00                  0.00
    1335 Due from Member                                            0.00                  0.00
    1340 Deferred Marketing Expense                           234,380.30                  0.00
    1345 A/R Stockbridge Escrow Account                             0.00                  0.00
  Total Other Current Assets                             $    373,411.00        $         0.00
 Total Current Assets                                    $   2,998,528.78       $   219,312.35
 Fixed Assets
  1415 Leasehold Improvements                                  18,320.68                  0.00
  1417 Accumulated Depreciation-Leasehold Improvements         -18,320.68                 0.00


                                                                                                     0117
    Case 2:18-bk-24572-SK                 Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                Desc
                                          Main Document   Page 134 of 148
  1420 Office Equipment                                                  37,880.45                0.00
  1423 Accumulated Depreciation-Office Equipment                        -23,675.25                0.00
  1500 Intangible Assets                                                  4,646.25                0.00
 Total Fixed Assets                                               $      18,851.45    $           0.00
 Other Assets
  1505 Loan Origination Costs                                                 0.00                0.00
  1510 Deferred Marketing Expense-LT                                   2,341,538.00               0.00
 Total Other Assets                                               $    2,341,538.00   $           0.00
TOTAL ASSETS                                                      $    5,358,918.23   $     219,312.35
LIABILITIES AND EQUITY
 Liabilities
  Current Liabilities
    Accounts Payable
      2005 PRE -Accounts Payable (A/P)                                  653,295.21          653,295.21
    Total Accounts Payable                                        $     653,295.21    $     653,295.21
    Credit Cards
      2050 PRE-Credit Card-AMEX                                          10,571.25           10,571.25
      2055 PRE-Credit Card- PB                                           21,433.73           21,433.73
    Total Credit Cards                                            $      32,004.98    $      32,004.98
    Other Current Liabilities
      2010 PRE-Accounts Payable - Other                                       0.00
      2015 PRE-Accrued Expenses                                          12,056.93           12,056.93
      2020 PRE-Accrued Payroll Expense                                        0.00
      2025 PRE-Accrued Payroll Taxes-EE                                       0.00
      2030 PRE-Accrued Interest Payable - Jorge Aroche                   14,348.84           14,348.84
      2035 PRE-Accrued Interest Payable - Michael Silberman              14,348.80           14,348.80
      2040 PRE-Accrued Interest Payable - JGB Management, Inc.                0.00
      2060 PRE-Accrued Payroll Taxes-ER                                       0.00
      2065 PRE-Due to member-Harinder Rana                               17,000.00           17,000.00
      2320 POST-Accrued Interest Payable - Jorge Aroche                  13,038.81           13,038.81
      2325 POST-Accrued Interest Payable - Michael Silberman             13,037.90           13,037.90
      2330 POST-Accrued Interest Payable - JGB Management, Inc.               0.00
      2335 POST-Accrued Interest Payable - IGCFCO III LLP               277,705.38          277,705.38
      2346 Deferred Compensation                                        232,067.00          232,067.00
    Total Other Current Liabilities                               $     593,603.66    $     593,603.66
  Total Current Liabilities                                       $    1,278,903.85   $    1,278,903.85
  Long-Term Liabilities
    2205 PRE-Note Payable - JGB Management, Inc.-LT                           0.00
      2217 PRE-Note Payable-contra account                                 -554.98             -554.98
    Total 2205 PRE-Note Payable - JGB Management, Inc.-LT         -$        554.98    -$        554.98
    2210 PRE-Note Payable - Jorge Aroche -LT                            100,000.00          100,000.00
    2215 PRE-Note Payable - Michael Silberman -LT                       100,000.00          100,000.00
    2216 PRE-Unamortized loan issuance cost                                   0.00                0.00
    2352 Post-Note Payable - IGCFOCO III, LLC                          6,575,000.00        6,575,000.00
    2380 POST-Unamortized loan issuance cost                           -391,538.37         -391,538.37
  Total Long-Term Liabilities                                     $    6,382,906.65   $    6,382,906.65
 Total Liabilities                                                $    7,661,810.50   $    7,661,810.50


                                                                                                          0118
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 135 of 148




                         EXHIBIT L
                                                         Case 2:18-bk-24572-SK                                 Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                                                         Desc
                                                                                                               Main Document   Page 136 of 148


                                                                                                                                     Exhibit L - Payroll Analysis


Pre-Confirmation Payroll
                              1          2          3           4          5         6          7          8          9           10         11          12          13          14         15         16         17          18        19          20         21          22        23         24
                            Oct-19     Nov-19     Dec-19     Jan-20     Feb-20     Mar-20     Apr-20     May-20     Jun-20      Jul-20     Aug-20      Sep-20       Oct-20     Nov-20     Dec-20     Jan-21     Feb-21      Mar-21     Apr-21     May-21     Jun-21      Jul-21     Aug-21    Sep-21
             Employee 1       $8,500     $8,500     $8,500     $8,500     $8,500     $8,500    $8,500      $8,500     $8,500     $8,500      $8,500      $8,500      $8,500      $8,500     $8,500     $8,500     $8,500      $8,500    $8,500      $8,500     $8,500     $8,500     $8,500     $8,500
             Employee 2       $3,850     $3,850     $3,850     $3,850     $4,235     $4,235    $4,235      $4,235     $4,428     $4,428      $4,428      $4,428      $4,428      $4,428     $4,428     $4,428     $4,428      $4,428    $4,428      $4,428     $4,428     $4,428     $4,428     $4,428
             Employee 3       $2,245     $2,245     $2,245     $2,245     $2,470     $2,470    $2,470      $2,470     $2,582     $2,582      $2,582      $2,582      $2,582      $2,582     $2,582     $2,582     $2,582      $2,582    $2,582      $2,582     $2,582     $2,582     $2,582     $2,582
             Employee 4       $3,368     $3,368     $3,368     $3,368     $3,704     $3,704    $3,704      $3,704     $3,873     $3,873      $3,873      $3,873      $3,873      $3,873     $3,873     $3,873     $3,873      $3,873    $3,873      $3,873     $3,873     $3,873     $3,873     $3,873
             Employee 5       $4,840     $4,840     $4,840     $4,840     $5,324     $5,324    $5,324      $5,324     $5,566     $5,566      $5,566      $5,566      $5,566      $5,566     $5,566     $5,566     $5,566      $5,566    $5,566      $5,566     $5,566     $5,566     $5,566     $5,566
         Insider 1 (COO)      $3,000     $2,500     $2,500     $2,500     $2,500     $2,500    $2,500      $2,500     $5,000     $5,000      $5,000      $5,000      $5,000      $5,000     $5,000     $5,000     $5,000      $5,000    $5,000      $5,000     $5,000     $5,000     $5,000     $5,000
          Insider 2 (CFO)     $3,000     $2,500     $2,500     $2,500     $2,500     $2,500    $2,500      $2,500     $5,000     $5,000      $5,000      $5,000      $5,000      $5,000     $5,000     $5,000     $5,000      $5,000    $5,000      $5,000     $5,000     $5,000     $5,000     $5,000
          Insider 3 (CEO)     $3,000     $2,500     $2,500     $2,500     $2,500     $2,500    $2,500      $2,500          $0         $0         $0           $0          $0         $0         $0         $0          $0         $0         $0         $0          $0         $0        $0         $0
                             $31,803    $30,303    $30,303   $30,303    $31,733     $31,733   $31,733     $31,733    $34,948    $34,948     $34,948     $34,948     $34,948     $34,948    $34,948   $34,948     $34,948     $34,948   $34,948     $34,948    $34,948    $34,948    $34,948   $34,948

  Average Annual Payroll    $404,404


Post-Confirmation Payroll
                              1          2          3           4          5         6          7          8          9           10         11          12          13          14         15         16         17          18        19          20         21          22        23         24
                            Oct-19     Nov-19     Dec-19     Jan-20     Feb-20     Mar-20     Apr-20     May-20     Jun-20      Jul-20     Aug-20      Sep-20       Oct-20     Nov-20     Dec-20     Jan-21     Feb-21      Mar-21     Apr-21     May-21     Jun-21      Jul-21     Aug-21    Sep-21
             Employee 1           $0         $0         $0         $0         $0         $0         $0         $0        $0           $0         $0          $0           $0         $0         $0         $0         $0          $0         $0         $0        $0           $0        $0         $0
             Employee 2       $3,850     $3,850     $3,850     $3,850     $4,235     $4,235    $4,235      $4,235    $4,428      $4,428      $4,428      $4,428      $4,428      $4,428     $4,428     $4,428     $4,428      $4,428    $4,428      $4,428    $4,428      $4,428     $4,428     $4,428
             Employee 3       $2,245     $2,245     $2,245     $2,245     $2,470     $2,470    $2,470      $2,470    $2,582      $2,582      $2,582      $2,582      $2,582      $2,582     $2,582     $2,582     $2,582      $2,582    $2,582      $2,582    $2,582      $2,582     $2,582     $2,582
             Employee 4       $3,368     $3,368     $3,368     $3,368     $3,704     $3,704    $3,704      $3,704    $3,873      $3,873      $3,873      $3,873      $3,873      $3,873     $3,873     $3,873     $3,873      $3,873    $3,873      $3,873    $3,873      $3,873     $3,873     $3,873
             Employee 5       $4,840     $4,840     $4,840     $4,840     $5,324     $5,324    $5,324      $5,324    $5,566      $5,566      $5,566      $5,566      $5,566      $5,566     $5,566     $5,566     $5,566      $5,566    $5,566      $5,566    $5,566      $5,566     $5,566     $5,566
         Insider 1 (COO)      $3,000     $2,500     $2,500     $2,500     $2,500     $2,500    $2,500      $2,500    $5,000      $5,000      $5,000      $5,000      $5,000      $5,000     $5,000     $5,000     $5,000      $5,000    $5,000      $5,000    $5,000      $5,000     $5,000     $5,000
          Insider 2 (CFO)     $3,000     $2,500     $2,500     $2,500     $2,500     $2,500    $2,500      $2,500    $5,000      $5,000      $5,000      $5,000      $5,000      $5,000     $5,000     $5,000     $5,000      $5,000    $5,000      $5,000    $5,000      $5,000     $5,000     $5,000
          Insider 3 (CEO)     $3,000     $2,500     $2,500     $2,500     $2,500     $2,500    $2,500      $2,500        $0           $0         $0          $0           $0         $0         $0         $0         $0          $0         $0         $0        $0           $0        $0         $0
                             $23,303    $21,803    $21,803   $21,803    $23,233     $23,233   $23,233     $23,233   $26,448     $26,448     $26,448     $26,448     $26,448     $26,448    $26,448   $26,448     $26,448     $26,448   $26,448     $26,448   $26,448     $26,448    $26,448   $26,448

  Average Annual Payroll    $302,404



         Payroll Savings    $102,000




                                                                                                                                                                                                                                                                           0119
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 137 of 148




                         EXHIBIT M
Case 2:18-bk-24572-SK      Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20             Desc
                           Main Document   Page 138 of 148



                              SUBLEASE AGREEMENT
                                 AMENDMENT #1

This First Amendment to the Sublease Agreement (“Agreement”), dated April 8, 2019, between
David Redlener, Sublessor, and One Way Loans, LLC dba PowerLend, Subtenant (collectively,
the “Parties”), is made effective as of September 26, 2019.

WHEREAS, the Parties desire to amend the Agreement to establish a new base rent of THREE
THOUSAND TWO HUNDRED FIFTY AND 00/100 DOLLARS ($3,250.00) effective
December 1, 2019.

Entire Agreement. Other than the changes made herein, no other changes are being made to the
Agreement which shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to the
Agreement as of the date above.


SUBLESSOR                                          SUBTENANT
David Redlener                                     One Way Loans, LLC dba PowerLend



By: David Redlener, as an individual              By: David Redlener, CEO




                                              1
                                                                                        0120
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 139 of 148




                         EXHIBIT N
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 140 of 148




                                                                           0121
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 141 of 148




                                                                           0122
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 142 of 148




                                                                           0123
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 143 of 148




                                                                           0124
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 144 of 148




                                                                           0125
Case 2:18-bk-24572-SK   Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                        Main Document   Page 145 of 148




                         EXHIBIT O
   Case 2:18-bk-24572-SK        Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20   Desc
                                Main Document   Page 146 of 148

        Exhibit O - Vendor List (October 1, 2019)

ADT                                          $     25.00
Allied Delta Dental                          $ 565.00
Anthem Blue Cross                            $ 2,974.00
Broadvoice Business                          $ 1,594.00
Effortless Office                            $ 2,568.00
Equifax                                      $     20.00
Experian                                     $ 152.00
Infinity                                     $ 1,500.00
Kaiser                                       $ 881.00
LADWP                                        $ 1,140.00
SoCalGas                                     $ 174.00
Spectrum                                     $ 200.00
                                             $ 11,793.00




                                                                                   0126
       Case 2:18-bk-24572-SK                  Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                      Desc
                                              Main Document   Page 147 of 148
                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): FIRST AMENDED DISCLOSURE STATEMENT
AND CHAPTER 11 PLAN OF LIQUIDATION FOR ONE WAY LOANS, LLC will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) September 27, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:

Dawn M Coulson on behalf of Interested Party Courtesy NEF
dcoulson@eppscoulson.com, cmadero@eppscoulson.com

Carl Grumer on behalf of Interested Party JGB (Cayman) Glenmachrie Ltd.
cgrumer@manatt.com, mchung@manatt.com;fstephenson@manatt.com

Carl Grumer on behalf of Interested Party JGB Collateral, LLC
cgrumer@manatt.com, mchung@manatt.com;fstephenson@manatt.com

Andrew Haley on behalf of Interested Party CF Culver City Office, L.P.
ahaley@shoreline-law.com, kbarone@shoreline-law.com

Asa S Hami on behalf of Debtor One Way Loans, LLC, d/b/a PowerLend
ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com;agonzalez@ecf.inforuptcy.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Interested Party Courtesy NEF
ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com;agonzalez@ecf.inforuptcy.com;ahami@ecf.inforuptcy.com

David S Kupetz on behalf of Debtor One Way Loans, LLC, d/b/a PowerLend
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov

Ron Maroko on behalf of U.S. Trustee United States Trustee (LA)
ron.maroko@usdoj.gov

Sabrina L Streusand on behalf of Creditor Actum Processing
Streusand@slollp.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Gerrick Warrington on behalf of Creditor Preferred Bank
gwarrington@frandzel.com, sking@frandzel.com

Claire K Wu on behalf of Debtor One Way Loans, LLC, d/b/a PowerLend
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Interested Party Courtesy NEF
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

                                                                                    Service information continued on attached page.



CKW 2686315v2 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-24572-SK                  Doc 186 Filed 09/27/19 Entered 09/27/19 11:01:20                                      Desc
                                              Main Document   Page 148 of 148
2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                    Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 27,
2019 , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
hours after the document is filed.

VIA PERSONAL DELIVERY
The Honorable Sandra R. Klein
U.S. Bankruptcy Court
Roybal Federal Building
Bin outside of Suite 1582
255 E. Temple Street
Los Angeles, CA 90012

                                                                                    Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   September 27, 2019                       Maria R. Viramontes                                 /s/Maria R. Viramontes
   Date                                     Printed Name                                        Signature




CKW 2686315v2 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
